Exhibit 10.1

 

EXECUTION VERSION

 

 

CREDIT AGREEMENT

 

 

by and among

 

SUPREME INDUSTRIES, INC.

 

as Parent,

 

SUPREME INDIANA OPERATIONS, INC.

and certain of its Subsidiaries that are signatories hereto

 

as Borrowers,

 

THE LENDERS THAT ARE SIGNATORIES HERETO

 

as the Lenders,

 

and

 

WELLS FARGO CAPITAL FINANCE, LLC

 

as the Agent

 

 

Dated as of September 14, 2011

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

DEFINITIONS AND CONSTRUCTION

1

 

 

 

 

1.1

Definitions

1

 

 

 

 

 

1.2

Accounting Terms

1

 

 

 

 

 

1.3

Code

1

 

 

 

 

 

1.4

Construction

1

 

 

 

 

 

1.5

Schedules and Exhibits

2

 

 

 

 

2.

LOANS AND TERMS OF PAYMENT

2

 

 

 

 

 

2.1

Revolver Advances

2

 

 

 

 

 

2.2

[Intentionally omitted]

3

 

 

 

 

 

2.3

Borrowing Procedures and Settlements

3

 

 

 

 

 

2.4

Payments; Reductions of Commitments; Prepayments

8

 

 

 

 

 

2.5

Overadvances

12

 

 

 

 

 

2.6

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations

12

 

 

 

 

 

2.7

Crediting Payments

13

 

 

 

 

 

2.8

Designated Account

13

 

 

 

 

 

2.9

Maintenance of Loan Account; Statements of Obligations

14

 

 

 

 

 

2.10

Fees

14

 

 

 

 

 

2.11

Letters of Credit

14

 

 

 

 

 

2.12

LIBOR Option

18

 

 

 

 

 

2.13

Capital Requirements

20

 

 

 

 

 

2.14

Joint and Several Liability of Borrowers

21

 

 

 

 

3.

CONDITIONS; TERM OF AGREEMENT

22

 

 

 

 

 

3.1

Conditions Precedent to the Initial Extension of Credit

22

 

 

 

 

 

3.2

Conditions Precedent to all Extensions of Credit

22

 

 

 

 

 

3.3

Maturity

23

 

 

 

 

 

3.4

Effect of Maturity

23

 

 

 

 

 

3.5

Early Termination by Borrowers

23

 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES

23

 

 

 

 

 

4.1

Due Organization and Qualification; Subsidiaries

23

 

 

 

 

 

4.2

Due Authorization; No Conflict

24

 

 

 

 

 

4.3

Governmental Consents

24

 

 

 

 

 

4.4

Binding Obligations; Perfected Liens

25

 

 

 

 

 

4.5

Title to Assets; No Encumbrances

25

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

4.6

Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims

25

 

 

 

 

 

4.7

Litigation

25

 

 

 

 

 

4.8

Compliance with Laws

26

 

 

 

 

 

4.9

No Material Adverse Change

26

 

 

 

 

 

4.10

Fraudulent Transfer

26

 

 

 

 

 

4.11

Employee Benefits

26

 

 

 

 

 

4.12

Environmental Condition

26

 

 

 

 

 

4.13

Intellectual Property

26

 

 

 

 

 

4.14

Leases

27

 

 

 

 

 

4.15

Deposit Accounts and Securities Accounts

27

 

 

 

 

 

4.16

Complete Disclosure

27

 

 

 

 

 

4.17

Material Contracts

27

 

 

 

 

 

4.18

Patriot Act

28

 

 

 

 

 

4.19

Indebtedness

28

 

 

 

 

 

4.20

Payment of Taxes

28

 

 

 

 

 

4.21

Margin Stock

28

 

 

 

 

 

4.22

Governmental Regulation

28

 

 

 

 

 

4.23

OFAC

28

 

 

 

 

 

4.24

Employee and Labor Matters

28

 

 

 

 

 

4.25

Parent as a Holding Company

29

 

 

 

 

 

4.26

Eligible Accounts

29

 

 

 

 

 

4.27

Eligible Inventory

29

 

 

 

 

 

4.28

Locations of Inventory and Equipment

29

 

 

 

 

 

4.29

Inventory Records

29

 

 

 

 

5.

AFFIRMATIVE COVENANTS

29

 

 

 

 

 

5.1

Financial Statements, Reports, Certificates

29

 

 

 

 

 

5.2

Collateral Reporting

30

 

 

 

 

 

5.3

Existence

30

 

 

 

 

 

5.4

Maintenance of Properties

30

 

 

 

 

 

5.5

Taxes

30

 

 

 

 

 

5.6

Insurance

30

 

 

 

 

 

5.7

Inspection

31

 

 

 

 

 

5.8

Compliance with Laws

31

 

2

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

5.9

Environmental

31

 

 

 

 

 

5.10

Disclosure Updates

31

 

 

 

 

 

5.11

Formation of Subsidiaries

32

 

 

 

 

 

5.12

Further Assurances

32

 

 

 

 

 

5.13

Lender Meetings

32

 

 

 

 

 

5.14

Material Contracts

33

 

 

 

 

 

5.15

Location of Inventory and Equipment

33

 

 

 

 

 

5.16

Assignable Material Contracts

33

 

 

 

 

 

5.17

Depository Accounts

33

 

 

 

 

 

5.18

Blocked Accounts and Securities Accounts

33

 

 

 

 

 

5.19

Pool Units

34

 

 

 

 

 

5.20

Dissolution

34

 

 

 

 

 

5.21

Inventory Reporting

34

 

 

 

 

 

5.22

Pennsylvania Status Certificate

35

 

 

 

 

6.

NEGATIVE COVENANTS

35

 

 

 

 

 

6.1

Indebtedness

35

 

 

 

 

 

6.2

Liens

35

 

 

 

 

 

6.3

Restrictions on Fundamental Changes

35

 

 

 

 

 

6.4

Disposal of Assets

35

 

 

 

 

 

6.5

Change Name

35

 

 

 

 

 

6.6

Nature of Business

35

 

 

 

 

 

6.7

Prepayments and Amendments

36

 

 

 

 

 

6.8

Change of Control

36

 

 

 

 

 

6.9

Restricted Junior Payments

36

 

 

 

 

 

6.10

Accounting Methods

36

 

 

 

 

 

6.11

Investments; Controlled Investments

36

 

 

 

 

 

6.12

Transactions with Affiliates

37

 

 

 

 

 

6.13

Use of Proceeds

37

 

 

 

 

 

6.14

Limitation on Issuance of Stock

37

 

 

 

 

 

6.15

Parent as Holding Company

37

 

 

 

 

 

6.16

Consignments

38

 

 

 

 

 

6.17

Inventory and Equipment with Bailees

38

 

 

 

 

 

6.18

Winding Down Subsidiaries

38

 

3

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

6.19

Captive Insurance Company

38

 

 

 

 

 

6.20

Demonstration Units

38

 

 

 

 

 

6.21

California Real Estate

38

 

 

 

 

7.

FINANCIAL COVENANTS

38

 

 

 

 

 

7.1

Fixed Charge Coverage Ratio

38

 

 

 

 

 

7.2

Capital Expenditures

39

 

 

 

 

8.

EVENTS OF DEFAULT

39

 

 

 

 

9.

RIGHTS AND REMEDIES

41

 

 

 

 

 

9.1

Rights and Remedies

41

 

 

 

 

 

9.2

Remedies Cumulative

42

 

 

 

 

10.

WAIVERS; INDEMNIFICATION

42

 

 

 

 

 

10.1

Demand; Protest; etc.

42

 

 

 

 

 

10.2

The Lender Group’s Liability for Collateral

42

 

 

 

 

 

10.3

Indemnification

42

 

 

 

 

11.

NOTICES

43

 

 

 

 

12.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

44

 

 

 

 

13.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

45

 

 

 

 

 

13.1

Assignments and Participations

45

 

 

 

 

 

13.2

Successors

47

 

 

 

 

14.

AMENDMENTS; WAIVERS

47

 

 

 

 

 

14.1

Amendments and Waivers

47

 

 

 

 

 

14.2

Replacement of Certain Lenders

48

 

 

 

 

 

14.3

No Waivers; Cumulative Remedies

49

 

 

 

 

15.

AGENT; THE LENDER GROUP

49

 

 

 

 

 

15.1

Appointment and Authorization of Agent

49

 

 

 

 

 

15.2

Delegation of Duties

50

 

 

 

 

 

15.3

Liability of Agent

50

 

 

 

 

 

15.4

Reliance by Agent

50

 

 

 

 

 

15.5

Notice of Default or Event of Default

51

 

 

 

 

 

15.6

Credit Decision

51

 

 

 

 

 

15.7

Costs and Expenses; Indemnification

52

 

 

 

 

 

15.8

Agent in Individual Capacity

52

 

 

 

 

 

15.9

Successor Agent

52

 

4

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

15.10

Lender in Individual Capacity

53

 

 

 

 

 

15.11

Collateral Matters

53

 

 

 

 

 

15.12

Restrictions on Actions by Lenders; Sharing of Payments

54

 

 

 

 

 

15.13

Agency for Perfection

55

 

 

 

 

 

15.14

Payments by Agent to the Lenders

55

 

 

 

 

 

15.15

Concerning the Collateral and Related Loan Documents

55

 

 

 

 

 

15.16

Audits and Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information

55

 

 

 

 

 

15.17

Several Obligations; No Liability

56

 

 

 

 

16.

WITHHOLDING TAXES

56

 

 

 

 

17.

GENERAL PROVISIONS

59

 

 

 

 

 

17.1

Effectiveness

59

 

 

 

 

 

17.2

Section Headings

59

 

 

 

 

 

17.3

Interpretation

59

 

 

 

 

 

17.4

Severability of Provisions

59

 

 

 

 

 

17.5

Bank Product Providers

59

 

 

 

 

 

17.6

Debtor-Creditor Relationship

60

 

 

 

 

 

17.7

Counterparts; Electronic Execution

60

 

 

 

 

 

17.8

Revival and Reinstatement of Obligations

60

 

 

 

 

 

17.9

Confidentiality

60

 

 

 

 

 

17.10

Lender Group Expenses

61

 

 

 

 

 

17.11

Survival

61

 

 

 

 

 

17.12

Patriot Act

61

 

 

 

 

 

17.13

Integration

62

 

 

 

 

 

17.14

Supreme Indiana as Agent for Borrowers

62

 

5

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A-1

 

Form of Assignment and Acceptance

Exhibit B-1

 

Form of Borrowing Base Certificate

Exhibit C-1

 

Form of Compliance Certificate

Exhibit G-1

 

Form of Guaranty

Exhibit L-1

 

Form of LIBOR Notice

 

 

 

Schedule A-1

 

Agent’s Account

Schedule A-2

 

Authorized Persons

Schedule C-1

 

Revolver Commitments

Schedule D-1

 

Designated Account

Schedule E-1

 

Eligible Inventory Locations

Schedule P-1

 

Permitted Investments

Schedule P-2

 

Permitted Liens

Schedule R-1

 

Real Property Collateral

Schedule R-2

 

Real Property Held for Sale

Schedule 1.1

 

Definitions

Schedule 3.1

 

Conditions Precedent

Schedule 4.1(b)

 

Capitalization of Borrowers

Schedule 4.1(c)

 

Capitalization of Borrowers’ Subsidiaries

Schedule 4.6(a)

 

States of Organization

Schedule 4.6(b)

 

Chief Executive Offices

Schedule 4.6(c)

 

Organizational Identification Numbers

Schedule 4.6(d)

 

Commercial Tort Claims

Schedule 4.7

 

Litigation

Schedule 4.12

 

Environmental Matters

Schedule 4.13

 

Intellectual Property

Schedule 4.15

 

Deposit Accounts and Securities Accounts

Schedule 4.17

 

Material Contracts

Schedule 4.19

 

Permitted Indebtedness

Schedule 4.28

 

Locations of Inventory and Equipment

Schedule 5.1

 

Financial Statements, Reports, Certificates

Schedule 5.2

 

Collateral Reporting

Schedule 6.6

 

Nature of Business

Schedule 6.16

 

Consignments

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of September 14,
2011, by and among the lenders identified on the signature pages hereof (each of
such lenders, together with its respective successors and permitted assigns, is
referred to hereinafter as a “Lender”, as that term is hereinafter further
defined), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”), SUPREME
INDUSTRIES, INC., a Delaware corporation (“Parent”), SUPREME INDIANA
OPERATIONS, INC., a Delaware corporation (“Supreme Indiana”) and certain of its
Subsidiaries identified on the signature pages hereof (such Subsidiaries,
together with Supreme Indiana, are referred to hereinafter each individually as
a “Borrower”, and individually and collectively, jointly and severally, as the
“Borrowers”).

 

The parties agree as follows:

 

1.                                       DEFINITIONS AND CONSTRUCTION.

 

1.1                                 Definitions.  Capitalized terms used in this
Agreement shall have the meanings specified therefor on Schedule 1.1.

 

1.2                                 Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP;
provided, however, that if Administrative Borrower notifies Agent that Borrowers
request an amendment to any provision hereof to eliminate the effect of any
Accounting Change occurring after the Closing Date or in the application thereof
on the operation of such provision (or if Agent notifies Administrative Borrower
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
Accounting Change or in the application thereof, then Agent and Borrowers agree
that they will negotiate in good faith amendments to the provisions of this
Agreement that are directly affected by such Accounting Change with the intent
of having the respective positions of the Lenders and Borrowers after such
Accounting Change conform as nearly as possible to their respective positions as
of the date of this Agreement and, until any such amendments have been agreed
upon and agreed to by the Required Lenders, the provisions in this Agreement
shall be calculated as if no such Accounting Change had occurred.  When used
herein, the term “financial statements” shall include the notes and schedules
thereto.  Whenever the term “Parent” is used in respect of a financial covenant
or a related definition, it shall be understood to mean Parent and its
Subsidiaries on a consolidated basis, unless the context clearly requires
otherwise.

 

1.3                                 Code.  Any terms used in this Agreement that
are defined in the Code shall be construed and defined as set forth in the Code
unless otherwise defined herein; provided, however, that to the extent that the
Code is used to define any term herein and such term is defined differently in
different Articles of the Code, the definition of such term contained in
Article 9 of the Code shall govern.

 

1.4                                 Construction.  Unless the context of this
Agreement or any other Loan Document clearly requires otherwise, references to
the plural include the singular, references to the singular include the plural,
the terms “includes” and “including” are not limiting, and the term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.”  The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document, as the case may be, as a whole and not to
any particular provision of this Agreement or such other Loan Document, as the
case may be.  Section, subsection, clause, schedule, and exhibit references
herein are to this Agreement unless otherwise specified.  Any reference in this
Agreement or in any other Loan Document to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and

 

--------------------------------------------------------------------------------


 

thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein).  The words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties.  Any
reference herein or in any other Loan Document to the satisfaction, repayment,
or payment in full of the Obligations shall mean the repayment in full in cash
or immediately available funds (or (a) in the case of contingent reimbursement
obligations with respect to Letters of Credit, providing Letter of Credit
Collateralization, and (b) in the case of obligations with respect to Bank
Products (other than Hedge Obligations), providing Bank Product
Collateralization) of all of the Obligations (including the payment of any
Lender Group Expenses that have accrued irrespective of whether demand has been
made therefor and the payment of any termination amount then applicable (or
which would or could become applicable as a result of the repayment of the other
Obligations) under Hedge Agreements provided by Hedge Providers) other than
(i) unasserted contingent indemnification Obligations, (ii) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (iii) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid.  Any reference herein to any
Person shall be construed to include such Person’s successors and assigns.  Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record.

 

1.5                                 Schedules and Exhibits.  All of the
schedules and exhibits attached to this Agreement shall be deemed incorporated
herein by reference.

 

2.                                       LOANS AND TERMS OF PAYMENT.

 

2.1                                 Revolver Advances.

 

(a)                                  Subject to the terms and conditions of this
Agreement, and during the term of this Agreement, each Lender with a Revolver
Commitment agrees (severally, not jointly or jointly and severally) to make
revolving loans (“Advances”) to Borrowers in an amount at any one time
outstanding not to exceed the lesser of:

 

(i)                                     such Lender’s Revolver Commitment, or

 

(ii)                                  such Lender’s Pro Rata Share of an amount
equal to the lesser of:

 

(A)                              the Maximum Revolver Amount less the sum of
(1) the Letter of Credit Usage at such time, plus (2) the principal amount of
Swing Loans outstanding at such time, and

 

(B)                                the Borrowing Base at such time less the sum
of (1) the Letter of Credit Usage at such time, plus (2) the principal amount of
Swing Loans outstanding at such time.

 

(b)                                 Amounts borrowed pursuant to this
Section 2.1 may be repaid and, subject to the terms and conditions of this
Agreement, reborrowed at any time during the term of this Agreement.  The
outstanding principal amount of the Advances, together with interest accrued and
unpaid thereon, shall be due and payable on the Maturity Date or, if earlier, on
the date on which they are declared due and payable pursuant to the terms of
this Agreement.

 

(c)                                  Anything to the contrary in this
Section 2.1 notwithstanding, Agent shall have the right (but not the obligation)
to establish, increase, reduce, eliminate, or otherwise adjust reserves from
time to time against the Borrowing Base and/or the Maximum Revolver Amount in
such amounts, and with respect to such matters, as Agent in its Permitted
Discretion shall deem necessary or appropriate, including (i) reserves in an
amount equal to the Bank Product Reserve Amount, and (ii) reserves with respect
to (A) sums that Parent is, or any of its Subsidiaries are, required to pay
under this Agreement or any other Loan Document (such as

 

2

--------------------------------------------------------------------------------


 

taxes, assessments, insurance premiums, or, in the case of leased assets, rents
or other amounts payable under such leases) and has failed to pay when due, and
(B) amounts owing by Parent or any Subsidiary of Parent to any Person to the
extent secured by a Lien on, or trust over, any of the Collateral (other than a
Permitted Lien which is a permitted purchase money Lien or the interest of a
lessor under a Capital Lease), which Lien or trust, in the Permitted Discretion
of Agent, likely would have a priority superior to Agent’s Liens (such as Liens
or trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes where given priority under applicable law) in and to such item of
the Collateral.

 

2.2                                 [Intentionally omitted].

 

2.3                                 Borrowing Procedures and Settlements.

 

(a)                                  Procedure for Borrowing.  Each Borrowing
shall be made by a written request by an Authorized Person delivered to Agent. 
Unless Swing Lender is not obligated to make a Swing Loan pursuant to
Section 2.3(b) below, such notice must be received by Agent no later than
12:00 p.m. (Chicago time) on the Business Day that is the requested Funding Date
specifying (i) the amount of such Borrowing, and (ii) the requested Funding
Date, which shall be a Business Day; provided, however, that if Swing Lender is
not obligated to make a Swing Loan as to a requested Borrowing, such notice must
be received by Agent no later than 12:00 p.m. (Chicago time) on the Business Day
prior to the date that is the requested Funding Date.  At Agent’s election, in
lieu of delivering the above-described written request, any Authorized Person
may give Agent telephonic notice of such request by the required time.  In such
circumstances, each Borrower agrees that any such telephonic notice will be
confirmed in writing within 24 hours of the giving of such telephonic notice,
but the failure to provide such written confirmation shall not affect the
validity of the request.

 

(b)                                 Making of Swing Loans.  In the case of a
request for an Advance and so long as either (i) the aggregate amount of Swing
Loans made since the last Settlement Date, minus the amount of Collections or
payments applied to Swing Loans since the last Settlement Date, plus the amount
of the requested Advance does not exceed $9,000,000, or (ii) Swing Lender, in
its sole discretion, shall agree to make a Swing Loan notwithstanding the
foregoing limitation, Swing Lender shall make an Advance in the amount of such
requested Borrowing (any such Advance made solely by Swing Lender pursuant to
this Section 2.3(b) being referred to as a “Swing Loan” and such Advances being
referred to as “Swing Loans”) available to Borrowers on the Funding Date
applicable thereto by transferring immediately available funds to the Designated
Account.  Anything contained herein to the contrary notwithstanding, the Swing
Lender may, but shall not be obligated to, make Swing Loans at any time that one
or more of the Lenders is a Defaulting Lender.  Each Swing Loan shall be deemed
to be an Advance hereunder and shall be subject to all the terms and conditions
(including Section 3) applicable to other Advances, except that all payments on
any Swing Loan shall be payable to Swing Lender solely for its own account. 
Subject to the provisions of Section 2.3(d)(ii), Swing Lender shall not make and
shall not be obligated to make any Swing Loan if Swing Lender has actual
knowledge that (i) one or more of the applicable conditions precedent set forth
in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing, or (ii) the requested Borrowing would exceed the
Availability on such Funding Date.  Swing Lender shall not otherwise be required
to determine whether the applicable conditions precedent set forth in Section 3
have been satisfied on the Funding Date applicable thereto prior to making any
Swing Loan.  The Swing Loans shall be secured by Agent’s Liens, constitute
Advances and Obligations hereunder, and bear interest at the rate applicable
from time to time to Advances that are Base Rate Loans.

 

(c)                                  Making of Loans.

 

(i)                                     In the event that Swing Lender is not
obligated to make a Swing Loan, then promptly after receipt of a request for a
Borrowing pursuant to Section 2.3(a), Agent shall notify the Lenders, not later
than 3:00 p.m. (Chicago time) on the Business Day immediately preceding the
Funding Date applicable thereto, by telecopy, telephone, or other similar form
of transmission, of the requested Borrowing.

 

3

--------------------------------------------------------------------------------


 

Each Lender shall make the amount of such Lender’s Pro Rata Share of the
requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 12:00 p.m. (Chicago time) on the Funding Date
applicable thereto.  After Agent’s receipt of the proceeds of such Advances,
Agent shall make the proceeds thereof available to Borrowers on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to the Designated Account; provided, however, that, subject to
the provisions of Section 2.3(d)(ii), Agent shall not request any Lender to make
any Advance if it has knowledge that, and no Lender shall have the obligation to
make any Advance, if (A) one or more of the applicable conditions precedent set
forth in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing unless such condition has (or such conditions have) been
waived, or (B) the requested Borrowing would exceed the Availability on such
Funding Date.

 

(ii)                                  Unless Agent receives notice from a Lender
prior to 11:00 a.m. (Chicago time) on the date of a Borrowing that such Lender
will not make available as and when required hereunder to Agent for the account
of Borrowers the amount of that Lender’s Pro Rata Share of the Borrowing, Agent
may assume that each Lender has made or will make such amount available to Agent
in immediately available funds on the Funding Date and Agent may (but shall not
be so required), in reliance upon such assumption, make available to Borrowers
on such date a corresponding amount.  If any Lender shall not have made its full
amount available to Agent in immediately available funds and if Agent in such
circumstances has made available to Borrowers such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period.  A notice submitted by Agent to any Lender with respect to amounts
owing under this Section 2.3(c)(ii) shall be conclusive, absent manifest error. 
If such amount is so made available, such payment to Agent shall constitute such
Lender’s Advance on the date of Borrowing for all purposes of this Agreement. 
If such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Borrowers of such failure to fund and, upon
demand by Agent, Borrowers shall pay such amount to Agent for Agent’s account,
together with interest thereon for each day elapsed since the date of such
Borrowing, at a rate per annum equal to the interest rate applicable at the time
to the Advances composing such Borrowing.

 

(d)                                 Protective Advances and Optional
Overadvances.

 

(i)                                     Any contrary provision of this Agreement
or any other Loan Document notwithstanding, but subject to Section 2.3(d)(iv),
Agent hereby is authorized by Borrowers and the Lenders, from time to time in
Agent’s sole discretion, (A) after the occurrence and during the continuance of
a Default or an Event of Default, or (B) at any time that any of the other
applicable conditions precedent set forth in Section 3 are not satisfied, to
make Advances to, or for the benefit of, Borrowers on behalf of the Lenders (in
an aggregate amount for all such Advances taken together not exceeding
$9,000,000 outstanding at any one time) that Agent, in its Permitted Discretion,
deems necessary or desirable (1) to preserve or protect the Collateral, or any
portion thereof, or (2) to enhance the likelihood of repayment of the
Obligations (other than the Bank Product Obligations) (any of the Advances
described in this Section 2.3(d)(i) shall be referred to as “Protective
Advances”).

 

(ii)                                  Any contrary provision of this Agreement
or any other Loan Document notwithstanding, but subject to Section 2.3(d)(iv),
the Lenders hereby authorize Agent or Swing Lender, as applicable, and either
Agent or Swing Lender, as applicable, may, but is not obligated to, knowingly
and intentionally, continue to make Advances (including Swing Loans) to
Borrowers notwithstanding that an Overadvance exists or would be created
thereby, so long as (A) after giving effect to such Advances, the outstanding
Revolver Usage does not exceed the Borrowing Base by more than $9,000,000, and
(B) after giving effect to such Advances, the outstanding Revolver Usage (except
for and excluding amounts charged to the Loan Account for interest, fees, or
Lender Group Expenses) does not exceed the Maximum Revolver Amount.  In the
event Agent obtains actual knowledge that the Revolver Usage exceeds the amounts
permitted by the immediately foregoing provisions, regardless of the amount of,
or reason for, such excess, Agent shall notify the Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender

 

4

--------------------------------------------------------------------------------


 

Group Expenses) unless Agent determines that prior notice would result in
imminent harm to the Collateral or its value, in which case Agent may make such
Overadvances and provide notice as promptly as practicable thereafter), and the
Lenders with Revolver Commitments thereupon shall, together with Agent, jointly
determine the terms of arrangements that shall be implemented with Borrowers
intended to reduce, within a reasonable time, the outstanding principal amount
of the Advances to Borrowers to an amount permitted by the preceding sentence. 
In such circumstances, if any Lender with a Revolver Commitment objects to the
proposed terms of reduction or repayment of any Overadvance, the terms of
reduction or repayment thereof shall be implemented according to the
determination of the Required Lenders.  The foregoing provisions are meant for
the benefit of the Lenders and Agent and are not meant for the benefit of
Borrowers, which shall continue to be bound by the provisions of Section 2.5. 
Each Lender with a Revolver Commitment shall be obligated to settle with Agent
as provided in Section 2.3(e) (or Section 2.3(g), as applicable) for the amount
of such Lender’s Pro Rata Share of any unintentional Overadvances by Agent
reported to such Lender, any intentional Overadvances made as permitted under
this Section 2.3(d)(ii), and any Overadvances resulting from the charging to the
Loan Account of interest, fees, or Lender Group Expenses.

 

(iii)                               Each Protective Advance and each Overadvance
shall be deemed to be an Advance hereunder, except that no Protective Advance or
Overadvance shall be eligible to be a LIBOR Rate Loan and, prior to Settlement
therefor, all payments on the Protective Advances shall be payable to Agent
solely for its own account.  The Protective Advances and Overadvances shall be
repayable on demand, secured by Agent’s Liens, constitute Obligations hereunder,
and bear interest at the rate applicable from time to time to Advances that are
Base Rate Loans.  The ability of Agent to make Protective Advances is separate
and distinct from its ability to make Overadvances and its ability to make
Overadvances is separate and distinct from its ability to make Protective
Advances.  For the avoidance of doubt, the limitations on Agent’s ability to
make Protective Advances do not apply to Overadvances and the limitations on
Agent’s ability to make Overadvances do not apply to Protective Advances.  The
provisions of this Section 2.3(d) are for the exclusive benefit of Agent, Swing
Lender, and the Lenders and are not intended to benefit Borrowers in any way.

 

(iv)                              Notwithstanding anything contained in this
Agreement or any other Loan Document to the contrary: (A) no Overadvance or
Protective Advance may be made by Agent if such Advance would cause the
aggregate principal amount of Overadvances and Protective Advances outstanding
to exceed an amount equal to twenty percent (20%) of the Maximum Revolver
Amount; and (B) to the extent any Protective Advance causes the aggregate
Revolver Usage to exceed the Maximum Revolver Amount, such portion of such
Protective Advance shall be for Agent’s sole and separate account and not for
the account of any Lender and shall be entitled to priority in repayment in
accordance with Section 2.4(b).

 

(e)                                  Settlement.  It is agreed that each
Lender’s funded portion of the Advances is intended by the Lenders to equal, at
all times, such Lender’s Pro Rata Share of the outstanding Advances.  Such
agreement notwithstanding, Agent, Swing Lender, and the other Lenders agree
(which agreement shall not be for the benefit of Borrowers) that in order to
facilitate the administration of this Agreement and the other Loan Documents,
settlement among the Lenders as to the Advances, the Swing Loans, and the
Protective Advances shall take place on a periodic basis in accordance with the
following provisions:

 

(i)                                     Agent shall request settlement
(“Settlement”) with the Lenders on a weekly basis, or on a more frequent basis
if so determined by Agent, (A) on behalf of Swing Lender, with respect to the
outstanding Swing Loans, (B) for itself, with respect to the outstanding
Protective Advances or Overadvances, and (C) with respect to Loan Parties’ or
their Subsidiaries’ Collections or payments received, as to each by notifying
the Lenders by telecopy, telephone, or other similar form of transmission, of
such requested Settlement, no later than 4:00 p.m. (Chicago time) on the
Business Day immediately prior to the date of such requested Settlement (the
date of such requested Settlement being the “Settlement Date”).  Such notice of
a Settlement Date shall include a summary statement of the amount of outstanding
Advances, Swing Loans, Overadvances and Protective Advances for the period since
the prior Settlement Date.  Subject to the terms and conditions contained herein
(including Section 2.3(g)):  (1) if the amount of the Advances (including Swing
Loans, Overadvances, and Protective Advances) made by a Lender that is not a
Defaulting Lender

 

5

--------------------------------------------------------------------------------


 

exceeds such Lender’s Pro Rata Share of the Advances (including Swing Loans,
Overadvances, and Protective Advances) as of a Settlement Date, then Agent
shall, by no later than 2:00 p.m. (Chicago time) on the Settlement Date,
transfer in immediately available funds to a Deposit Account of such Lender (as
such Lender may designate), an amount such that each such Lender shall, upon
receipt of such amount, have as of the Settlement Date, its Pro Rata Share of
the Advances (including Swing Loans, Overadvances and Protective Advances), and
(2) if the amount of the Advances (including Swing Loans, Overadvances, and
Protective Advances) made by a Lender is less than such Lender’s Pro Rata Share
of the Advances (including Swing Loans, Overadvances, and Protective Advances)
as of a Settlement Date, such Lender shall no later than 2:00 p.m. (Chicago
time) on the Settlement Date transfer in immediately available funds to Agent’s
Account, an amount such that each such Lender shall, upon transfer of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances
(including Swing Loans, Overadvances, and Protective Advances).  Such amounts
made available to Agent under clause (2) of the immediately preceding sentence
shall be applied against the amounts of the applicable Swing Loans,
Overadvances, or Protective Advances and, together with the portion of such
Swing Loans, Overadvances, or Protective Advances representing Swing Lender’s
Pro Rata Share thereof, shall constitute Advances of such Lenders.  If any such
amount is not made available to Agent by any Lender on the Settlement Date
applicable thereto to the extent required by the terms hereof, Agent shall be
entitled to recover for its account such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate.

 

(ii)                                  In determining whether a Lender’s balance
of the Advances, Swing Loans, Overadvances, and Protective Advances is less
than, equal to, or greater than such Lender’s Pro Rata Share of the Advances,
Swing Loans, Overadvances, and Protective Advances as of a Settlement Date,
Agent shall, as part of the relevant Settlement, apply to such balance the
portion of payments actually received in good funds by Agent with respect to
principal, interest, fees payable by Borrowers and allocable to the Lenders
hereunder, and proceeds of Collateral.

 

(iii)                               Between Settlement Dates, Agent, to the
extent Protective Advances, Overadvances, or Swing Loans are outstanding, may
pay over to Agent or Swing Lender, as applicable, any Collections or payments
received by Agent, that in accordance with the terms of this Agreement would be
applied to the reduction of the Advances, for application to the Protective
Advances, Overadvances, or Swing Loans.  Between Settlement Dates, Agent, to the
extent no Protective Advances, Overadvances, or Swing Loans are outstanding, may
pay over to Swing Lender any Collections or payments received by Agent, that in
accordance with the terms of this Agreement would be applied to the reduction of
the Advances, for application to Swing Lender’s Pro Rata Share of the Advances. 
If, as of any Settlement Date, Collections or payments of Parent or its
Subsidiaries received since the then immediately preceding Settlement Date have
been applied to Swing Lender’s Pro Rata Share of the Advances other than to
Swing Loans, as provided for in the previous sentence, Swing Lender shall pay to
Agent for the accounts of the Lenders, and Agent shall pay to the Lenders (other
than a Defaulting Lender if Agent has implemented the provisions of
Section 2.3(g)), to be applied to the outstanding Advances of such Lenders, an
amount such that each such Lender shall, upon receipt of such amount, have, as
of such Settlement Date, its Pro Rata Share of the Advances.  During the period
between Settlement Dates, Swing Lender with respect to Swing Loans, Agent with
respect to Protective Advances and Overadvances, and each Lender with respect to
the Advances other than Swing Loans, Overadvances, and Protective Advances,
shall be entitled to interest at the applicable rate or rates payable under this
Agreement on the daily amount of funds employed by Swing Lender, Agent, or the
Lenders, as applicable.

 

(iv)                              Anything in this Section 2.3(e) to the
contrary notwithstanding, in the event that a Lender is a Defaulting Lender,
Agent shall be entitled to refrain from remitting settlement amounts to the
Defaulting Lender and, instead, shall be entitled to elect to implement the
provisions set forth in Section 2.3(g).

 

(f)                                    Notation.  Agent, as a non-fiduciary
agent for Borrowers, shall maintain a register showing the principal amount of
the Advances owing to each Lender, including the Swing Loans owing to

 

6

--------------------------------------------------------------------------------


 

Swing Lender, and Protective Advances and Overadvances owing to Agent, and the
interests therein of each Lender, from time to time, and such register shall,
absent manifest error, conclusively be presumed to be correct and accurate.

 

(g)                                 Defaulting Lenders.  Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by any Borrower
to Agent for the Defaulting Lender’s benefit or any Collections or proceeds of
Collateral that would otherwise be remitted hereunder to the Defaulting Lender,
and, in the absence of such transfer to the Defaulting Lender, Agent shall
transfer any such payments (i) first, to Swing Lender to the extent of any Swing
Loans that were made by Swing Lender and that were required to be, but were not,
paid by the Defaulting Lender, (ii) second, to the Issuing Lender, to the extent
of the portion of a Letter of Credit Disbursement that was required to be, but
was not, paid by the Defaulting Lender, (iii) third, to each non-Defaulting
Lender ratably in accordance with their Revolver Commitments (but, in each case,
only to the extent that such Defaulting Lender’s portion of an Advance (or other
funding obligation) was funded by such other non-Defaulting Lender), (iv) to a
suspense account maintained by Agent, the proceeds of which shall be retained by
Agent and may be made available to be re-advanced to or for the benefit of
Borrowers as if such Defaulting Lender had made its portion of Advances (or
other funding obligations) hereunder, and (v) from and after the date on which
all other Obligations have been paid in full, to such Defaulting Lender in
accordance with tier (L) of Section 2.4(b)(ii).  Subject to the foregoing, Agent
may hold and, in its discretion, re-lend to Borrowers for the account of such
Defaulting Lender the amount of all such payments received and retained by Agent
for the account of such Defaulting Lender.  Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents (including the
calculation of Pro Rata Share in connection therewith) and for the purpose of
calculating the fee payable under Section 2.10(b), such Defaulting Lender shall
be deemed not to be a “Lender” and such Lender’s Revolver Commitment shall be
deemed to be zero; provided, however, that the foregoing shall not apply to any
of the matters governed by Section 14.1(a)(i) through (iii).  The provisions of
this Section 2.3(g) shall remain effective with respect to such Defaulting
Lender until the earlier of (A) the date on which all of the non-Defaulting
Lenders, Agent, Issuing Lender, and Borrowers shall have waived, in writing, the
application of this Section 2.3(g) to such Defaulting Lender and (B) the date on
which such Defaulting Lender makes payment of all amounts that it was obligated
to fund hereunder, pays to Agent all amounts owing by Defaulting Lender in
respect of the amounts that it was obligated to fund hereunder, and, if
requested by Agent, provides adequate assurance of its ability to perform its
future obligations hereunder.  The operation of this Section 2.3(g) shall not be
construed to increase or otherwise affect the Revolver Commitment of any Lender,
to relieve or excuse the performance by such Defaulting Lender or any other
Lender of its duties and obligations hereunder, or to relieve or excuse the
performance by Borrowers of their duties and obligations hereunder to Agent, to
Issuing Lender, or to the Lenders other than such Defaulting Lender.  Any
failure by a Defaulting Lender to fund amounts that it was obligated to fund
hereunder shall constitute a material breach by such Defaulting Lender of this
Agreement and shall entitle Borrowers, at their option, upon written notice to
Agent, to arrange for a substitute Lender to assume the Revolver Commitment of
such Defaulting Lender, such substitute Lender to be reasonably acceptable to
Agent.  In connection with the arrangement of such a substitute Lender, the
Defaulting Lender shall have no right to refuse to be replaced hereunder and
agrees to execute and deliver a completed form of Assignment and Acceptance in
favor of the substitute Lender (and agrees that it shall be deemed to have
executed and delivered such document if it fails to do so) subject only to being
paid its share of the outstanding Obligations (other than Bank Product
Obligations, but including (1) all interest, fees, and other amounts that may be
due and payable in respect thereof and (2) an assumption of its Pro Rata Share
of its participation in the Letters of Credit); provided, however, that any such
assumption of the Revolver Commitment of such Defaulting Lender shall not be
deemed to constitute a waiver of any of the Lender Group’s or any Borrower’s
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund.  In the event of a direct conflict between the
priority provisions of this Section 2.3(g) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other.  In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.

 

7

--------------------------------------------------------------------------------


 

(h)                                 Independent Obligations.  All Advances
(other than Swing Loans, Overadvances, and Protective Advances) shall be made by
the Lenders contemporaneously and in accordance with their Pro Rata Shares.  It
is understood that (i) no Lender shall be responsible for any failure by any
other Lender to perform its obligation to make any Advance (or other extension
of credit) hereunder, nor shall any Revolver Commitment of any Lender be
increased or decreased as a result of any failure by any other Lender to perform
its obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.

 

2.4                                 Payments; Reductions of Commitments;
Prepayments.

 

(a)                                  Payments by Borrowers.

 

(i)                                     Except as otherwise expressly provided
herein, all payments by any Borrower shall be made to Agent’s Account for the
account of the Lender Group and shall be made in immediately available funds, no
later than 1:00 p.m. (Chicago time) on the date specified herein.  Any payment
received by Agent later than 1:00 p.m. (Chicago time) shall be deemed to have
been received on the following Business Day and any applicable interest or fee
shall continue to accrue until such following Business Day.

 

(ii)                                  Unless Agent receives notice from
Administrative Borrower prior to the date on which any payment is due to the
Lenders that Borrowers will not make such payment in full as and when required,
Agent may assume that Borrowers have made (or will make) such payment in full to
Agent on such date in immediately available funds and Agent may (but shall not
be so required), in reliance upon such assumption, distribute to each Lender on
such due date an amount equal to the amount then due such Lender.  If and to the
extent Borrowers do not make such payment in full to Agent on the date when due,
each Lender severally shall repay to Agent on demand such amount distributed to
such Lender, together with interest thereon at the Defaulting Lender Rate for
each day from the date such amount is distributed to such Lender until the date
repaid.

 

(b)                                 Apportionment and Application.

 

(i)                                     So long as no Application Event has
occurred and is continuing and except as otherwise provided herein with respect
to Defaulting Lenders, all principal and interest payments received by Agent
shall be apportioned ratably among the Lenders (according to the unpaid
principal balance of the Obligations to which such payments relate held by each
Lender) and all payments of fees and expenses received by Agent (other than fees
or expenses that are for Agent’s separate account or for the separate account of
the Issuing Lender) shall be apportioned ratably among the Lenders having a Pro
Rata Share of the type of Revolver Commitment or Obligation to which a
particular fee or expense relates.  All payments to be made hereunder by
Borrowers shall be remitted to Agent and all (subject to Section 2.4(b)(iv) and
Section 2.4(e)) such payments, and all proceeds of Collateral received by Agent,
shall be applied, so long as no Application Event has occurred and is
continuing, to reduce the balance of the Advances outstanding and, thereafter,
to Borrowers (to be wired to the Designated Account) or such other Person
entitled thereto under applicable law.

 

(ii)                                  At any time that an Application Event has
occurred and is continuing and except as otherwise provided herein with respect
to Defaulting Lenders, all payments remitted to Agent and all proceeds of
Collateral received by Agent shall be applied as follows:

 

(A)                              first, to pay any Lender Group Expenses
(including cost or expense reimbursements) or indemnities then due to Agent
under the Loan Documents until paid in full,

 

(B)                                second, to pay any fees or premiums then due
to Agent under the Loan Documents until paid in full,

 

8

--------------------------------------------------------------------------------


 

(C)                                third, to pay interest due in respect of all
Protective Advances until paid in full,

 

(D)                               fourth, to pay the principal of all Protective
Advances until paid in full,

 

(E)                                 fifth, ratably, to pay any Lender Group
Expenses (including cost or expense reimbursements) or indemnities then due to
any of the Lenders under the Loan Documents until paid in full,

 

(F)                                 sixth, ratably, to pay any fees or premiums
then due to any of the Lenders under the Loan Documents until paid in full,

 

(G)                                seventh, to pay interest accrued in respect
of the Swing Loans until paid in full,

 

(H)                               eighth, to pay the principal of all Swing
Loans until paid in full,

 

(I)                                    ninth, ratably, to pay interest accrued
in respect of the Advances (other than Protective Advances) until paid in full,

 

(J)                                   tenth, ratably (1) to pay the principal of
all Advances until paid in full, (2) to Agent, to be held by Agent, for the
benefit of Issuing Lender (and for the ratable benefit of each of the Lenders
that have an obligation to pay to Agent, for the account of the Issuing Lender,
a share of each Letter of Credit Disbursement), as cash collateral in an amount
up to 105% of the Letter of Credit Usage (to the extent permitted by applicable
law, such cash collateral shall be applied to the reimbursement of any Letter of
Credit Disbursement as and when such disbursement occurs and, if a Letter of
Credit expires undrawn, the cash collateral held by Agent in respect of such
Letter of Credit shall, to the extent permitted by applicable law, be reapplied
pursuant to this Section 2.4(b)(ii), beginning with tier (A) hereof), and
(3) ratably, to the Bank Product Providers based upon amounts then certified by
the applicable Bank Product Provider to Agent (in form and substance
satisfactory to Agent) to be due and payable to such Bank Product Providers on
account of Bank Product Obligations,

 

(K)                               eleventh, to pay any other Obligations other
than Obligations owed to Defaulting Lenders (including being paid, ratably, to
the Bank Product Providers on account of all amounts then due and payable in
respect of Bank Product Obligations, with any balance to be paid to Agent, to be
held by Agent, for the ratable benefit of the Bank Product Providers, as cash
collateral (which cash collateral may be released by Agent to the applicable
Bank Product Provider and applied by such Bank Product Provider to the payment
or reimbursement of any amounts due and payable with respect to Bank Product
Obligations owed to the applicable Bank Product Provider as and when such
amounts first become due and payable and, if and at such time as all such Bank
Product Obligations are paid or otherwise satisfied in full, the cash collateral
held by Agent in respect of such Bank Product Obligations shall be reapplied
pursuant to this Section 2.4(b)(ii), beginning with tier (A) hereof)),

 

(L)                                 twelfth, ratably to pay any Obligations owed
to Defaulting Lenders; and

 

(M)                            thirteenth, to Borrowers (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law.

 

(iii)                               Agent promptly shall distribute to each
Lender, pursuant to the applicable wire instructions received from each Lender
in writing, such funds as it may be entitled to receive, subject to a Settlement
delay as provided in Section 2.3(e).

 

9

--------------------------------------------------------------------------------


 

(iv)                              In each instance, so long as no Application
Event has occurred and is continuing, Section 2.4(b)(i) shall not apply to any
payment made by any Borrower to Agent and specified by such Borrower to be for
the payment of specific Obligations then due and payable (or prepayable) under
any provision of this Agreement or any other Loan Document.

 

(v)                                 For purposes of Section 2.4(b)(ii), “paid in
full” of a type of Obligation means payment in cash or immediately available
funds of all amounts owing on account of such type of Obligation, including
interest accrued after the commencement of any Insolvency Proceeding, default
interest, interest on interest, and expense reimbursements, irrespective of
whether any of the foregoing would be or is allowed or disallowed in whole or in
part in any Insolvency Proceeding.

 

(vi)                              In the event of a direct conflict between the
priority provisions of this Section 2.4 and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other.  In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, if the conflict
relates to the provisions of Section 2.3(g) and this Section 2.4, then the
provisions of Section 2.3(g) shall control and govern, and if otherwise, then
the terms and provisions of this Section 2.4 shall control and govern.

 

(c)                                  Reduction of Commitments.  The Revolver
Commitments shall terminate on the Maturity Date.  Borrowers may reduce the
Revolver Commitments, without premium or penalty, to an amount (which may be
zero) not less than the sum of (i) the Revolver Usage as of such date, plus
(ii) the principal amount of all Advances not yet made as to which a request has
been given by Borrowers under Section 2.3(a), plus (iii) the amount of all
Letters of Credit not yet issued as to which a request has been given by
Borrowers pursuant to Section 2.11(a).  Each such reduction shall be in an
amount which is not less than $2,500,000 (unless the Revolver Commitments are
being reduced to zero and the aggregate amount of the Revolver Commitments in
effect immediately prior to such reduction is less than $30,000,000), shall be
made by providing not less than 10 Business Days’ prior written notice to Agent
and shall be irrevocable.  Once reduced, the Revolver Commitments may not be
increased.  Each such reduction of the Revolver Commitments shall reduce the
Revolver Commitments of each Lender proportionately in accordance with its
ratable share thereof.

 

(d)                                 Optional Prepayments.  Borrowers may prepay
the principal of any Advance at any time in whole or in part without premium or
penalty.

 

(e)                                  Mandatory Prepayments.

 

(i)                                     Borrowing Base.  If, at any time,
(A) the Revolver Usage on such date exceeds (B) the Borrowing Base (such excess
being referred to as the “Borrowing Base Excess”), then Borrowers shall
immediately prepay the Obligations in accordance with Section 2.4(f)(i) in an
aggregate amount equal to the Borrowing Base Excess.

 

(ii)                                  Dispositions; Casualty Events.  Within 5
Business Days of the date of receipt by Parent or any of its Subsidiaries of the
Net Cash Proceeds of any voluntary or involuntary sale or disposition by any
Loan Party of assets (excluding sales or dispositions which qualify as Permitted
Dispositions under clauses (a), (b), (c), (d), (e), (i), (k), (l), or (m) of the
definition of Permitted Dispositions) or of any Casualty Event (including
insurance proceeds and awards of condemnation in connection with any Casualty
Event), Borrowers shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f)(ii) in an amount equal to 100% of
such Net Cash Proceeds (including condemnation awards and payments in lieu
thereof) received by such Person in connection with such sales or dispositions
or such Casualty Event; provided that, so long as (A) no Default or Event of
Default shall have occurred and is continuing or would result therefrom, and
(B) within such five (5) Business Day period, Borrowers shall have given Agent
prior written notice of Borrowers’ intention to apply such monies to the costs
of replacement of

 

10

--------------------------------------------------------------------------------


 

the properties or assets that are the subject of such sale, disposition or
Casualty Event or the cost of purchase or construction of other assets useful in
the business of Parent or its Subsidiaries, then Borrowers shall be permitted to
use such Net Cash Proceeds from such sales or dispositions for such purposes in
accordance with the terms of this Section 2.4(e)(ii) so long as Borrowers remit
such Net Cash Proceeds from such sales or dispositions to Agent for application
to the outstanding amount of the Advances, without a corresponding permanent
reduction in the Maximum Revolver Amount, and Agent shall establish a reserve
against the Borrowing Base and/or the Maximum Revolver Amount in an aggregate
amount equal to 100% of such Net Cash Proceeds (a “Reinvestment Reserve”).  So
long as Borrowers or their Subsidiaries, as applicable, complete such
replacement, purchase, or construction within 180 days after the initial receipt
of such monies, Borrowers shall have the option to request an Advance in an
aggregate amount up to the amount of such monies for further application to the
costs of replacement of the properties or assets that are the subject of such
sale, disposition or Casualty Event and/or to the purchase or construction of
assets useful in the business of Parent or its Subsidiaries unless and to the
extent that such applicable period shall have expired without such replacement,
purchase, or construction being made or completed, in which case, Borrowers
shall be deemed to have directed the Agent to apply all such monies not so
utilized in accordance with Section 2.4(f)(ii).  Following the application of
all such monies in accordance with this Section 2.4(e)(ii) and
Section 2.4(f)(ii), as applicable, Agent shall release the applicable
Reinvestment Reserve(s) against the Borrowing Base and/or the Maximum Revolver
Amount, as applicable, established in accordance with this Section 2.4(e)(ii). 
Notwithstanding the foregoing, (i) Parent and its Subsidiaries shall not have
the right to use such Net Cash Proceeds to make such replacements, purchases, or
construction in excess of $10,000,000 in any given Fiscal Year and (ii) if at
the time of any Permitted Disposition of any Real Property listed on
Schedule R-2 and/or any Equipment situated thereon (each, an “Excess Asset
Disposition”) the Fixed Charge Coverage Ratio (computed in accordance with
Section 7.1 hereof) is less than 1.1:1.0, Agent shall be entitled to establish
and maintain, at the sole discretion of Agent, a reserve against the Borrowing
Base and/or the Maximum Revolver Amount in an amount not to exceed 50% of the
Net Cash Proceeds of such Excess Asset Disposition (which reserve shall be
established in a manner to avoid any duplication of any applicable Reinvestment
Reserve which may be in effect but which reserve shall not automatically
terminate upon the release of any Reinvestment Reserve).  Nothing contained in
this Section 2.4(e)(ii) shall permit Parent or any of its Subsidiaries to sell
or otherwise dispose of any assets other than in accordance with Section 6.4.

 

(iii)                               Extraordinary Receipts.  Within 5 Business
Days of the date of receipt by Parent or any of its Subsidiaries of any
Extraordinary Receipts, Borrowers shall prepay the outstanding principal amount
of the Obligations in accordance with Section 2.4(f)(ii) in an amount equal to
100% of such Extraordinary Receipts, net of any reasonable expenses incurred in
collecting such Extraordinary Receipts.

 

(iv)                              Indebtedness.  Within 5 Business Days of the
date of issuance or incurrence by Parent or any of its Subsidiaries of any
Indebtedness (other than Permitted Indebtedness), Borrowers shall prepay the
outstanding principal amount of the Obligations in accordance with
Section 2.4(f)(ii) in an amount equal to 100% of the Net Cash Proceeds received
by such Person in connection with such issuance or incurrence.  The provisions
of this Section 2.4(e)(iv) shall not be deemed to be implied consent to any such
issuance or incurrence otherwise prohibited by the terms and conditions of this
Agreement.

 

(v)                                 Equity.  Within 5 Business Days of the date
of the issuance by Parent or any of its Subsidiaries of any shares of its or
their Stock (other than (A) in the event that Parent or any of its Subsidiaries
forms any Subsidiary in accordance with the terms hereof, the issuance by such
Subsidiary of Stock to Parent or any of its Subsidiaries, as applicable and
(B) the issuance of Stock of Parent or any of its Subsidiaries to directors,
officers and employees of Parent and/or such Subsidiaries, as applicable,
pursuant to employee stock option plans (or other employee incentive plans or
other compensation arrangements) approved by the Board of Directors), Borrowers
shall prepay the outstanding principal amount of the Obligations in accordance
with Section 2.4(f)(ii) in an amount equal to 100% of the Net Cash Proceeds
received by such Person in connection with such issuance.  The provisions of
this Section 2.4(e)(v) shall not be

 

11

--------------------------------------------------------------------------------


 

deemed to be implied consent to any such issuance otherwise prohibited by the
terms and conditions of this Agreement.

 

(f)                                    Application of Payments.

 

(i)                                     Each prepayment pursuant to
Section 2.4(e)(i) shall (A) so long as no Application Event shall have occurred
and be continuing, be applied, first, to the outstanding principal amount of the
Advances until paid in full and second, to cash collateralize the Letters of
Credit in an amount equal to 105% of the then extant Letter of Credit Usage, and
(B) if an Application Event shall have occurred and be continuing, be applied in
the manner set forth in Section 2.4(b)(ii).

 

(ii)                                  Each prepayment pursuant to
Section 2.4(e)(ii), 2.4(e)(iii), 2.4(e)(iv), or 2.4(e)(v) shall (A) so long as
no Application Event shall have occurred and be continuing, be applied, first,
subject to Parent’s and its Subsidiaries’ right to make replacements, purchases,
or construction under Section 2.4(e)(ii), to the outstanding principal amount of
the Advances (with no corresponding permanent reduction in the Maximum Revolver
Amount), until paid in full and second, to cash collateralize the Letters of
Credit in an amount equal to 105% of the then extant Letter of Credit Usage
(with no corresponding permanent reduction in the Maximum Revolver Amount), and
(B) if an Application Event shall have occurred and be continuing, be applied in
the manner set forth in Section 2.4(b)(ii).

 

2.5                                 Overadvances.  If, at any time or for any
reason, the amount of Obligations owed by Borrowers to the Lender Group pursuant
to Section 2.1 or Section 2.11 is greater than any of the limitations set forth
in Section 2.1 or Section 2.11, as applicable (an “Overadvance”), Borrowers
shall immediately pay to Agent, in cash, the amount of such excess, which amount
shall be used by Agent to reduce the Obligations in accordance with the
priorities set forth in Section 2.4(b).  Borrowers promise to pay the
Obligations (including principal, interest, fees, costs, and expenses) in full
on the Maturity Date or, if earlier, on the date on which the Obligations (other
than the Bank Product Obligations) become due and payable pursuant to the terms
of this Agreement.

 

2.6                                 Interest Rates and Letter of Credit Fee: 
Rates, Payments, and Calculations.

 

(a)                                  Interest Rates.  Except as provided in
Section 2.6(c), all Obligations (except for undrawn Letters of Credit) that have
been charged to the Loan Account pursuant to the terms hereof shall bear
interest on the Daily Balance thereof as follows:

 

(i)                                     if the relevant Obligation is a LIBOR
Rate Loan, at a per annum rate equal to the LIBOR Rate plus the LIBOR Rate
Margin, and

 

(ii)                                  otherwise, at a per annum rate equal to
the Base Rate plus the Base Rate Margin.

 

(b)                                 Letter of Credit Fee.  Borrowers shall pay
Agent (for the ratable benefit of the Lenders with a Revolver Commitment), a
Letter of Credit fee (in addition to the charges, commissions, fees, and costs
set forth in Section 2.11(f)) which shall accrue at a per annum rate equal to
the LIBOR Rate Margin times the Daily Balance of the undrawn amount of all
outstanding Letters of Credit.

 

(c)                                  Default Rate.  Upon the occurrence and
during the continuation of an Event of Default and at the written election of
the Required Lenders,

 

(i)                                     all Obligations (except for undrawn
Letters of Credit) that have been charged to the Loan Account pursuant to the
terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to 2 percentage points above the per annum rate otherwise applicable
thereunder, and

 

12

--------------------------------------------------------------------------------


 

(ii)                                  the Letter of Credit fee provided for in
Section 2.6(b) shall be increased to 2 percentage points above the per annum
rate otherwise applicable hereunder.

 

(d)                                 Payment.  Except to the extent provided to
the contrary in Section 2.10 or Section 2.12(a), all interest, all Letter of
Credit fees, all other fees payable hereunder or under any of the other Loan
Documents, all costs and expenses payable hereunder or under any of the other
Loan Documents, and all Lender Group Expenses shall be due and payable, in
arrears, on the first day of each month at any time that Obligations or Revolver
Commitments are outstanding.  Each Borrower hereby authorizes Agent, from time
to time without prior notice to such Borrower, to charge all interest, Letter of
Credit fees, and all other fees payable hereunder or under any of the other Loan
Documents (in each case, as and when due and payable), all costs and expenses
payable hereunder or under any of the other Loan Documents (in each case, as and
when accrued or incurred), and all Lender Group Expenses (as and when accrued or
incurred), all charges, commissions, fees, and costs provided for in
Section 2.11(f) (as and when accrued or incurred), all fees and costs provided
for in Section 2.10 (as and when accrued or incurred), and all other payment
obligations as and when due and payable under any Loan Document or any Bank
Product Agreement (including any amounts due and payable to the Bank Product
Providers in respect of Bank Products) to the Loan Account, which amounts
thereafter shall constitute Advances hereunder and, initially, shall accrue
interest at the rate then applicable to Advances that are Base Rate Loans.  Any
interest, fees, costs, expenses, Lender Group Expenses, or other amounts payable
hereunder or under any other Loan Document or under any Bank Product Agreement
that are charged to the Loan Account shall thereupon constitute Advances
hereunder and shall initially accrue interest at the rate then applicable to
Advances that are Base Rate Loans (unless and until converted into LIBOR Rate
Loans in accordance with the terms of this Agreement).

 

(e)                                  Computation.  All interest and fees
chargeable under the Loan Documents shall be computed on the basis of a 360 day
year, in each case, for the actual number of days elapsed in the period during
which the interest or fees accrue.  In the event the Base Rate is changed from
time to time hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.

 

(f)                                    Intent to Limit Charges to Maximum Lawful
Rate.  In no event shall the interest rate or rates payable under this
Agreement, plus any other amounts paid in connection herewith, exceed the
highest rate permissible under any law that a court of competent jurisdiction
shall, in a final determination, deem applicable.  Each Borrower and the Lender
Group, in executing and delivering this Agreement, intend legally to agree upon
the rate or rates of interest and manner of payment stated within it; provided,
however, that, anything contained herein to the contrary notwithstanding, if
such rate or rates of interest or manner of payment exceeds the maximum
allowable under applicable law, then, ipso facto, as of the date of this
Agreement, Borrowers are and shall be liable only for the payment of such
maximum amount as is allowed by law, and payment received from Borrowers in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.

 

2.7                                 Crediting Payments.  The receipt of any
payment item by Agent shall not be considered a payment on account unless such
payment item is a wire transfer of immediately available federal funds made to
Agent’s Account or unless and until such payment item is honored when presented
for payment.  Should any payment item not be honored when presented for payment,
then Borrowers shall be deemed not to have made such payment and interest shall
be calculated accordingly.  Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by Agent only if it
is received into Agent’s Account on a Business Day on or before 1:00 p.m.
(Chicago time).  If any payment item is received into Agent’s Account on a
non-Business Day or after 1:00 p.m. (Chicago time) on a Business Day, it shall
be deemed to have been received by Agent as of the opening of business on the
immediately following Business Day.

 

2.8                                 Designated Account.  Agent is authorized to
make the Advances, and Issuing Lender is authorized to issue the Letters of
Credit, under this Agreement based upon telephonic or other instructions

 

13

--------------------------------------------------------------------------------


 

received from anyone purporting to be an Authorized Person or, without
instructions, if pursuant to Section 2.6(d).  Borrowers agree to establish and
maintain the Designated Account with the Designated Account Bank for the purpose
of receiving the proceeds of the Advances requested by Borrowers and made by
Agent or the Lenders hereunder.  Unless otherwise agreed by Agent and Borrowers,
any Advance or Swing Loan requested by Borrowers and made by Agent or the
Lenders hereunder shall be made to the Designated Account.

 

2.9                                 Maintenance of Loan Account; Statements of
Obligations.  Agent shall maintain an account on its books in the name of
Borrowers (the “Loan Account”) on which Borrowers will be charged with all
Advances (including Protective Advances and Swing Loans) made by Agent, Swing
Lender, or the Lenders to Borrowers or for any Borrower’s account, with the
Letters of Credit issued or arranged by Issuing Lender for any Borrower’s
account, and with all other payment Obligations hereunder or under the other
Loan Documents, including accrued interest, fees and expenses, and Lender Group
Expenses.  In accordance with Section 2.7, the Loan Account will be credited
with all payments received by Agent from Borrowers or for any Borrower’s
account.  Agent shall render monthly statements regarding the Loan Account to
Borrowers, including principal, interest, and fees, and including an itemization
of all charges and expenses constituting Lender Group Expenses owing, and such
statements, absent manifest error, shall be conclusively presumed to be correct
and accurate and constitute an account stated between Borrowers and the Lender
Group unless, within 30 days after receipt thereof by Borrowers, Borrowers shall
deliver to Agent written objection thereto describing the error or errors
contained in any such statements.

 

2.10                           Fees.  Borrowers shall pay to Agent,

 

(a)                                  for the account of Agent, as and when due
and payable under the terms of the Fee Letter, the fees set forth in the Fee
Letter.

 

(b)                                 for the ratable account of those Lenders
with Revolver Commitments, on the first day of each month from and after the
Closing Date up to the first day of the month prior to the Payoff Date and on
the Payoff Date, an unused line fee in an amount equal to the applicable Unused
Revolver Fee Margin multiplied by an amount equal to (i) the aggregate amount of
the Revolver Commitments, less (ii) the average Daily Balance of the Revolver
Usage during the immediately preceding month (or portion thereof).

 

(c)                                  audit, appraisal, and valuation fees and
charges, as and when incurred or chargeable, as follows: (i) a fee of $1,000 per
day, per auditor, plus reasonable out-of-pocket expenses for each financial
audit of Borrowers performed by personnel employed by Agent, (ii) if
implemented, a fee of $1,000 per day, per applicable individual, plus reasonable
out-of-pocket expenses for the establishment of electronic collateral reporting
systems, and (iii) the actual charges paid or incurred by Agent if it elects to
employ the services of one or more third Persons to perform financial audits or
quality of earnings analyses of Borrowers or their Subsidiaries, to establish
electronic collateral reporting systems, to appraise the Collateral, or any
portion thereof, or to assess Borrowers’ or their Subsidiaries’ business
valuation.

 

2.11                           Letters of Credit.

 

(a)                                  Subject to the terms and conditions of this
Agreement, upon the request of the Administrative Borrower made in accordance
herewith, the Issuing Lender agrees to issue, or to cause an Underlying Issuer
(including as Issuing Lender’s agent) to issue, a requested Letter of Credit. 
If Issuing Lender, at its option, elects to cause an Underlying Issuer to issue
a requested Letter of Credit, then Issuing Lender agrees that it will enter into
arrangements relative to the reimbursement of such Underlying Issuer (which may
include, among other means, by becoming an applicant with respect to such Letter
of Credit or entering into undertakings which provide for reimbursements of such
Underlying Issuer with respect to such Letter of Credit; each such obligation or
undertaking, irrespective of whether in writing, a “Reimbursement Undertaking”)
with respect to Letters of Credit issued by such Underlying Issuer.  By
submitting a request to Issuing Lender for the issuance of a Letter of Credit,
Borrowers shall be deemed to have requested that Issuing Lender issue or that an
Underlying Issuer issue the requested Letter of Credit and to have requested
Issuing

 

14

--------------------------------------------------------------------------------


 

Lender to issue a Reimbursement Undertaking with respect to such requested
Letter of Credit if it is to be issued by an Underlying Issuer (it being
expressly acknowledged and agreed by each Borrower that Borrowers are and shall
be deemed to be applicants (within the meaning of Section 5-102(a)(2) of the
Code) with respect to each Underlying Letter of Credit).  Each request for the
issuance of a Letter of Credit, or the amendment, renewal, or extension of any
outstanding Letter of Credit, shall be made in writing by an Authorized Person
and delivered to the Issuing Lender via hand delivery, telefacsimile, or other
electronic method of transmission reasonably in advance of the requested date of
issuance, amendment, renewal, or extension.  Each such request shall be in form
and substance reasonably satisfactory to the Issuing Lender and shall specify
(i) the amount of such Letter of Credit, (ii) the date of issuance, amendment,
renewal, or extension of such Letter of Credit, (iii) the proposed expiration
date of such Letter of Credit, (iv) the name and address of the beneficiary of
the Letter of Credit, and (v) such other information (including the conditions
of drawing, and, in the case of an amendment, renewal, or extension,
identification of the Letter of Credit to be so amended, renewed, or extended)
as shall be necessary to prepare, amend, renew, or extend such Letter of
Credit.  Anything contained herein to the contrary notwithstanding, the Issuing
Lender may, but shall not be obligated to, issue or cause the issuance of a
Letter of Credit or to issue a Reimbursement Undertaking in respect of an
Underlying Letter of Credit, in either case, that supports the obligations of
Parent or its Subsidiaries at any time that one or more of the Lenders is a
Defaulting Lender.  The Issuing Lender shall have no obligation to issue a
Letter of Credit or a Reimbursement Undertaking in respect of an Underlying
Letter of Credit, in either case, if any of the following would result after
giving effect to the requested issuance:

 

(i)                                     the Letter of Credit Usage would exceed
the Borrowing Base less the outstanding amount of Advances (inclusive of Swing
Loans), or

 

(ii)                                  the Letter of Credit Usage would exceed
the Maximum Letter of Credit Amount, or

 

(iii)                               the Letter of Credit Usage would exceed the
Maximum Revolver Amount less the outstanding amount of Advances (including Swing
Loans).

 

Each Letter of Credit shall be in form and substance reasonably acceptable to
the Issuing Lender, including the requirement that the amounts payable
thereunder must be payable in Dollars.  If Issuing Lender makes a payment under
a Letter of Credit or an Underlying Issuer makes a payment under an Underlying
Letter of Credit, Borrowers shall pay to Agent an amount equal to the applicable
Letter of Credit Disbursement on the date such Letter of Credit Disbursement is
made and, in the absence of such payment, the amount of the Letter of Credit
Disbursement immediately and automatically shall be deemed to be an Advance
hereunder and, initially, shall bear interest at the rate then applicable to
Advances that are Base Rate Loans. If a Letter of Credit Disbursement is deemed
to be an Advance hereunder (notwithstanding any failure to satisfy any condition
precedent set forth in Section 3), Borrowers’ obligation to pay the amount of
such Letter of Credit Disbursement to Issuing Lender shall be automatically
converted into an obligation to pay the resulting Advance.  Promptly following
receipt by Agent of any payment from Borrowers pursuant to this paragraph, Agent
shall distribute such payment to the Issuing Lender or, to the extent that
Lenders have made payments pursuant to Section 2.11(b) to reimburse the Issuing
Lender, then to such Lenders and the Issuing Lender as their interests may
appear.

 

(b)                                 Promptly following receipt of a notice of a
Letter of Credit Disbursement pursuant to Section 2.11(a), each Lender with a
Revolver Commitment agrees to fund its Pro Rata Share of any Advance deemed made
pursuant to Section 2.11(a) on the same terms and conditions as if Borrowers had
requested the amount thereof as an Advance and Agent shall promptly pay to
Issuing Lender the amounts so received by it from the Lenders.  By the issuance
of a Letter of Credit or a Reimbursement Undertaking (or an amendment, renewal,
or extension of a Letter of Credit or a Reimbursement Undertaking) and without
any further action on the part of the Issuing Lender or the Lenders with
Revolver Commitments, the Issuing Lender shall be deemed to have granted to each
Lender with a Revolver Commitment, and each Lender with a Revolver Commitment
shall be deemed to have purchased, a participation in each Letter of Credit
issued by Issuing Lender and each

 

15

--------------------------------------------------------------------------------


 

Reimbursement Undertaking, in an amount equal to its Pro Rata Share of such
Letter of Credit or Reimbursement Undertaking, and each such Lender agrees to
pay to Agent, for the account of the Issuing Lender, such Lender’s Pro Rata
Share of any Letter of Credit Disbursement made by Issuing Lender or an
Underlying Issuer under the applicable Letter of Credit.  In consideration and
in furtherance of the foregoing, each Lender with a Revolver Commitment hereby
absolutely and unconditionally agrees to pay to Agent, for the account of the
Issuing Lender, such Lender’s Pro Rata Share of each Letter of Credit
Disbursement made by Issuing Lender or an Underlying Issuer and not reimbursed
by Borrowers on the date due as provided in Section 2.11(a), or of any
reimbursement payment required to be refunded (or that Agent or Issuing Lender
elects, based upon the advice of counsel, to refund) to Borrowers for any
reason.  Each Lender with a Revolver Commitment acknowledges and agrees that its
obligation to deliver to Agent, for the account of the Issuing Lender, an amount
equal to its respective Pro Rata Share of each Letter of Credit Disbursement
pursuant to this Section 2.11(b) shall be absolute and unconditional and such
remittance shall be made notwithstanding the occurrence or continuation of an
Event of Default or Default or the failure to satisfy any condition set forth in
Section 3.  If any such Lender fails to make available to Agent the amount of
such Lender’s Pro Rata Share of a Letter of Credit Disbursement as provided in
this Section, such Lender shall be deemed to be a Defaulting Lender and Agent
(for the account of the Issuing Lender) shall be entitled to recover such amount
on demand from such Lender together with interest thereon at the Defaulting
Lender Rate until paid in full.

 

(c)                                  Each Borrower hereby agrees to indemnify,
save, defend, and hold the Lender Group and each Underlying Issuer harmless from
any damage, loss, cost, expense, or liability (other than Taxes, which shall be
governed by Section 16), and reasonable attorneys’ fees incurred by Issuing
Lender, any other member of the Lender Group, or any Underlying Issuer arising
out of or in connection with any Reimbursement Undertaking or any Letter of
Credit; provided, however, that no Borrower shall be obligated hereunder to
indemnify for any loss, cost, expense, or liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of the Issuing Lender, any other member of the Lender Group,
or any Underlying Issuer.  Each Borrower agrees to be bound by the Underlying
Issuer’s regulations and interpretations of any Letter of Credit or by Issuing
Lender’s interpretations of any Reimbursement Undertaking even though this
interpretation may be different from such Borrower’s own, and each Borrower
understands and agrees that none of the Issuing Lender, any other member of the
Lender Group, or any Underlying Issuer shall be liable for any error,
negligence, or mistake, whether of omission or commission, in following any
Borrower’s instructions or those contained in the Letter of Credit or any
modifications, amendments, or supplements thereto.  Each Borrower understands
that the Reimbursement Undertakings may require Issuing Lender to indemnify the
Underlying Issuer for certain costs or liabilities arising out of claims by a
Borrower against such Underlying Issuer.  Each Borrower hereby agrees to
indemnify, save, defend, and hold Issuing Lender and the other members of the
Lender Group harmless with respect to any loss, cost, expense (including
reasonable attorneys’ fees), or liability (other than Taxes, which shall be
governed by Section 16) incurred by them as a result of the Issuing Lender’s
indemnification of an Underlying Issuer; provided, however, that no Borrower
shall be obligated hereunder to indemnify for any such loss, cost, expense, or
liability to the extent that it is caused by the gross negligence or willful
misconduct of the Issuing Lender or any other member of the Lender Group.  Each
Borrower hereby acknowledges and agrees that none of the Issuing Lender, any
other member of the Lender Group, or any Underlying Issuer shall be responsible
for delays, errors, or omissions resulting from the malfunction of equipment in
connection with any Letter of Credit.

 

(d)                                 The obligation of each Borrower to reimburse
the Issuing Lender for each drawing under each Letter of Credit shall be
absolute, unconditional and irrevocable and shall be paid strictly in accordance
with the terms of this Agreement under all circumstances, including the
following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or another Loan Document,

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that Parent or any of its Subsidiaries may have
at any time against any beneficiary or any transferee of such Letter

 

16

--------------------------------------------------------------------------------


 

of Credit (or any Person for whom any such beneficiary or any such transferee
maybe acting), the Issuing Lender or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or such Letter of
Credit or any agreement or instrument relating thereto, or any unrelated
transaction,

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect, or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit,

 

(iv)                              any payment by the Issuing Lender under such
Letter of Credit against presentation of a draft or certificate that does not
substantially or strictly comply with the terms of such Letter of Credit
(including, without limitation, any requirement that presentation be made at a
particular place or by a particular time of day), or any payment made by the
Issuing Lender under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit,

 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or
discharge of, any Borrower or any of its Subsidiaries, or

 

(vi)                              the fact that any Event of Default shall have
occurred and be continuing.

 

(e)                                  Each Borrower hereby authorizes and directs
any Underlying Issuer to deliver to the Issuing Lender all instruments,
documents, and other writings and property received by such Underlying Issuer
pursuant to such Underlying Letter of Credit and to accept and rely upon the
Issuing Lender’s instructions with respect to all matters arising in connection
with such Underlying Letter of Credit and the related application.

 

(f)                                    Each Borrower acknowledges and agrees
that any and all issuance charges, usage charges, commissions, fees, and costs
incurred by the Issuing Lender relating to Underlying Letters of Credit shall be
Lender Group Expenses for purposes of this Agreement and shall be reimbursable
immediately by Borrowers to Agent for the account of the Issuing Lender; it
being acknowledged and agreed by Borrowers that, as of the Closing Date, the
usage charge imposed by the Underlying Issuer is .825% per annum times the
undrawn amount of each Underlying Letter of Credit, that such usage charge may
be changed from time to time, and that the Underlying Issuer also imposes a
schedule of charges for amendments, extensions, drawings, and renewals.

 

(g)                                 If by reason of (i) any change after the
Closing Date in any applicable law, treaty, rule, or regulation or any change in
the interpretation or application thereof by any Governmental Authority, or
(ii) compliance by the Issuing Lender, any other member of the Lender Group, or
Underlying Issuer with any direction, request, or requirement (irrespective of
whether having the force of law) of any Governmental Authority or monetary
authority including Regulation D of the Federal Reserve Board as from time to
time in effect (and any successor thereto):

 

(A)                              any reserve, deposit, or similar requirement is
or shall be imposed or modified in respect of any Letter of Credit issued or
caused to be issued hereunder or hereby, or

 

(B)                                there shall be imposed on the Issuing Lender,
any other member of the Lender Group, or Underlying Issuer any other condition
regarding any Letter of Credit or Reimbursement Undertaking,

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer of issuing, making, participating in, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof, then,

 

17

--------------------------------------------------------------------------------


 

and in any such case, Agent may, at any time within a reasonable period after
the additional cost is incurred or the amount received is reduced, notify
Administrative Borrower, and Borrowers shall pay within 30 days after demand
therefor, such amounts as Agent may specify to be necessary to compensate the
Issuing Lender, any other member of the Lender Group, or an Underlying Issuer
for such additional cost or reduced receipt, together with interest on such
amount from the date of such demand until payment in full thereof at the rate
then applicable to Base Rate Loans hereunder; provided, however, that no
Borrower shall be required to provide any compensation pursuant to this
Section 2.11(g) for any such amounts incurred more than 180 days prior to the
date on which the demand for payment of such amounts is first made to Borrowers;
provided further, however, that if an event or circumstance giving rise to such
amounts is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.  The determination
by Agent of any amount due pursuant to this Section 2.11(g), as set forth in a
certificate setting forth the calculation thereof in reasonable detail, shall,
in the absence of manifest or demonstrable error, be final and conclusive and
binding on all of the parties hereto.

 

2.12                           LIBOR Option.

 

(a)                                  Interest and Interest Payment Dates.  In
lieu of having interest charged at the rate based upon the Base Rate, Borrowers
shall have the option, subject to Section 2.12(b) below, (the “LIBOR Option”) to
have interest on all or a portion of the Advances be charged (whether at the
time when made (unless otherwise provided herein), upon conversion from a Base
Rate Loan to a LIBOR Rate Loan, or upon continuation of a LIBOR Rate Loan as a
LIBOR Rate Loan) at a rate of interest based upon the LIBOR Rate.  Interest on
LIBOR Rate Loans shall be payable on the earliest of (i) the last day of the
Interest Period applicable thereto; (ii) the date on which all or any portion of
the Obligations are accelerated pursuant to the terms hereof, or (iii) the date
on which this Agreement is terminated pursuant to the terms hereof.  On the last
day of each applicable Interest Period, unless Borrowers properly have exercised
the LIBOR Option with respect thereto, the interest rate applicable to such
LIBOR Rate Loan automatically shall convert to the rate of interest then
applicable to Base Rate Loans of the same type hereunder.  At any time that an
Event of Default has occurred and is continuing, Borrowers no longer shall have
the option to request that Advances bear interest at a rate based upon the LIBOR
Rate.

 

(b)                                 LIBOR Election.

 

(i)                                     Borrowers may, at any time and from time
to time, so long as no Event of Default has occurred and is continuing, elect to
exercise the LIBOR Option by notifying Agent prior to 1:00 p.m. (Chicago time)
at least 3 Business Days prior to the commencement of the proposed Interest
Period (the “LIBOR Deadline”).  Notice of Borrowers’ election of the LIBOR
Option for a permitted portion of the Advances and an Interest Period pursuant
to this Section shall be made by delivery to Agent of a LIBOR Notice received by
Agent before the LIBOR Deadline, or by telephonic notice received by Agent
before the LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR
Notice received by Agent prior to 5:00 p.m. (Chicago time) on the same day). 
Promptly upon its receipt of each such LIBOR Notice, Agent shall provide a copy
thereof to each of the affected Lenders.

 

(ii)                                  Each LIBOR Notice shall be irrevocable and
binding on each Borrower.  In connection with each LIBOR Rate Loan, each
Borrower shall indemnify, defend, and hold Agent and the Lenders harmless
against any loss, cost, or expense actually incurred by Agent or any Lender as a
result of (A) the payment of any principal of any LIBOR Rate Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (B) the conversion of any LIBOR Rate Loan other than on
the last day of the Interest Period applicable thereto, or (C) the failure to
borrow, convert, continue or prepay any LIBOR Rate Loan on the date specified in
any LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
“Funding Losses”).  A certificate of Agent or a Lender delivered to the
Administrative Borrower setting forth any amount or amounts, and setting forth
in reasonable detail the calculation of such amount and the assumptions on which
such calculation was based, that Agent or such Lender is entitled to receive
pursuant to this Section 2.12 shall be conclusive absent manifest error. 
Borrowers

 

18

--------------------------------------------------------------------------------


 

shall pay such amount to Agent or the Lender, as applicable, within 30 days of
the date of the Administrative Borrower’s receipt of such certificate.  If a
payment of a LIBOR Rate Loan on a day other than the last day of the applicable
Interest Period would result in a Funding Loss, Agent may, in its sole
discretion at the request of Borrowers, hold the amount of such payment as cash
collateral in support of the Obligations until the last day of such Interest
Period and apply such amounts to the payment of the applicable LIBOR Rate Loan
on such last day, it being agreed that Agent has no obligation to so defer the
application of payments to any LIBOR Rate Loan and that, in the event that Agent
does not defer such application, Borrowers shall be obligated to pay any
resulting Funding Losses.

 

(iii)                               Borrowers shall have not more than 7 LIBOR
Rate Loans in effect at any given time.  Borrowers only may exercise the LIBOR
Option for proposed LIBOR Rate Loans of at least $500,000.

 

(c)                                  Conversion.  Borrowers may convert LIBOR
Rate Loans to Base Rate Loans at any time; provided, however, that in the event
that LIBOR Rate Loans are converted or prepaid on any date that is not the last
day of the Interest Period applicable thereto, including as a result of any
automatic prepayment through the required application by Agent of proceeds of
Loan Parties’ and their Subsidiaries’ Collections in accordance with
Section 2.4(b) or for any other reason, including early termination of the term
of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, each Borrower shall indemnify, defend, and hold
Agent and the Lenders and their Participants harmless against any and all
Funding Losses in accordance with Section 2.12 (b)(ii).

 

(d)                                 Special Provisions Applicable to LIBOR Rate.

 

(i)                                     The LIBOR Rate may be adjusted by Agent
with respect to any Lender on a prospective basis to take into account any
additional or increased costs to such Lender of maintaining or obtaining any
eurodollar deposits or increased costs, in each case, due to changes in
applicable law (other than changes in laws relative to Taxes, which shall be
governed by Section 16) occurring subsequent to the commencement of the then
applicable Interest Period, including changes in tax laws (except changes of
general applicability in corporate income tax laws) and changes in the reserve
requirements imposed by the Board of Governors of the Federal Reserve System (or
any successor), which additional or increased costs would increase the cost of
funding or maintaining loans bearing interest at the LIBOR Rate.  In any such
event, the affected Lender shall give Borrowers and Agent notice of such a
determination and adjustment and Agent promptly shall transmit the notice to
each other Lender and, upon its receipt of the notice from the affected Lender,
Borrowers may, by notice to such affected Lender (y) require such Lender to
furnish to Borrowers a statement setting forth the basis for adjusting such
LIBOR Rate and the method for determining the amount of such adjustment or
(z) repay the LIBOR Rate Loans with respect to which such adjustment is made
(together with any amounts due under Section 2.12(b)(ii)).

 

(ii)                                  In the event that any change in market
conditions or any law, regulation, treaty, or directive, or any change therein
or in the interpretation or application thereof, shall at any time after the
date hereof, in the reasonable opinion of any Lender, make it unlawful or
impractical for such Lender to fund or maintain LIBOR Rate Loans or to continue
such funding or maintaining, or to determine or charge interest rates at the
LIBOR Rate, such Lender shall give notice of such changed circumstances to Agent
and Borrowers and Agent promptly shall transmit the notice to each other Lender
and (y) in the case of any LIBOR Rate Loans of such Lender that are outstanding,
the date specified in such Lender’s notice shall be deemed to be the last day of
the Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate
Loans of such Lender thereafter shall accrue interest at the rate then
applicable to Base Rate Loans, and (z) Borrowers shall not be entitled to elect
the LIBOR Option until such Lender determines that it would no longer be
unlawful or impractical to do so.

 

(e)                                  No Requirement of Matched Funding. 
Anything to the contrary contained herein notwithstanding, neither Agent, nor
any Lender, nor any of their Participants, is required actually to acquire

 

19

--------------------------------------------------------------------------------


 

eurodollar deposits to fund or otherwise match fund any Obligation as to which
interest accrues at the LIBOR Rate.

 

2.13                           Capital Requirements.

 

(a)                                  If, after the date hereof, any Lender
determines that (i) the adoption of or change in any law, rule, regulation or
guideline regarding capital or reserve requirements for banks or bank holding
companies, or any change in the interpretation, implementation, or application
thereof by any Governmental Authority charged with the administration thereof,
or (ii) compliance by such Lender or its parent bank holding company with any
guideline, request or directive of any such entity regarding capital adequacy
(whether or not having the force of law) has the effect of reducing the return
on such Lender’s or such holding company’s capital as a consequence of such
Lender’s Revolver Commitments hereunder to a level below that which such Lender
or such holding company could have achieved but for such adoption, change, or
compliance (taking into consideration such Lender’s or such holding company’s
then existing policies with respect to capital adequacy and assuming the full
utilization of such entity’s capital) by any amount deemed by such Lender to be
material, then such Lender may notify Administrative Borrower and Agent
thereof.  Following receipt of such notice, Borrowers agree to pay such Lender
on demand the amount of such reduction of return of capital as and when such
reduction is determined, payable within 30 days after presentation by such
Lender of a statement in the amount and setting forth in reasonable detail such
Lender’s calculation thereof and the assumptions upon which such calculation was
based (which statement shall be deemed true and correct absent manifest error). 
In determining such amount, such Lender may use any reasonable averaging and
attribution methods.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that no Borrower shall be
required to compensate a Lender pursuant to this Section for any reductions in
return incurred more than 180 days prior to the date that such Lender notifies
Administrative Borrower of such law, rule, regulation or guideline giving rise
to such reductions and of such Lender’s intention to claim compensation
therefor; provided further that if such claim arises by reason of the adoption
of or change in any law, rule, regulation or guideline that is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

(b)                                 If any Lender requests additional or
increased costs referred to in Section 2.12(d)(i) or amounts under
Section 2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (any such Lender, an “Affected Lender”), then such Affected Lender
shall use reasonable efforts to promptly designate a different one of its
lending offices or to assign its rights and obligations hereunder to another of
its offices or branches, if (i) in the reasonable judgment of such Affected
Lender, such designation or assignment would eliminate or reduce amounts payable
pursuant to Section 2.12(d)(i) or Section 2.13(a), as applicable, or would
eliminate the illegality or impracticality of funding or maintaining LIBOR Rate
Loans and (ii) in the reasonable judgment of such Affected Lender, such
designation or assignment would not subject it to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to it. 
Borrowers agree to pay all reasonable out-of-pocket costs and expenses incurred
by such Affected Lender in connection with any such designation or assignment. 
If, after such reasonable efforts, such Affected Lender does not so designate a
different one of its lending offices or assign its rights to another of its
offices or branches so as to eliminate Borrowers’ obligation to pay any future
amounts to such Affected Lender pursuant to Section 2.12(d)(i) or
Section 2.13(a), as applicable, or to enable Borrowers to obtain LIBOR Rate
Loans, then Borrowers (without prejudice to any amounts then due to such
Affected Lender under Section 2.12(d)(i) or Section 2.13(a), as applicable) may,
unless prior to the effective date of any such assignment the Affected Lender
withdraws its request for such additional amounts under Section 2.12(d)(i) or
Section 2.13(a), as applicable, or indicates that it is no longer unlawful or
impractical to fund or maintain LIBOR Rate Loans, seek a substitute Lender
reasonably acceptable to Agent to purchase the Obligations owed to such Affected
Lender and such Affected Lender’s Revolver Commitments hereunder (a “Replacement
Lender”), and if such Replacement Lender agrees to such purchase, such Affected
Lender shall assign to the Replacement Lender its Obligations and Revolver
Commitments, pursuant to an Assignment and Acceptance Agreement, and upon such
purchase by the Replacement Lender, such Replacement Lender shall be deemed to
be a “Lender” for

 

20

--------------------------------------------------------------------------------


 

purposes of this Agreement and such Affected Lender shall cease to be a “Lender”
for purposes of this Agreement.

 

2.14                           Joint and Several Liability of Borrowers.

 

(a)                                  Each Borrower is accepting joint and
several liabilities hereunder and under the other Loan Documents in
consideration of the financial accommodations to be provided by the Lender Group
under this Agreement, for the mutual benefit, directly and indirectly, of each
Borrower and in consideration of the undertakings of the other Borrowers to
accept joint and several liability for the Obligations.

 

(b)                                 Each Borrower, jointly and severally, hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several liability with the other Borrowers with respect to
the payment and performance of all of the Obligations (including any Obligations
arising under this Section 2.14), it being the intention of the parties hereto
that all the Obligations shall be the joint and several obligations of each
Borrower without preferences or distinction among them.

 

(c)                                  If and to the extent that any Borrower
shall fail to make any payment with respect to any of the Obligations as and
when due or to perform any of the Obligations in accordance with the terms
thereof, then in each such event the other Borrowers will make such payment with
respect to, or perform, such Obligation until such time as all of the
Obligations are paid in full.

 

(d)                                 The Obligations of each Borrower under the
provisions of this Section 2.14 constitute the absolute and unconditional, full
recourse Obligations of each Borrower enforceable against each Borrower to the
full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of the provisions of this Agreement (other than
this Section 2.14(d)) or any other circumstances whatsoever.

 

(e)                                  Except as otherwise expressly provided in
this Agreement, each Borrower hereby waives notice of acceptance of its joint
and several liability, notice of any Advances or Letters of Credit issued under
or pursuant to this Agreement, notice of the occurrence of any Default, Event of
Default, or of any demand for any payment under this Agreement, notice of any
action at any time taken or omitted by Agent or Lenders under or in respect of
any of the Obligations, any requirement of diligence or to mitigate damages and,
generally, to the extent permitted by applicable law, all demands, notices and
other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement).  Each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by Agent or Lenders at any time or times in respect of
any default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower.  Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of Agent or any Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
Section 2.14 afford grounds for terminating, discharging or relieving any
Borrower, in whole or in part, from any of its Obligations under this
Section 2.14, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the Obligations of each Borrower
under this Section 2.14 shall not be discharged except by performance and then
only to the extent of such performance.  The Obligations of each Borrower under
this Section 2.14 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any other Borrower or Agent or any Lender.

 

21

--------------------------------------------------------------------------------


 

(f)                                    Each Borrower represents and warrants to
Agent and Lenders that such Borrower is currently informed of the financial
condition of Borrowers and of all other circumstances which a diligent inquiry
would reveal and which bear upon the risk of nonpayment of the Obligations. 
Each Borrower further represents and warrants to Agent and Lenders that such
Borrower has read and understands the terms and conditions of the Loan
Documents.  Each Borrower hereby covenants that such Borrower will continue to
keep informed of Borrowers’ financial condition and of all other circumstances
which bear upon the risk of nonpayment or nonperformance of the Obligations.

 

(g)                                 The provisions of this Section 2.14 are made
for the benefit of Agent, each member of the Lender Group, each Bank Product
Provider, and their respective successors and assigns, and may be enforced by it
or them from time to time against any or all Borrowers as often as occasion
therefor may arise and without requirement on the part of Agent, any member of
the Lender Group, any Bank Product Provider, or any of their successors or
assigns first to marshal any of its or their claims or to exercise any of its or
their rights against any Borrower or to exhaust any remedies available to it or
them against any Borrower or to resort to any other source or means of obtaining
payment of any of the Obligations hereunder or to elect any other remedy.  The
provisions of this Section 2.14 shall remain in effect until all of the
Obligations shall have been paid in full or otherwise fully satisfied.  If at
any time, any payment, or any part thereof, made in respect of any of the
Obligations is rescinded or must otherwise be restored or returned by Agent or
any Lender upon the insolvency, bankruptcy or reorganization of any Borrower, or
otherwise, the provisions of this Section 2.14 will forthwith be reinstated in
effect, as though such payment had not been made.

 

(h)                                 Each Borrower hereby agrees that it will not
enforce any of its rights of contribution or subrogation against any other
Borrower with respect to any liability incurred by it hereunder or under any of
the other Loan Documents, any payments made by it to Agent or Lenders with
respect to any of the Obligations or any collateral security therefor until such
time as all of the Obligations have been paid in full in cash.  Any claim which
any Borrower may have against any other Borrower with respect to any payments to
Agent or any member of the Lender Group hereunder or under any of the Bank
Product Agreements are hereby expressly made subordinate and junior in right of
payment, without limitation as to any increases in the Obligations arising
hereunder or thereunder, to the prior payment in full in cash of the Obligations
and, in the event of any insolvency, bankruptcy, receivership, liquidation,
reorganization or other similar proceeding under the laws of any jurisdiction
relating to any Borrower, its debts or its assets, whether voluntary or
involuntary, all such Obligations shall be paid in full in cash before any
payment or distribution of any character, whether in cash, securities or other
property, shall be made to any other Borrower therefor.

 

(i)                                     Each Borrower hereby agrees that after
the occurrence and during the continuance of any Default or Event of Default,
such Borrower will not demand, sue for or otherwise attempt to collect any
indebtedness of any other Borrower owing to such Borrower until the Obligations
shall have been paid in full in cash.  If, notwithstanding the foregoing
sentence, such Borrower shall collect, enforce or receive any amounts in respect
of such indebtedness, such amounts shall be collected, enforced and received by
such Borrower as trustee for Agent, and such Borrower shall deliver any such
amounts to Agent for application to the Obligations in accordance with
Section 2.4(b).

 

3.                                       CONDITIONS; TERM OF AGREEMENT.

 

3.1                                 Conditions Precedent to the Initial
Extension of Credit.  The obligation of each Lender to make its initial
extension of credit provided for hereunder is subject to the fulfillment, to the
satisfaction of Agent and each Lender, of each of the conditions precedent set
forth on Schedule 3.1 (the making of such initial extension of credit by a
Lender being conclusively deemed to be its satisfaction or waiver of the
conditions precedent).

 

3.2                                 Conditions Precedent to all Extensions of
Credit.  The obligation of the Lender Group (or any member thereof) to make any
Advances hereunder (or to extend any other credit hereunder) at any time shall
be subject to the following conditions precedent:

 

22

--------------------------------------------------------------------------------


 

(a)                                  the representations and warranties of
Parent or its Subsidiaries contained in this Agreement or in the other Loan
Documents shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of such extension of credit, as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date); and

 

(b)                                 no Default or Event of Default shall have
occurred and be continuing on the date of such extension of credit, nor shall
either result from the making thereof.

 

3.3                                 Maturity.  This Agreement shall continue in
full force and effect for a term ending on September 14, 2015 (the “Maturity
Date”).  The foregoing notwithstanding, the Lender Group, upon the election of
the Required Lenders, shall have the right to terminate its obligations under
this Agreement immediately and without notice upon the occurrence and during the
continuation of an Event of Default.

 

3.4                                 Effect of Maturity.  On the Maturity Date,
all commitments of the Lender Group to provide additional credit hereunder shall
automatically be terminated and all of the Obligations immediately shall become
due and payable without notice or demand and Borrowers shall be required to
repay all of the Obligations in full.  No termination of the obligations of the
Lender Group (other than payment in full of the Obligations and termination of
the Revolver Commitments) shall relieve or discharge any Loan Party of its
duties, obligations, or covenants hereunder or under any other Loan Document and
Agent’s Liens in the Collateral shall continue to secure the Obligations and
shall remain in effect until all Obligations have been paid in full and the
Revolver Commitments have been terminated.  When all of the Obligations have
been paid in full and the Lender Group’s obligations to provide additional
credit under the Loan Documents have been terminated irrevocably, Agent will, at
Borrowers’ sole expense, execute and deliver any termination statements, lien
releases, discharges of security interests, and other similar discharge or
release documents (and, if applicable, in recordable form) as are reasonably
necessary to release, as of record, Agent’s Liens and all notices of security
interests and liens previously filed by Agent.

 

3.5                                 Early Termination by Borrowers.  Borrowers
have the option, at any time upon 10 Business Days’ prior written notice to
Agent, to terminate this Agreement and terminate the Revolver Commitments
hereunder by repaying to Agent all of the Obligations in full.

 

4.                                       REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, each of Parent
and each Borrower makes the following representations and warranties to the
Lender Group which shall be true, correct, and complete, in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the Closing Date, and shall be true,
correct, and complete, in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), as of the
date of the making of each Advance (or other extension of credit) made
thereafter, as though made on and as of the date of such Advance (or other
extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date) and such representations and
warranties shall survive the execution and delivery of this Agreement:

 

4.1                                 Due Organization and Qualification;
Subsidiaries.

 

(a)                                  Each Loan Party (i) is duly organized and
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) is qualified to do business in any state where the failure to
be so qualified could reasonably be expected to result in a Material Adverse
Change, and (iii) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to

 

23

--------------------------------------------------------------------------------


 

be conducted, to enter into the Loan Documents to which it is a party and to
carry out the transactions contemplated thereby.

 

(b)                                 Set forth on Schedule 4.1(b) is a complete
and accurate description of the authorized capital Stock of each Borrower, by
class, and, as of the Closing Date, a description of the number of shares of
each such class that are issued and outstanding.  Other than as described on
Schedule 4.1(b), there are no subscriptions, options, warrants, or calls
relating to any shares of any Borrower’s capital Stock, including any right of
conversion or exchange under any outstanding security or other instrument.  No
Borrower is subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of its capital Stock or any security
convertible into or exchangeable for any of its capital Stock.

 

(c)                                  Set forth on Schedule 4.1(c) (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement) is a complete and accurate list of
the Loan Parties’ direct and indirect Subsidiaries, showing: (i) the number of
shares of each class of common and preferred Stock authorized for each of such
Subsidiaries and (ii) the number and the percentage of the outstanding shares of
each such class owned directly or indirectly by such Loan Party.  All of the
outstanding capital Stock of each such Subsidiary has been validly issued and is
fully paid and non-assessable.

 

(d)                                 Except as set forth on Schedule 4.1(c),
there are no subscriptions, options, warrants, or calls relating to any shares
of Parent’s or its Subsidiaries’ capital Stock, including any right of
conversion or exchange under any outstanding security or other instrument. 
Neither Parent nor any of its Subsidiaries are subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of Parent’s or its Subsidiaries’ capital Stock or any security
convertible into or exchangeable for any such capital Stock.

 

4.2                                 Due Authorization; No Conflict.

 

(a)                                  As to each Loan Party, the execution,
delivery, and performance by such Loan Party of the Loan Documents to which it
is a party have been duly authorized by all necessary action on the part of such
Loan Party.

 

(b)                                 As to each Loan Party, the execution,
delivery, and performance by such Loan Party of the Loan Documents to which it
is a party do not and will not (i) violate any material provision of federal,
state, or local law or regulation applicable to any Loan Party or its
Subsidiaries, the Governing Documents of any Loan Party or its Subsidiaries, or
any order, judgment, or decree of any court or other Governmental Authority
binding on any Loan Party or its Subsidiaries, (ii) conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any Material Contract of any Loan Party or its Subsidiaries except to the
extent that any such conflict, breach or default could not individually or in
the aggregate reasonably be expected to have a Material Adverse Change,
(iii) result in or require the creation or imposition of any Lien of any nature
whatsoever upon any assets of any Loan Party, other than Permitted Liens, or
(iv) require any approval of any Loan Party’s interest holders or any approval
or consent of any Person under any Material Contract of any Loan Party, other
than consents or approvals that have been obtained and that are still in force
and effect and except, in the case of Material Contracts, for consents or
approvals, for which the failure to obtain could not individually or in the
aggregate reasonably be expected to cause a Material Adverse Change.

 

4.3                                 Governmental Consents.  The execution,
delivery, and performance by each Loan Party of the Loan Documents to which such
Loan Party is a party and the consummation of the transactions contemplated by
the Loan Documents do not and will not require any registration with, consent,
or approval of, or notice to, or other action with or by, any Governmental
Authority, other than registrations, consents, approvals, notices, or other
actions that have been obtained and that are still in force and effect and
except for filings and recordings with respect to the Collateral to be made, or
otherwise delivered to Agent for filing or recordation, as of the Closing Date.

 

24

--------------------------------------------------------------------------------


 

4.4                                 Binding Obligations; Perfected Liens.

 

(a)                                  Each Loan Document has been duly executed
and delivered by each Loan Party that is a party thereto and is the legally
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.

 

(b)                                 Agent’s Liens are validly created, perfected
(other than (i) in respect of motor vehicles that are subject to a certificate
of title and as to which Agent has not caused its Lien to be noted on the
applicable certificate of title and (ii) any Deposit Accounts and Securities
Accounts not subject to a Control Agreement as permitted by Section 6.11, and
subject only to the filing of financing statements and the recordation of the
Mortgages, in each case, in the appropriate filing offices), and first priority
Liens, subject only to Permitted Liens which are either related to the Georgia
Real Estate, the North Carolina Real Estate, any permitted purchase money Liens
or the interests of lessors under Capital Leases.

 

4.5                                 Title to Assets; No Encumbrances.  Each of
the Loan Parties and its Subsidiaries has (a) good, sufficient and legal title
to (in the case of fee interests in Real Property), (b) valid leasehold
interests in (in the case of leasehold interests in real or personal property),
and (c) good and marketable title to (in the case of all other personal
property) all of their respective assets reflected in their most recent
financial statements delivered pursuant to Section 5.1, in each case except for
assets disposed of since the date of such financial statements to the extent
permitted hereby.  All of such assets are free and clear of Liens except for
Permitted Liens.

 

4.6                                 Jurisdiction of Organization; Location of
Chief Executive Office; Organizational Identification Number; Commercial Tort
Claims.

 

(a)                                  The name (within the meaning of
Section 9-503 of the Code) of and jurisdiction of organization of each Loan
Party and each of its Subsidiaries is set forth on Schedule 4.6(a) (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement).

 

(b)                                 The chief executive office of each Loan
Party and each of its Subsidiaries is located at the address indicated on
Schedule 4.6(b) (as such Schedule may be updated from time to time to reflect
changes resulting from transactions permitted under this Agreement).

 

(c)                                  Each Loan Party’s and each of its
Subsidiaries’ tax identification numbers and organizational identification
numbers, if any, are identified on Schedule 4.6(c) (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement).

 

(d)                                 As of the Closing Date, no Loan Party and no
Subsidiary of a Loan Party holds any commercial tort claims that exceed $500,000
in amount, except as set forth on Schedule 4.6(d).

 

4.7                                 Litigation.

 

(a)                                  Except as set forth on Schedule 4.7, there
are no actions, suits, or proceedings pending or, to the knowledge of Borrowers,
after due inquiry, threatened in writing against a Loan Party or any of its
Subsidiaries that either individually or in the aggregate could reasonably be
expected to result in a Material Adverse Change.

 

(b)                                 Schedule 4.7 sets forth a complete and
accurate description, with respect to each of the actions, suits, or proceedings
with asserted liabilities in excess of, or that could reasonably be expected to
result in liabilities in excess of, $500,000 that, as of the Closing Date, is
pending or, to the knowledge of

 

25

--------------------------------------------------------------------------------


 

Borrowers, after due inquiry, threatened against a Loan Party or any of its
Subsidiaries, of (i) the parties to such actions, suits, or proceedings,
(ii) the nature of the dispute that is the subject of such actions, suits, or
proceedings, (iii) the status, as of the Closing Date, with respect to such
actions, suits, or proceedings, and (iv) whether any liability of the Loan
Parties’ and their Subsidiaries in connection with such actions, suits, or
proceedings is covered by insurance.

 

4.8                                 Compliance with Laws.  No Loan Party nor any
of its Subsidiaries (a) is in violation of any applicable laws, rules,
regulations, executive orders, or codes (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.

 

4.9                                 No Material Adverse Change.  All historical
financial statements relating to the Loan Parties and their Subsidiaries that
have been delivered by any of the Borrowers to Agent have been prepared in
accordance with GAAP (except, in the case of unaudited financial statements, for
the lack of footnotes and being subject to year-end audit adjustments) and
present fairly in all material respects, the Loan Parties’ and their
Subsidiaries’ consolidated financial condition as of the date thereof and
results of operations for the period then ended.  Since December 25, 2010, no
event, circumstance, or change has occurred that has or could reasonably be
expected to result in a Material Adverse Change with respect to the Loan Parties
and their Subsidiaries.

 

4.10                           Fraudulent Transfer.

 

(a)                                  Each Loan Party is Solvent.

 

(b)                                 No transfer of property is being made by any
Loan Party and no obligation is being incurred by any Loan Party in connection
with the transactions contemplated by this Agreement or the other Loan Documents
with the intent to hinder, delay, or defraud either present or future creditors
of such Loan Party.

 

4.11                           Employee Benefits.  No Loan Party, none of their
Subsidiaries, nor any of their ERISA Affiliates maintains or contributes to any
Benefit Plan.

 

4.12                           Environmental Condition.  Except as set forth on
Schedule 4.12, (a) to Borrowers’ knowledge, no Loan Party’s nor any of its
Subsidiaries’ properties or assets have ever been used by a Loan Party, its
Subsidiaries, or by previous owners or operators in the disposal of, or to
produce, store, handle, treat, release, or transport, any Hazardous Materials,
where such disposal, production, storage, handling, treatment, release or
transport was in violation, in any material respect, of any applicable
Environmental Law, (b) to Borrowers’ knowledge, no Loan Party’s nor any of its
Subsidiaries’ properties or assets have ever been designated or identified in
any manner pursuant to any environmental protection statute as a Hazardous
Materials disposal site, (c) no Loan Party nor any of its Subsidiaries has
received written notice that a Lien arising under any Environmental Law has
attached to any revenues or to any Real Property owned or operated by a Loan
Party or its Subsidiaries, and (d) no Loan Party nor any of its Subsidiaries nor
any of their respective facilities or operations is subject to any outstanding
written order, consent decree, or settlement agreement with any Person relating
to any Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change.

 

4.13                           Intellectual Property.  Each Loan Party and its
Subsidiaries own, or hold licenses in, all trademarks, trade names, copyrights,
patents, and licenses that are necessary to the conduct of their business as
currently conducted, and attached hereto as Schedule 4.13 (as updated from time
to time) is a true, correct, and complete listing of all material trademarks,
trade names, copyrights, patents, and licenses as to which Parent or

 

26

--------------------------------------------------------------------------------


 

one of its Subsidiaries is the owner or is an exclusive licensee; provided,
however, that the Administrative Borrower may amend Schedule 4.13 to add
additional intellectual property so long as such amendment occurs by written
notice to Agent not less than 30 days after the date on which the applicable
Loan Party or its Subsidiary acquires any such property after the Closing Date
at the time that the Administrative Borrower provides its Compliance Certificate
pursuant to Section 5.1.

 

4.14                           Leases.  Each Loan Party and its Subsidiaries
enjoy peaceful and undisturbed possession under all leases material to their
business and to which they are parties or under which they are operating, and,
subject to Permitted Protests, all of such material leases are valid and
subsisting and no material default by the applicable Loan Party or its
Subsidiaries exists under any of them.

 

4.15                           Deposit Accounts and Securities Accounts.  Set
forth on Schedule 4.15 (as updated pursuant to the provisions of Section 5.18
hereof from time to time) is a listing of all of the Loan Parties’ and their
Subsidiaries’ Deposit Accounts and Securities Accounts which describes for each
such Deposit Account and Securities Account (a) the name and address of such
each bank or securities intermediary, (b) the account numbers of the Deposit
Accounts or Securities Accounts maintained with such bank or securities
intermediary and (c) whether such Deposit Account or Securities Account is
required to be subject to a Blocked Account Agreement or other Control Agreement
or constitutes a Local Account or an Exempt Account.

 

4.16                           Complete Disclosure.  All factual information
taken as a whole (other than forward-looking information and projections and
information of a general economic nature and general information about
Borrowers’ industry) furnished by or on behalf of a Loan Party or its
Subsidiaries in writing to Agent or any Lender (including all information
contained in the Schedules hereto or in the other Loan Documents) for purposes
of or in connection with this Agreement or the other Loan Documents is, and all
other such factual information taken as a whole (other than forward-looking
information and projections and information of a general economic nature and
general information about Borrowers’ industry) hereafter furnished by or on
behalf of a Loan Party or its Subsidiaries in writing to Agent or any Lender
will be, true and accurate, in all material respects, on the date as of which
such information is dated or certified and not incomplete by omitting to state
any fact necessary to make such information (taken as a whole) not misleading in
any material respect at such time in light of the circumstances under which such
information was provided.  The Projections delivered to Agent on August 17, 2011
represent, and as of the date on which any other Projections are delivered to
Agent, such additional Projections represent, Borrowers’ good faith estimate, on
the date such Projections are delivered, of the Loan Parties’ and their
Subsidiaries’ future performance for the periods covered thereby based upon
assumptions believed by Borrowers to be reasonable at the time of the delivery
thereof to Agent (it being understood that such Projections are subject to
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties and their Subsidiaries, that no assurances can be given that such
Projections will be realized, and that actual results may differ in a material
manner from such Projections).

 

4.17                           Material Contracts.  Set forth on Schedule 4.17
(as such Schedule may be updated from time to time in accordance herewith) is a
reasonably detailed description of the Material Contracts of each Loan Party and
its Subsidiaries as of the most recent date on which the Administrative Borrower
provided its Compliance Certificate pursuant to Section 5.1; provided, however,
that the Administrative Borrower may amend Schedule 4.17 to add additional
Material Contracts so long as such amendment occurs by written notice to Agent
on the date that the Administrative Borrower provides its Compliance
Certificate.  Except for matters which, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Change, each
Material Contract (other than those that have expired at the end of their normal
terms) (a) is in full force and effect and is binding upon and enforceable
against the applicable Loan Party or its Subsidiary and, to Borrowers’
knowledge, after due inquiry, each other Person that is a party thereto in
accordance with its terms, (b) has not been otherwise amended or modified (other
than amendments or modifications permitted by Section 6.7(b)), and (c) is not in
default due to the action or inaction of the applicable Loan Party or its
Subsidiary.

 

27

--------------------------------------------------------------------------------


 

4.18                           Patriot Act.  To the extent applicable, each Loan
Party is in compliance, in all material respects, with the (a) Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(b) Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). 
No part of the proceeds of the loans made hereunder will be used by any Loan
Party or any of their Affiliates, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

4.19                           Indebtedness.  Set forth on Schedule 4.19 is a
true and complete list of all Indebtedness of each Loan Party and each of its
Subsidiaries outstanding immediately prior to the Closing Date that is to remain
outstanding immediately after giving effect to the closing hereunder on the
Closing Date and such Schedule accurately sets forth the aggregate principal
amount of such Indebtedness as of the Closing Date.

 

4.20                           Payment of Taxes.  Except as otherwise permitted
under Section 5.5, all tax returns and reports of each Loan Party and its
Subsidiaries required to be filed by any of them have been timely filed, and all
taxes shown on such tax returns to be due and payable and all assessments, fees
and other governmental charges upon a Loan Party and its Subsidiaries and upon
their respective assets, income, businesses and franchises that are due and
payable have been paid when due and payable.  Each Loan Party and each of its
Subsidiaries have made adequate provision in accordance with GAAP for all taxes
not yet due and payable.  No Borrower knows of any proposed tax assessment
against a Loan Party or any of its Subsidiaries that is not being actively
contested by such Loan Party or such Subsidiary diligently, in good faith, and
by appropriate proceedings; provided such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.

 

4.21                           Margin Stock.  No Loan Party nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock.  No part of the proceeds of the loans made to Borrowers will be
used to purchase or carry any such Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any such margin stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors of the United States Federal Reserve.

 

4.22                           Governmental Regulation.  No Loan Party nor any
of its Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.  No Loan
Party nor any of its Subsidiaries is a “registered investment company” or a
company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.

 

4.23                           OFAC.  No Loan Party nor any of its Subsidiaries
is in violation of any of the country or list based economic and trade sanctions
administered and enforced by OFAC.  No Loan Party nor any of its Subsidiaries
(a) is a Sanctioned Person or a Sanctioned Entity, (b) has its assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities.  No proceeds of any
loan made hereunder will be used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity.

 

4.24                           Employee and Labor Matters.   There is (a) no
unfair labor practice complaint pending or, to the knowledge of Borrowers,
threatened against Parent or its Subsidiaries before any Governmental Authority
and no grievance or arbitration proceeding pending or threatened against Parent
or its Subsidiaries which arises out of or under any collective bargaining
agreement and that could reasonably be expected to result in a

 

28

--------------------------------------------------------------------------------


 

material liability, (b) no strike, labor dispute, slowdown, stoppage or similar
action or grievance pending or threatened in writing against Parent or its
Subsidiaries that could reasonably be expected to result in a material
liability, or (c) to the knowledge of Borrowers, after due inquiry, no union
representation question existing with respect to the employees of Parent or its
Subsidiaries and no union organizing activity taking place with respect to any
of the employees of Parent or its Subsidiaries.  Parent has not, and no
Subsidiary of Parent has, incurred any liability or obligation under the Worker
Adjustment and Retraining Notification Act or similar state law, which remains
unpaid or unsatisfied.  The hours worked and payments made to employees of
Parent or its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable legal requirements, except to the extent
such violations could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change.  All material payments due from
Parent or its Subsidiaries on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of Parent or its applicable Subsidiary, except where the failure to do so
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Change.

 

4.25                           Parent as a Holding Company.  Parent is a holding
company and does not have any material liabilities (other than liabilities
arising under the Loan Documents), own any material assets (other than the Stock
of Borrowers) or engage in any operations or business (other than the ownership
of the Borrowers and their Subsidiaries).

 

4.26                           Eligible Accounts.  As to each Account that is
identified by any Borrower as an Eligible Account in a Borrowing Base
Certificate submitted to Agent, such Account is (a) a bona fide existing payment
obligation of the applicable Account Debtor created by the sale and delivery of
Inventory or the rendition of services to such Account Debtor in the ordinary
course of Borrowers’ business, (b) owed to one or more of the Borrowers, and
(c) not excluded as ineligible by virtue of one or more of the excluding
criteria (other than Agent-discretionary criteria) set forth in the definition
of Eligible Accounts.

 

4.27                           Eligible Inventory.  As to each item of Inventory
that is identified by any Borrower as Eligible Inventory in a Borrowing Base
Certificate submitted to Agent, such Inventory is (a) of good and merchantable
quality, free from known defects and (b) not excluded as ineligible by virtue of
one or more of the excluding criteria (other than Agent-discretionary criteria)
set forth in the definition of Eligible Inventory.

 

4.28                           Locations of Inventory and Equipment.  The
Inventory and Equipment (other than vehicles or Equipment out for repair) of the
Loan Parties and their Subsidiaries are not stored with a bailee, warehouseman,
or similar party and are located only at, or in-transit between or to, the
locations identified on Schedule 4.28 (as such Schedule may be updated pursuant
to Section 5.15).

 

4.29                           Inventory Records.  Each Loan Party keeps correct
and accurate records itemizing and describing the type, quality, and quantity of
its and its Subsidiaries’ Inventory and the book value thereof.

 

5.                                      AFFIRMATIVE COVENANTS.

 

Each of Parent and each Borrower covenants and agrees that, until termination of
all of the Revolver Commitments and payment in full of the Obligations, each
Loan Party shall and shall cause each of their Subsidiaries to comply with each
of the following:

 

5.1                                 Financial Statements, Reports, Certificates.
 Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, and other items set forth on Schedule 5.1 no later than the times
specified therein.  In addition, each of Parent and each Borrower agree that no
Subsidiary of a Loan Party will have a fiscal year different from that of
Parent.  In addition, Parent and Borrowers shall (and shall cause each of their
Subsidiaries to) maintain a system of accounting that enables the Loan Parties
to produce financial statements in accordance with GAAP.  Parent and Borrowers
shall (and shall cause each of their Subsidiaries to) also (a) keep a reporting
system that shows all additions, sales, claims, returns, and allowances with
respect to their respective sales and (b) maintain their respective billing
systems/practices substantially as in effect as

 

29

--------------------------------------------------------------------------------


 

of the Closing Date and shall only make material modifications thereto with
notice to, and with the consent of, Agent.

 

5.2                                 Collateral Reporting.  Provide Agent (and if
so requested by Agent, with copies for each Lender) with each of the reports set
forth on Schedule 5.2 at the times specified therein.  In addition, each
Borrower agrees to use commercially reasonable efforts in cooperation with Agent
to facilitate and implement a system of electronic collateral reporting in order
to provide electronic reporting of each of the items set forth on such Schedule.

 

5.3                                 Existence.  Except as otherwise permitted
under Section 6.3 or Section 6.4, at all times maintain and preserve in full
force and effect its existence (including being in good standing in its
jurisdiction of organization) and all rights and franchises, licenses and
permits material to its business; provided, however, that no Loan Party nor any
of its Subsidiaries shall be required to preserve any such right or franchise,
licenses or permits if such Person’s board of directors (or similar governing
body) shall determine that the preservation thereof is no longer desirable in
the conduct of the business of such Person, and that the loss thereof is not
disadvantageous in any material respect to such Person or to the Lenders.

 

5.4                                 Maintenance of Properties.  Maintain and
preserve all of its assets that are necessary or useful in the proper conduct of
its business in good working order and condition, ordinary wear, tear, and
casualty excepted and Permitted Dispositions excepted, and comply with the
material provisions of all material leases to which it is a party as lessee, so
as to prevent the loss or forfeiture thereof, unless such provisions are the
subject of a Permitted Protest.

 

5.5                                 Taxes.  Cause all assessments and taxes
imposed, levied, or assessed against any Loan Party or its Subsidiaries, or any
of their respective assets or in respect of any of its income, businesses, or
franchises to be paid in full, before delinquency or before the expiration of
any extension period, except to the extent that the validity of such assessment
or tax shall be the subject of a Permitted Protest and so long as, in the case
of an assessment or tax that has or may become a Lien against any of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral to satisfy such assessment or tax.  Parent will
and will cause each of its Subsidiaries to make timely payment or deposit of all
tax payments and withholding taxes required of it and them by applicable laws,
including those laws concerning F.I.C.A., F.U.T.A., state disability, and local,
state, and federal income taxes, and will, upon request, furnish Agent with
proof reasonably satisfactory to Agent indicating that Parent and its
Subsidiaries have made such payments or deposits.

 

5.6                                 Insurance.  At Borrowers’ expense, maintain
insurance respecting each of the Loan Parties’ and their Subsidiaries’ assets
wherever located, covering loss or damage by fire, theft, explosion, and all
other hazards and risks as ordinarily are insured against by other Persons
engaged in the same or similar businesses. Borrowers also shall maintain (with
respect to each of the Loan Parties and their Subsidiaries) business
interruption, general liability, product liability insurance, director’s and
officer’s liability insurance, fiduciary liability insurance, and employment
practices liability insurance, as well as flood insurance (as applicable) and
insurance against larceny, embezzlement, and criminal misappropriation.  All
such policies of insurance shall be with responsible and reputable insurance
companies acceptable to Agent and in such amounts as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and located and in any event in amount, adequacy and scope
reasonably satisfactory to Agent. All property insurance policies covering the
Collateral are to be made payable to Agent for the benefit of Agent and the
Lenders, as their interests may appear, in case of loss, pursuant to a standard
loss payable endorsement with a standard non contributory “lender” or “secured
party” clause and are to contain such other provisions as Agent may reasonably
require to fully protect the Lenders’ interest in the Collateral and to any
payments to be made under such policies.  All certificates of property and
general liability insurance are to be delivered to Agent, with the loss payable
(but only in respect of Collateral) and additional insured endorsements in favor
of Agent and shall provide for not less than 30 days (10 days in the case of
non-payment) prior written notice to Agent of the exercise of any right of
cancellation.  If any Borrower fails to maintain such insurance, Agent may

 

30

--------------------------------------------------------------------------------


 

arrange for such insurance, but at such Borrower’s expense and without any
responsibility on Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims. 
Borrowers shall give Agent prompt notice of any loss exceeding $500,000 covered
by its casualty or business interruption insurance.  Upon the occurrence and
during the continuance of an Event of Default, Agent shall have the sole right
to file claims under any property and general liability insurance policies in
respect of the Collateral, to receive, receipt and give acquittance for any
payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.

 

5.7                                 Inspection.  Permit Agent and each of its
duly authorized representatives or agents to visit any of its properties and
inspect any of its assets or books and records, to conduct appraisals and
valuations, to examine and make copies of its books and records, and to discuss
its affairs, finances, and accounts with, and to be advised as to the same by,
its officers and employees at such reasonable times and intervals as Agent may
designate and, so long as no Default or Event of Default exists, with reasonable
prior notice to Administrative Borrower.

 

5.8                                 Compliance with Laws.  Comply with the
requirements of all applicable laws, rules, regulations, and orders of any
Governmental Authority, other than laws, rules, regulations, and orders, the
non-compliance with which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Change.

 

5.9                                 Environmental.

 

(a)                                  Keep any property either owned or operated
by Parent or its Subsidiaries free of any Environmental Liens or post bonds or
other financial assurances reasonably sufficient to satisfy the obligations or
liability evidenced by such Environmental Liens,

 

(b)                                 Comply, in all material respects, with
Environmental Laws except as would not be reasonably expected to result in a
Material Adverse Change and provide to Agent documentation of such compliance
which Agent reasonably requests,

 

(c)                                  Accurately characterize and properly store
and dispose of all wastes constituting Hazardous Materials, in all material
respects, in accordance with applicable Environmental Laws,

 

(d)                                 Promptly notify Agent of any unpermitted
release of which any Loan Party has knowledge of a Hazardous Material in any
reportable quantity from or onto property owned or operated by Parent or its
Subsidiaries and take any Remedial Actions required to abate said release or
otherwise to come into compliance, in all material respects, with applicable
Environmental Law, and

 

(e)                                  Promptly, but in any event within 10
Business Days of its receipt thereof, provide Agent with written notice of any
of the following:  (i) written notice that an Environmental Lien has been filed
against any of the real or personal property of Parent or its Subsidiaries,
(ii) commencement of any Environmental Action or written notice that an
Environmental Action will be filed against Parent or its Subsidiaries, and
(iii) written notice of a violation, citation, or other administrative order
from a Governmental Authority.

 

5.10                           Disclosure Updates.  Promptly and in no event
later than 5 Business Days after obtaining knowledge thereof, notify Agent if
any written information, exhibit, or report furnished to Agent or the Lenders
contained, at the time it was furnished, any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made.  The
foregoing to the contrary notwithstanding, any notification pursuant to the
foregoing provision will not cure or remedy the effect of the prior untrue
statement of a material fact or omission of any

 

31

--------------------------------------------------------------------------------


 

material fact nor shall any such notification have the effect of amending or
modifying this Agreement or any of the Schedules hereto.

 

5.11                           Formation of Subsidiaries.  At the time that any
Loan Party forms any direct or indirect Subsidiary or acquires any direct or
indirect Subsidiary after the Closing Date, such Loan Party shall (a) within 10
days of such formation or acquisition (or such later date as permitted by Agent
in its sole discretion) cause any such new Subsidiary to provide to Agent a
Guaranty and a joinder to the Security Agreement, together with such other
security documents (including mortgages with respect to any Real Property owned
in fee of such new Subsidiary), as well as appropriate financing statements (and
with respect to all property subject to a mortgage, fixture filings), all in
form and substance reasonably satisfactory to Agent (including being sufficient
to grant Agent a first priority Lien (subject to Permitted Liens) in and to the
assets of such newly formed or acquired Subsidiary); provided that such Guaranty
and such joinder to the Security Agreement, and such other security documents
shall not be required to be provided to Agent with respect to any direct or
indirect Subsidiary of Parent that is a CFC if providing such documents would
result in material adverse tax consequences, (b) within 10 days of such
formation or acquisition (or such later date as permitted by Agent in its sole
discretion) provide to Agent a pledge agreement (or an addendum to the Security
Agreement) and appropriate certificates and powers or financing statements,
pledging all of the direct or beneficial ownership interest in such new
Subsidiary reasonably satisfactory to Agent; provided that only 65% of the total
outstanding voting Stock of any first tier Subsidiary of Parent or any Borrower
that is a CFC (and none of the Stock of any Subsidiary of such CFC) shall be
required to be pledged if pledging a greater amount would result in material
adverse tax consequences (which pledge, if reasonably requested by Agent, shall
be governed by the laws of the jurisdiction of such Subsidiary), and (c) within
10 days of such formation or acquisition (or such later date as permitted by
Agent in its sole discretion) provide to Agent all other documentation,
including one or more opinions of counsel reasonably satisfactory to Agent,
which in its opinion is appropriate with respect to the execution and delivery
of the applicable documentation referred to above (including policies of title
insurance or other documentation with respect to all Real Property owned in fee
and subject to a mortgage).  Any document, agreement, or instrument executed or
issued pursuant to this Section 5.11 shall be a Loan Document.

 

5.12                           Further Assurances.  At any time upon the
reasonable request of Agent, execute or deliver to Agent any and all financing
statements, fixture filings, security agreements, pledges, assignments,
endorsements of certificates of title, mortgages, deeds of trust, opinions of
counsel, and all other documents (the “Additional Documents”) that Agent may
reasonably request in form and substance reasonably satisfactory to Agent, to
create, perfect, and continue perfected or to better perfect Agent’s Liens in
all of the assets of Parent and its Subsidiaries (whether now owned or hereafter
arising or acquired, tangible or intangible, real or personal), to create and
perfect Liens in favor of Agent in any Real Property acquired by Parent or its
Subsidiaries after the Closing Date with a fair market value in excess of
$250,000, and in order to fully consummate all of the transactions contemplated
hereby and under the other Loan Documents; provided that the foregoing shall not
apply to any Subsidiary of Parent that is a CFC if providing such documents
would result in material adverse tax consequences.  To the maximum extent
permitted by applicable law, if any Loan Party or any of its Subsidiaries
refuses or fails to execute or deliver any reasonably requested Additional
Documents within a reasonable period of time following the request to do so,
Parent and each Borrower hereby authorize Agent to execute any such Additional
Documents in the applicable Loan Party’s or its Subsidiary’s name, as
applicable, and authorizes Agent to file such executed Additional Documents in
any appropriate filing office.  In furtherance and not in limitation of the
foregoing, Parent and each Borrower shall (and shall cause each other Loan Party
to) take such actions as Agent may reasonably request from time to time to
ensure that the Obligations are guarantied by the Guarantors and are secured by
substantially all of the assets of Parent and its Subsidiaries and all of the
outstanding capital Stock of Borrowers and their Subsidiaries (subject to
exceptions and limitations contained in the Loan Documents with respect to
CFCs).

 

5.13                           Lender Meetings.  Within 90 days after the close
of each Fiscal Year of Parent, at the request of Agent or of the Required
Lenders and upon reasonable prior notice, hold a meeting (at a mutually
agreeable location and time or, at the option of Agent, by conference call) with
all Lenders who choose to attend such

 

32

--------------------------------------------------------------------------------


 

meeting at which meeting shall be reviewed the financial results of the previous
Fiscal Year and the financial condition of Parent and its Subsidiaries and the
projections presented for the current Fiscal Year of Parent and its
Subsidiaries.

 

5.14                           Material Contracts.  Contemporaneously with the
delivery of each Compliance Certificate pursuant to Section 5.1, provide Agent
with copies of (a) each Material Contract entered into since the delivery of the
previous Compliance Certificate and (b) each material amendment or modification
of any Material Contract entered into since the delivery of the previous
Compliance Certificate.

 

5.15                           Location of Inventory and Equipment.  Keep each
Loan Parties’ and its Subsidiaries’ Inventory and Equipment (other than vehicles
and Equipment out for repair) only at the locations identified on Schedule 4.28
and their chief executive offices only at the locations identified on Schedule
4.6(b); provided, however, that the Administrative Borrower may amend Schedule
4.28 or Schedule 4.6(b) so long as such amendment occurs by written notice to
Agent not less than 10 days prior to the date on which such Inventory or
Equipment is moved to such new location or such chief executive office is
relocated and so long as such new location is within the continental United
States, and so long as, at the time of such written notification, the applicable
Borrower provides Agent a Collateral Access Agreement with respect thereto.

 

5.16                           Assignable Material Contracts.  Use commercially
reasonable efforts to ensure that any Material Contract entered into after the
Closing Date by Parent or one of its Subsidiaries that generates or, by its
terms, will generate revenue, permits the assignment of such agreement (and all
rights of Parent or such Subsidiary, as applicable, thereunder) to Parent’s or
such Subsidiary’s lenders or an agent for any lenders (and any transferees of
such lenders or such agent, as applicable).

 

5.17                           Depository Accounts.  Within 10 Business Days of
the Closing Date, cause each Loan Party to establish and maintain their primary
depository and treasury management relationships with one or more of Wells Fargo
and its Affiliates, provided such depository and treasury management products
are offered on commercially reasonable terms.

 

5.18                           Blocked Accounts and Securities Accounts.

 

(a)                                  Without duplication of Section 5.17, cause
each Loan Party to establish and maintain cash management services of a type and
on terms reasonably satisfactory to Agent at one or more of the banks set forth
on Schedule 4.15 (each, a “Blocked Account Bank”).  Borrowers shall establish
and (subject to the terms of this Section 5.18(a)) maintain a Blocked Account
Agreement for the JPM Concentration Account and related lockbox in favor of
Agent.  In addition, Borrowers shall establish and maintain a Blocked Account
Agreement in favor of Agent for the Master Blocked Account and related lockbox
with Wells Fargo and cause each Loan Party to take reasonable steps and issue
all necessary instructions to ensure that all Collections are sent directly to
the Master Blocked Account, the JPM Concentration Account and/or related
lockboxes.  To the extent any Collections are received directly by a Loan Party,
Borrowers shall cause the same to be deposited promptly, and in any event no
later than the first Business Day after the date of receipt thereof, in the
Master Blocked Account or JPM Concentration Account (or a Local Account provided
that all proceeds of such Collections are swept to the Master Blocked Account
within 2 Business Days of such receipt).  Each such Blocked Account Agreement
shall provide, among other things, that (i) the Blocked Account Bank will comply
with any instructions originated by Agent directing the disposition of the funds
in such applicable account without further consent by the applicable Loan Party;
(ii) the Blocked Account Bank waives, subordinates, or agrees not to exercise
any rights of setoff or recoupment or any other claim against the applicable
account other than for payment of its service fees and other charges directly
related to the administration of such applicable account and for returned checks
or other items of payment; and (iii) (A) in the case of the Master Blocked
Account, the Blocked Account Bank will forward by daily sweep all amounts in the
applicable account to the Agent’s Account or such other account as Agent may
direct or (B) in the case of any other Blocked Account (including the JPM
Concentration Account), upon the instruction of Agent (a “Sweep Instruction”),
the Blocked Account Bank will forward by daily sweep all amounts in the
applicable

 

33

--------------------------------------------------------------------------------


 

Blocked Account to the Agent’s Account (or such other account as Agent may
direct).  Agent agrees to not issue a Sweep Instruction in respect of the JPM
Concentration Account so long as no Default or Event of Default shall have
occurred and then be continuing.  On each Business Day, prior to 11:00 am
(Chicago time) Borrowers shall cause all available funds on deposit in the JPM
Concentration Account in excess of the sum of (i) the funds needed to cover
presentments drawn from such account that day and (ii) $100,000 to be forwarded
by wire transfer to the Agent’s Account (with the appropriate “wpik number”
designation) .  Notwithstanding the foregoing, Borrowers shall (and shall cause
each other Loan Party to) (i) promptly, but not later than 30 days following the
Closing Date, cease using the JPM Concentration Account and/or any other
accounts operated by JPMorgan Chase Bank, N.A. to issue checks and/or otherwise
fund payments to third parties and instead utilize the cash management system
established at Wells Fargo and its Affiliates for such purposes and
(ii) promptly, but not later than 10 Business Days following the Closing Date,
take all reasonable steps and issue all necessary instructions to cause each
Account Debtor to cease remitting payments to the JPM Concentration Account
and/or any other accounts or lockboxes operated by JPMorgan Chase Bank, N.A. and
instead remit all such payments to the Master Blocked Account and related
lockbox.  In addition, not later than 120 days following the Closing Date (but,
in any event, not earlier than the date Agent notifies Administrative Borrower
that a Fully Acknowledged Assignment has occurred with respect to the DOS
Agreement and that payments in respect thereof are being remitted to the Master
Blocked Account operated by Wells Fargo), Borrowers shall cause the Master
Blocked Account, any related lockboxes and any other accounts operated by
JPMorgan Chase Bank, N.A and/or its Affiliates to be closed and all funds
therein to be transferred to the Master Blocked Account.

 

(b)                                 Cause each Loan Party to be the sole account
holder of each of its respective Deposit Accounts and Securities Accounts and
not allow any other Person (other than Agent) to have control over any such
Deposit Account, Securities Account or any property deposited therein except for
the ALLY Collateral Account.  Borrowers shall promptly notify Agent of any
opening or closing of a Deposit Account by any Loan Party.  Except as provided
in Section 6.11(b) hereof, Borrowers shall cause each Deposit Account and
Securities Account of each Loan Party to be subject to an applicable Blocked
Account Agreement or Control Agreement in favor of Agent.  So long as no Default
or Event of Default has occurred and is continuing, Borrowers may amend Schedule
4.15 to add, delete or replace a Blocked Account Bank, a Deposit Account or a
Securities Account; provided, however, that (i) any such prospective Blocked
Account Bank and/or financial institution shall be satisfactory to Agent, and
(ii) prior to the time of the opening of such Deposit Account and/or Securities
Account, the applicable Loan Party and such prospective Blocked Account Bank
and/or financial institution shall have executed and delivered to Agent an
applicable Blocked Account Agreement or Control Agreement satisfactory to
Agent.  Each Borrower shall (and shall cause each other Loan Party to) close any
of its Deposit Accounts and/or Securities Accounts (and establish replacement
Deposit Accounts and/or Securities Accounts in accordance with the foregoing
sentence) as promptly as practicable and in any event within 30 days of notice
from Agent that the operating performance, funds transfer, or availability
procedures or performance of the Blocked Account Bank or other financial
institution with respect to such Deposit Accounts and/or Securities Accounts or
Agent’s liability under any Blocked Account Agreement or Control Agreement with
such Blocked Account Bank or other financial institution is no longer acceptable
in Agent’s reasonable judgment.

 

5.19                           Pool Units.  Cause each Loan Party to apply 100%
of the cash proceeds of each Pool Unit received by any Loan Party first to repay
the Agreed Release Amount of such Pool Unit, and, the remainder, if any, to
reduce the other ALLY Advances.

 

5.20                           Dissolution.  Cause Supreme Indiana
Management, Inc. to be dissolved and wound up within 90 days of the Closing Date
and promptly after such dissolution, deliver evidence of the same to Agent.

 

5.21                           Inventory Reporting.  Cause Borrowers to
implement a perpetual Inventory management system reasonably satisfactory to
Agent as soon as practicable but not later than June 30, 2012.

 

34

--------------------------------------------------------------------------------


 

5.22                           Pennsylvania Status Certificate.  Cause Borrowers
to deliver a due qualification certificate for Supreme Indiana within 10
Business Days of the Closing Date.

 

6.                                       NEGATIVE COVENANTS.

 

Each of Parent and each Borrower covenants and agrees that, until termination of
all of the Revolver Commitments and payment in full of the Obligations, the Loan
Parties will not and will not permit any of their Subsidiaries to do any of the
following:

 

6.1                                 Indebtedness.  Create, incur, assume, suffer
to exist, guarantee, or otherwise become or remain, directly or indirectly,
liable with respect to any Indebtedness, except for Permitted Indebtedness.

 

6.2                                 Liens.  Create, incur, assume, or suffer to
exist, directly or indirectly, any Lien on or with respect to any of its assets,
of any kind, whether now owned or hereafter acquired, or any income or profits
therefrom, except for Permitted Liens.

 

6.3                                 Restrictions on Fundamental Changes.

 

(a)                                  Enter into any merger, consolidation,
reorganization, or recapitalization, or reclassify its Stock, except for (i) any
merger between Loan Parties, provided that a Borrower must be the surviving
entity of any such merger to which it is a party and no merger may occur between
Parent and any other Loan Party, (ii) any merger between a Loan Party and
Subsidiaries of such Loan Party that are not Loan Parties so long as such Loan
Party is the surviving entity of any such merger, and (iii) any merger between
Subsidiaries of Parent that are not Loan Parties,

 

(b)                                 Liquidate, wind up, or dissolve itself (or
suffer any liquidation or dissolution), except for (i) the liquidation or
dissolution of non-operating Subsidiaries of Parent with nominal assets and
nominal liabilities (including, without limitation, Supreme Indiana
Management, Inc. and Supreme STB, LLC), (ii) the liquidation or dissolution of a
Guarantor (other than Parent) or such Guarantor’s wholly-owned Subsidiaries so
long as all of the assets (including any interest in any Stock) of such
liquidating or dissolving Guarantor or Subsidiary are transferred to a Loan
Party that is not liquidating or dissolving, or (iii) the liquidation or
dissolution of a Subsidiary of Parent that is not a Loan Party (other than any
such Subsidiary the Stock of which (or any portion thereof) is subject to a Lien
in favor of Agent) so long as all of the assets of such liquidating or
dissolving Subsidiary are transferred to a Subsidiary of Parent that is not
liquidating or dissolving, provided that, in each case, Administrative Borrower
shall provide 10 days’ prior written notice to Agent of any such liquidation of
dissolution, or

 

(c)                                  Suspend or go out of a substantial portion
of its or their business, except as permitted pursuant to clauses (a) or
(b) above or in connection with the transactions permitted pursuant to
Section 6.4.

 

6.4                                 Disposal of Assets.  Other than Permitted
Dispositions or transactions expressly permitted by Sections 6.3 or 6.11,
convey, sell, lease, license, assign, transfer, or otherwise dispose of (or
enter into an agreement to convey, sell, lease, license, assign, transfer, or
otherwise dispose of) Parent’s or any of its Subsidiaries’ assets.

 

6.5                                 Change Name.  Change Parent’s or any of its
Subsidiaries’ name, organizational identification number, state of organization
or organizational identity; provided, however, that Parent or any of its
Subsidiaries may change its name upon at least 10 days’ prior written notice to
Agent of such change.

 

6.6                                 Nature of Business.  Make any change in the
nature of its or their business as described in Schedule 6.6 or acquire any
properties or assets that are not reasonably related to the conduct of such
business activities; provided, however, that the foregoing shall not prevent
Parent and its Subsidiaries from engaging in any business that is reasonably
related or ancillary to its or their business.

 

35

--------------------------------------------------------------------------------


 

6.7                                 Prepayments and Amendments.

 

(a)                                  Except in connection with Refinancing
Indebtedness permitted by Section 6.1,

 

(i)                                     optionally prepay, redeem, defease,
purchase, or otherwise acquire any Indebtedness of Parent and/or its
Subsidiaries, other than (A) the Obligations in accordance with this Agreement,
and (B) Permitted Intercompany Advances, or

 

(ii)                                  make any payment on account of
Indebtedness that has been contractually subordinated in right of payment to the
Obligations if such payment is not permitted at such time under the
subordination terms and conditions, or

 

(b)                                 Directly or indirectly, amend, modify, or
change any of the terms or provisions of

 

(i)                                     any agreement, instrument, document,
indenture, or other writing evidencing or concerning Permitted Indebtedness
other than (A) the Obligations in accordance with this Agreement, (B) Permitted
Intercompany Advances, and (C) Indebtedness permitted under clauses (c), (f),
(h) and (i) of the definition of Permitted Indebtedness,

 

(ii)                                  any Material Contract except to the extent
that such amendment, modification, or change could not, individually or in the
aggregate, reasonably be expected to be materially adverse to the interests of
the Lenders, or

 

(iii)                               the Governing Documents of any Loan Party or
any of its Subsidiaries if the effect thereof, either individually or in the
aggregate, could reasonably be expected to be materially adverse to the
interests of the Lenders.

 

6.8                                 Change of Control.  Cause, permit, or
suffer, directly or indirectly, any Change of Control.

 

6.9                                 Restricted Junior Payments.  Make any
Restricted Junior Payment; provided, however, that, so long as it is permitted
by law, and so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom,

 

(a)                                  Parent may make distributions to former
employees, officers, or directors of Parent (or any spouses, ex-spouses, or
estates of any of the foregoing) on account of redemptions of Stock of Parent
held by such Persons, provided, however, that the aggregate amount of such
redemptions made by Parent during the term of this Agreement plus the amount of
Indebtedness outstanding under clause (j) of the definition of Permitted
Indebtedness, does not exceed $250,000 in the aggregate, and

 

(b)                                 Parent may make distributions to former
employees, officers, or directors of Parent (or any spouses, ex-spouses, or
estates of any of the foregoing), solely in the form of forgiveness of
Indebtedness of such Persons owing to Parent on account of repurchases of the
Stock of Parent held by such Persons; provided that such Indebtedness was
incurred by such Persons solely to acquire Stock of Parent.

 

6.10                           Accounting Methods.  Modify or change its Fiscal
Year or its method of accounting (other than as may be required to conform to
GAAP).

 

6.11                           Investments; Controlled Investments.

 

(a)                                  Except for Permitted Investments, directly
or indirectly, make or acquire any Investment or incur any liabilities
(including contingent obligations) for or in connection with any Investment.

 

36

--------------------------------------------------------------------------------


 

(b)                                 Other than amounts deposited into Deposit
Accounts specially and exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for Parent’s or its Subsidiaries’
employees (any such Deposit Account, an “Exempt Account”), make, acquire, or
permit to exist Permitted Investments consisting of cash, Cash Equivalents, or
amounts credited to Deposit Accounts or Securities Accounts unless Parent or its
Subsidiary, as applicable, and the applicable bank or securities intermediary
have entered into Control Agreements with Agent governing such Permitted
Investments in order to perfect (and further establish) Agent’s Liens in such
Permitted Investments, provided that no such Control Agreement shall be required
with respect to any Deposit Account or Securities Account with a balance at all
times of less than $200,000, provided further that all such Deposit Accounts or
Securities Accounts shall not have an aggregate balance cash in excess of
$500,000 at any time (any such Deposit Account or Securities Account described
in the foregoing provisos, a “Local Account”).

 

6.12                           Transactions with Affiliates.  Directly or
indirectly enter into or permit to exist any transaction with any Affiliate of
Parent or any of its Subsidiaries except for:

 

(a)                                  transactions (other than the payment of
management, consulting, monitoring, or advisory fees) between Parent or its
Subsidiaries, on the one hand, and any Affiliate of Parent or its Subsidiaries,
on the other hand, so long as such transactions (i) are fully disclosed to Agent
prior to the consummation thereof, if they involve one or more payments by
Parent or its Subsidiaries in excess of $250,000 for any single transaction or
series of related transactions, and (ii) are no less favorable, taken as a
whole, to Parent or its Subsidiaries, as applicable, than would be obtained in
an arm’s length transaction with a non-Affiliate,

 

(b)                                 so long as it has been approved by Parent’s
or such Subsidiary’s board of directors (or comparable governing body) in
accordance with applicable law, any indemnity provided for the benefit of
directors (or comparable managers) of Parent or such Subsidiary,

 

(c)                                  so long as it has been approved by Parent’s
or such Subsidiary’s board of directors (or comparable governing body) in
accordance with applicable law, the payment of reasonable compensation,
severance, or employee benefit arrangements to employees, officers, and outside
directors of Parent and its Subsidiaries in the ordinary course of business and
consistent with industry practice, and

 

(d)                                 transactions permitted by Section 6.3 or
Section 6.9, or any Permitted Intercompany Advance.

 

6.13                           Use of Proceeds.  Use the proceeds of any loan
made hereunder for any purpose other than (a) on the Closing Date, (i) to repay,
in full, the outstanding principal, accrued interest, and accrued fees and
expenses owing under or in connection with the Existing Credit Facility, and
(ii) to pay transactional fees, costs, and expenses incurred in connection with
this Agreement, the other Loan Documents, and the transactions contemplated
hereby and thereby, and (b) thereafter, consistent with the terms and conditions
hereof, for their lawful and permitted purposes (including that no part of the
proceeds of the loans made to Borrowers will be used to purchase or carry any
such Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock or for any purpose that violates the provisions
of Regulation T, U or X of the Board of Governors of the United States Federal
Reserve).

 

6.14                           Limitation on Issuance of Stock.  Except for the
issuance or sale of common stock or Permitted Preferred Stock by Parent, issue
or sell or enter into any agreement or arrangement for the issuance and sale of
any of its Stock.

 

6.15                           Parent as Holding Company.  Permit Parent to
incur any liabilities (other than liabilities arising under the Loan Documents),
own or acquire any assets (other than the Stock of Borrowers) or engage itself
in any operations or business, except in connection with its ownership of
Borrowers and their rights and obligations under the Loan Documents.

 

37

--------------------------------------------------------------------------------


 

6.16                           Consignments.  Except as set forth on Schedule
6.16, consign any of its or their Inventory or sell any of its or their
Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale except for Demonstration Units permitted pursuant to
Section 6.20 below.

 

6.17                           Inventory and Equipment with Bailees.  Store the
Inventory or Equipment of Parent or its Subsidiaries at any time now or
hereafter with a bailee, warehouseman, or similar party, unless (a) such bailee,
warehouseman, or similar party has provided Agent a Collateral Access Agreement
in form and substance satisfactory to Agent or (b) the applicable Loan Party has
provided Agent with prior written notice of the storage location, and, if Agent
elects, Agent has established a related reserve against the Borrowing Base
and/or the Maximum Revolver Amount in accordance with Section 2.1(c).

 

6.18                           Winding Down Subsidiaries.  Sell, assign,
transfer, lease or otherwise dispose of any asset to Silver Crown, LLC, and/or
Supreme Indiana Management, Inc. (the “Winding Down Entities”), make any loan
to, Investment in or engage in any other transactions with any Winding Down
Entity, except to the extent necessary to transfer assets to other Loan Parties
in connection with the dissolution and winding up of any such Winding Down
Entity.

 

6.19                           Captive Insurance Company.  Sell, assign,
transfer, lease or otherwise dispose of any asset to Supreme Insurance Company,
Inc., except in the ordinary course of business with respect to insurance
matters between a Loan Party and Supreme Insurance Company, Inc., or make any
loan to or Investment in Supreme Insurance Company, Inc., except for existing
Investments outstanding on the Closing Date.

 

6.20                           Demonstration Units.  At any time (a) have more
than 12 Demonstration Units in which any security interest is held by ALLY to
secure the ALLY Loan Agreements (any such Demonstration Units, “ALLY Lien
Demonstration Units), (b) have ALLY Lien Demonstration Units with an aggregate
book value in excess of $436,000, (c) have ALLY Lien Demonstration Units for
which the outstanding principal amount financed under the ALLY Loan Agreements
exceeds $340,000 or (d) have Demonstration Units (other than ALLY Lien
Demonstration Units) with an aggregate book value in excess of $200,000.

 

6.21                           California Real Estate.  Without the prior
written consent of Agent, which consent shall not be unreasonably withheld or
delayed so long as, after giving effect to such transaction, Excess Availability
is not less than $10,000,000, (a) purchase, or enter into an agreement to
purchase, the California Real Estate, (b) exercise any repurchase right, option
to purchase, right of first refusal, or similar rights with respect to the
California Real Estate, including without limitation any rights granted under
the California Lease, or (c) agree to any amendment or other modification of the
California Lease or waiver of any of the rights of Supreme Indiana, as tenant
under the California Lease.

 

7.                                       FINANCIAL COVENANTS.

 

Each of Parent and each Borrower covenants and agrees that, until termination of
all of the Revolver Commitments and payment in full of the Obligations, Parent
and its Subsidiaries will, during any Trigger Period:

 

7.1                                 Fixed Charge Coverage Ratio.  Have a Fixed
Charge Coverage Ratio, measured on a month-end basis, of at least the required
amount set forth in the following table for the applicable period set forth
opposite thereto:

 

Applicable Ratio

 

Applicable Period

 

 

 

1.1:1.0

 

For the 3 Fiscal Month period
ending with the August 2011 Fiscal Month

 

38

--------------------------------------------------------------------------------


 

1.1:1.0

 

For the 4 Fiscal Month period
ending with the September 2011 Fiscal Month

 

 

 

1.1:1.0

 

For the 5 Fiscal Month period
ending with the October 2011 Fiscal Month

 

 

 

1.1:1.0

 

For the 6 Fiscal Month period
ending with the November 2011 Fiscal Month

 

 

 

1.1:1.0

 

For the 7 Fiscal Month period
ending with the December 2011 Fiscal Month

 

 

 

1.1:1.0

 

For the 8 Fiscal Month period
ending with the January 2012 Fiscal Month

 

 

 

1.1:1.0

 

For the 9 Fiscal Month period
ending with the February 2012 Fiscal Month

 

 

 

1.1:1.0

 

For the 10 Fiscal Month period
ending with the March 2012 Fiscal Month

 

 

 

1.1:1.0

 

For the 11 Fiscal Month period
ending with the April 2012 Fiscal Month

 

 

 

1.1:1.0

 

For the 12 Fiscal Month period ending
each Fiscal Month thereafter

 

7.2                                 Capital Expenditures.  Not make Capital
Expenditures (excluding the amount, if any, of Capital Expenditures made with
Net Cash Proceeds reinvested pursuant to the proviso in Section 2.4(e)(ii)) in
any Fiscal Year in an aggregate amount in excess of the amount set forth in the
following table for the applicable period:

 

Fiscal Year 2011

 

Fiscal Year 2012

 

Fiscal Year 2013 and
each Fiscal Year
thereafter

 

$

3,000,000

 

$

4,000,000

 

$

5,000,000

 

 

8.                                       EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

8.1                                 If Borrowers fail to pay when due and
payable, or when declared due and payable, (a) all or any portion of the
Obligations consisting of interest, fees, or charges due the Lender Group,
reimbursement of Lender Group Expenses, or other amounts (other than any portion
thereof constituting principal) constituting Obligations (including any portion
thereof that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), and such failure continues for a period of 3
Business Days, or (b) all or any portion of the principal of the Obligations;

 

8.2                                 If any Loan Party or any of its
Subsidiaries:

 

39

--------------------------------------------------------------------------------


 

(a)                                  fails to perform or observe any covenant or
other agreement contained in any of (i) Sections 5.1, 5.2, 5.3 (solely if any
Borrower is not in good standing in its jurisdiction of organization), 5.6, 5.7
(solely if any Borrower refuses to allow Agent or its representatives or agents
to visit such Borrower’s properties, inspect its assets or books or records,
examine and make copies of its books and records, or discuss such Borrower’s
affairs, finances, and accounts with officers and employees of such Borrower),
5.10, 5.11, 5.13, 5.14, or 5.15 of this Agreement, (ii) Section 6 of this
Agreement, (iii) Section 7 of this Agreement, or (iv) Section 6 of the Security
Agreement;

 

(b)                                 fails to perform or observe any covenant or
other agreement contained in any of Sections 5.3 (other than if any Borrower is
not in good standing in its jurisdiction of organization), 5.4, 5.5, 5.8, and
5.12 of this Agreement and such failure continues for a period of 10 days after
the earlier of (i) the date on which such failure shall first become known to
any officer of any Borrower or (ii) the date on which written notice thereof is
given to Administrative Borrower by Agent; or

 

(c)                                  fails to perform or observe any covenant or
other agreement contained in this Agreement, or in any of the other Loan
Documents, in each case, other than any such covenant or agreement that is the
subject of another provision of this Section 8 (in which event such other
provision of this Section 8 shall govern), and such failure continues for a
period of 30 days after the earlier of (i) the date on which such failure shall
first become known to any officer of any Borrower or (ii) the date on which
written notice thereof is given to Administrative Borrower by Agent;

 

8.3                                 If one or more judgments, orders, or awards
for the payment of money involving an aggregate amount of $500,000 or more
(except to the extent fully covered (other than to the extent of customary
deductibles) by insurance pursuant to which the insurer has not denied coverage)
is entered or filed against a Loan Party or any of its Subsidiaries, or with
respect to any of their respective assets, and either (a) there is a period of
30 consecutive days at any time after the entry of any such judgment, order, or
award during which (i) the same is not discharged, satisfied, vacated, or bonded
pending appeal, or (ii) a stay of enforcement thereof is not in effect, or (b)
enforcement proceedings are commenced upon such judgment, order, or award;

 

8.4                                 If an Insolvency Proceeding is commenced by
a Loan Party or any of its Subsidiaries;

 

8.5                                 If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within 60 calendar days of the date
of the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, such Loan Party or its
Subsidiary, or (e) an order for relief shall have been issued or entered
therein;

 

8.6                                 If a Loan Party or any of its Subsidiaries
is enjoined, restrained, or in any way prevented by court order from continuing
to conduct all or any material part of the business affairs of Parent and its
Subsidiaries, taken as a whole;

 

8.7                                 If there is (a) a default in one or more
agreements to which a Loan Party or any of its Subsidiaries is a party with one
or more third Persons relative to a Loan Party’s or any of its Subsidiaries’
Indebtedness involving an aggregate amount of $500,000 or more, and such default
(i) occurs at the final maturity of the obligations thereunder, or (ii) results
in a right by such third Person, irrespective of whether exercised, to
accelerate the maturity of such Loan Party’s or its Subsidiary’s obligations
thereunder, or (b) a default in or an involuntary early termination of one or
more Hedge Agreements to which a Loan Party or any of its Subsidiaries is a
party involving an aggregate amount of $500,000 or more;

 

8.8                                 If any warranty, representation,
certificate, statement, or Record made herein or in any other Loan Document or
delivered in writing to Agent or any Lender in connection with this Agreement or
any other

 

40

--------------------------------------------------------------------------------


 

Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;

 

8.9                                 If the obligation of any Guarantor under a
Guaranty is limited or terminated by operation of law or by such Guarantor
(other than in accordance with the terms of this Agreement);

 

8.10                           If the Security Agreement or any other Loan
Document that purports to create a Lien shall, for any reason, fail or cease to
create a valid and perfected and, except to the extent of Permitted Liens which
are permitted purchase money Liens or the interests of lessors under Capital
Leases, first priority Lien on the Collateral covered thereby, except (a) as a
result of a disposition of the applicable Collateral in a transaction permitted
under this Agreement, (b) with respect to Collateral the aggregate value of
which, for all such Collateral, does not exceed at any time, $250,000, or (c) as
the result of an action or failure to act on the part of Agent;

 

8.11                           The validity or enforceability of any Loan
Document shall at any time for any reason (other than solely as the result of an
action or failure to act on the part of Agent) be declared to be null and void,
or a proceeding shall be commenced by a Loan Party or its Subsidiaries, or by
any Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document;

 

8.12                           If ALLY (a) suspends, withdraws or terminates
making advances on the ALLY Loan Agreements or (b) reduces or restricts the
availability of funds to Supreme Indiana under the ALLY Loan Agreements, or
alters the conditions to making advances under the ALLY Loan Agreements in a
manner that has a material adverse effect on the acquisition of Pool Units by
Supreme Indiana; or

 

8.13                           The occurrence of any “default” or “event of
default” under or with respect to a Reimbursement and Pledge Agreement, dated as
of October 11, 2000, between Supreme\Murphy Truck Bodies, Inc. and JPMorgan
Chase Bank, N.A. (as successor to Bank One, Indiana, N.A.), as the same has been
or may be amended from time to time.

 

9.                                       RIGHTS AND REMEDIES.

 

9.1                                 Rights and Remedies.  Upon the occurrence
and during the continuation of an Event of Default, Agent may, and, at the
instruction of the Required Lenders, shall (in each case under clauses (a) or
(b) by written notice to Administrative Borrower), in addition to any other
rights or remedies provided for hereunder or under any other Loan Document or by
applicable law, do any one or more of the following:

 

(a)                                  declare the Obligations (other than the
Bank Product Obligations), whether evidenced by this Agreement or by any of the
other Loan Documents immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrowers shall be obligated to
repay all of such Obligations in full, without presentment, demand, protest, or
further notice or other requirements of any kind, all of which are hereby
expressly waived by each Borrower;

 

(b)                                 declare the Revolver Commitments terminated,
whereupon the Revolver Commitments shall immediately be terminated together with
(i) any obligation of any Lender hereunder to make Advances, (ii) the obligation
of the Swing Lender to make Swing Loans, and (iii) the obligation of the Issuing
Lender to issue Letters of Credit; and

 

(c)                                  exercise all other rights and remedies
available to Agent or the Lenders under the Loan Documents or applicable law.

 

41

--------------------------------------------------------------------------------


 

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to any Borrower or any other Person or any
act by the Lender Group, the Revolver Commitments shall automatically terminate
and the Obligations (other than the Bank Product Obligations), inclusive of all
accrued and unpaid interest thereon and all fees and all other amounts owing
under this Agreement or under any of the other Loan Documents, shall
automatically and immediately become due and payable and Borrowers shall be
obligated to repay all of such Obligations in full, without presentment, demand,
protest, or notice of any kind, all of which are expressly waived by Parent and
each Borrower.

 

9.2                                 Remedies Cumulative.  The rights and
remedies of the Lender Group under this Agreement, the other Loan Documents, and
all other agreements shall be cumulative.  The Lender Group shall have all other
rights and remedies not inconsistent herewith as provided under the Code, by
law, or in equity.  No exercise by the Lender Group of one right or remedy shall
be deemed an election, and no waiver by the Lender Group of any Event of Default
shall be deemed a continuing waiver.  No delay by the Lender Group shall
constitute a waiver, election, or acquiescence by it.

 

10.                                 WAIVERS; INDEMNIFICATION.

 

10.1                           Demand; Protest; etc.  Each Borrower waives
demand, protest, notice of protest, notice of default or dishonor, notice of
payment and nonpayment, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of documents, instruments, chattel paper, and guarantees
at any time held by the Lender Group on which such Borrower may in any way be
liable.

 

10.2                           The Lender Group’s Liability for Collateral. 
Each Borrower hereby agrees that:  (a) so long as Agent complies with its
obligations, if any, under the Code, the Lender Group shall not in any way or
manner be liable or responsible for:  (i) the safekeeping of the Collateral,
(ii) any loss or damage thereto occurring or arising in any manner or fashion
from any cause, (iii) any diminution in the value thereof, or (iv) any act or
default of any carrier, warehouseman, bailee, forwarding agency, or other
Person, and (b) all risk of loss, damage, or destruction of the Collateral shall
be borne by Borrowers.

 

10.3                           Indemnification.  Borrowers shall pay, indemnify,
defend, and hold the Agent-Related Persons, the Lender-Related Persons, and each
Participant (each, an “Indemnified Person”) harmless (to the fullest extent
permitted by law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys, experts, or consultants
and all other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrowers
shall not be liable for costs and expenses (including attorneys’ fees) of any
Lender (other than WFCF) incurred in advising, structuring, drafting, reviewing,
administering or syndicating the Loan Documents), enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Parent’s and its
Subsidiaries’ compliance with the terms of the Loan Documents (provided,
however, that the indemnification in this clause (a) shall not extend to (i)
disputes solely between or among the Lenders, (ii) disputes solely between or
among the Lenders and their respective Affiliates; it being understood and
agreed that the indemnification in this clause (a) shall extend to Agent (but
not the Lenders) relative to disputes between or among Agent on the one hand,
and one or more Lenders, or one or more of their Affiliates, on the other hand,
or (iii) any Taxes or any costs attributable to Taxes, which shall be governed
by Section 16), (b) with respect to any investigation, litigation, or proceeding
related to this Agreement, any other Loan Document, or the use of the proceeds
of the credit provided hereunder (irrespective of whether any Indemnified Person
is a party thereto), or any act, omission, event, or circumstance in any manner
related thereto, and (c) in connection with or arising out of any presence or
release of Hazardous Materials at, on, under, to or from any assets or
properties owned, leased or operated by any Borrower or any of its Subsidiaries

 

42

--------------------------------------------------------------------------------


 

or any Environmental Actions, Environmental Liabilities or Remedial Actions
related in any way to any such assets or properties of any Borrower or any of
its Subsidiaries (each and all of the foregoing, the “Indemnified
Liabilities”).  The foregoing to the contrary notwithstanding, no Borrower shall
have any obligation to any Indemnified Person under this Section 10.3 with
respect to any Indemnified Liability that (a) a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Indemnified Person or its officers, directors, employees,
attorneys, or agents or (b) does not relate to or arise from such Indemnified
Person’s acting as or for Agent (in its capacity as Agent), as or for a Lender
(in its capacity as a Lender), or as or for a Participant (in its capacity as a
Participant), in each case as applicable.  This provision shall survive the
termination of this Agreement and the repayment of the Obligations.  If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which any Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrowers
with respect thereto.  WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN
WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF
SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.  BORROWERS HAVE NO OBLIGATION TO
INDEMNIFY OR TAKE ANY OTHER ACTION UNDER THIS AGREEMENT WITH RESPECT TO RELEASES
OF HAZARDOUS MATERIALS OR ANY VIOLATIONS OF ENVIRONMENTAL LAW THAT ARISE AFTER
THE DATE OF A FORECLOSURE OR A CONVEYANCE IN LIEU OF FORECLOSURE.

 

11.                                 NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to any Loan Party or Agent, as the case may be, they shall be sent to
the respective address set forth below:

 

If to Loan Parties:

c/o Supreme Indiana Operations, Inc.

 

2581 East Kercher Road

 

Goshen, Indiana 46528

 

Attn: Matthew W. Long

 

Fax No.: (574) 642-4540

 

 

with copies to:

Haynes and Boone, LLP

 

2323 Victory Avenue, Suite 700

 

Dallas, TX 75219-7673

 

Attn: Paul Amiel, Esq.

 

Fax No.: (214) 200-0555

 

 

If to Agent:

Wells Fargo Capital Finance, LLC

 

150 South Wacker Drive, Suite 2200

 

Chicago, Illinois 60606

 

Attn: Loan Portfolio Manager (Supreme)

 

Fax No.: (312) 332-0424

 

 

with copies to:

McGuireWoods LLP

 

77 West Wacker Drive, Suite 4100

 

Chicago, Illinois 60601

 

43

--------------------------------------------------------------------------------


 

 

Attn: Philip J. Perzek, Esq.

 

Fax No.: (312) 698-4555

 

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received, (b)
notices by facsimile shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment).

 

12.                                 CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

(a)                                  THE VALIDITY OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN
DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE
PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b)                                 THE PARTIES AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  EACH OF PARENT AND EACH BORROWER AND
EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 12(b).

 

(c)                                  TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF PARENT AND EACH BORROWER AND EACH MEMBER OF THE LENDER
GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  EACH OF
PARENT AND EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

 

(d)                                 EACH OF PARENT AND EACH BORROWER HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK AND THE STATE OF NEW
YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY

 

44

--------------------------------------------------------------------------------


 

LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

13.                                 ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

13.1                           Assignments and Participations.

 

(a)                                  With the prior written consent of Agent,
which consent of Agent shall not be unreasonably withheld, delayed or
conditioned, and shall not be required in connection with an assignment to a
Person that is a Lender or an Affiliate (other than individuals) of a Lender,
any Lender may assign and delegate to one or more assignees so long as such
prospective assignee is an Eligible Transferee (each, an “Assignee”; provided,
however, that no Loan Party or Affiliate of a Loan Party shall be permitted to
become an Assignee) all or any portion of the Obligations, the Revolver
Commitments and the other rights and obligations of such Lender hereunder and
under the other Loan Documents, in a minimum amount (unless waived by Agent) of
$5,000,000 (except such minimum amount shall not apply to (i) an assignment or
delegation by any Lender to any other Lender or an Affiliate of any Lender or
(ii) a group of new Lenders, each of which is an Affiliate of each other or a
Related Fund of such new Lender to the extent that the aggregate amount to be
assigned to all such new Lenders is at least $5,000,000); provided, however,
that Borrowers and Agent may continue to deal solely and directly with such
Lender in connection with the interest so assigned to an Assignee until (i)
written notice of such assignment, together with payment instructions,
addresses, and related information with respect to the Assignee, have been given
to Administrative Borrower and Agent by such Lender and the Assignee, (ii) such
Lender and its Assignee have delivered to Administrative Borrower and Agent an
Assignment and Acceptance and Agent has notified the assigning Lender of its
receipt thereof in accordance with Section 13.1(b), and (iii) unless waived by
Agent, the assigning Lender or Assignee has paid to Agent for Agent’s separate
account a processing fee in the amount of $3,500.

 

(b)                                 From and after the date that Agent notifies
the assigning Lender (with a copy to Administrative Borrower) that it has
received an executed Assignment and Acceptance and, if applicable, payment of
the required processing fee, (i) the Assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, shall be a “Lender” and shall
have the rights and obligations of a Lender under the Loan Documents and (ii)
the assigning Lender shall, to the extent that rights and obligations hereunder
and under the other Loan Documents have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (except with respect to Section
10.3) and be released from any future obligations under this Agreement (and in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender’s rights and obligations under this Agreement and the
other Loan Documents, such Lender shall cease to be a party hereto and thereto);
provided, however, that nothing contained herein shall release any assigning
Lender from obligations that survive the termination of this Agreement,
including such assigning Lender’s obligations under Section 15 and Section
17.9(a).

 

(c)                                  By executing and delivering an Assignment
and Acceptance, the assigning Lender thereunder and the Assignee thereunder
confirm to and agree with each other and the other parties hereto as follows: 
(i) other than as provided in such Assignment and Acceptance, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document furnished

 

45

--------------------------------------------------------------------------------


 

pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other Loan Document furnished pursuant
hereto, (iii) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (iv) such Assignee will, independently and without
reliance upon Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, (v) such Assignee appoints and authorizes Agent to take such
actions and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Agent, by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto, and (vi) such Assignee
agrees that it will perform all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 

(d)                                 Immediately upon Agent’s receipt of the
required processing fee, if applicable, and delivery of notice to the assigning
Lender pursuant to Section 13.1(b), this Agreement shall be deemed to be amended
to the extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the Revolver Commitments arising
therefrom.  The Revolver Commitment allocated to each Assignee shall reduce such
Revolver Commitments of the assigning Lender pro tanto.

 

(e)                                  Any Lender may at any time sell to one or
more commercial banks, financial institutions, or other Persons (a
“Participant”) participating interests in all or any portion of its Obligations,
its Revolver Commitment, and the other rights and interests of that Lender (the
“Originating Lender”) hereunder and under the other Loan Documents; provided,
however, that (i) the Originating Lender shall remain a “Lender” for all
purposes of this Agreement and the other Loan Documents and the Participant
receiving the participating interest in the Obligations, the Revolver
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrowers, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decrease the amount or postpone the due dates of scheduled principal
repayments or prepayments or premiums payable to such Participant through such
Lender, and (v) all amounts payable by Borrowers hereunder shall be determined
as if such Lender had not sold such participation, except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement.  The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrowers, the Collections of Loan Parties and their Subsidiaries, the
Collateral, or otherwise in respect of the Obligations.  No Participant shall
have the right to participate directly in the making of decisions by the Lenders
among themselves.

 

46

--------------------------------------------------------------------------------


 

(f)                                    In connection with any such assignment or
participation or proposed assignment or participation or any grant of a security
interest in, or pledge of, its rights under and interest in this Agreement, a
Lender may, subject to the provisions of Section 17.9, disclose all documents
and information which it now or hereafter may have relating to Parent and its
Subsidiaries and their respective businesses.

 

(g)                                 Any other provision in this Agreement
notwithstanding, any Lender may at any time create a security interest in, or
pledge, all or any portion of its rights under and interest in this Agreement in
favor of any Federal Reserve Bank in accordance with Regulation A of the Federal
Reserve Bank or U.S. Treasury Regulation 31 CFR §203.24, and such Federal
Reserve Bank may enforce such pledge or security interest in any manner
permitted under applicable law.

 

13.2                           Successors.  This Agreement shall bind and inure
to the benefit of the respective successors and assigns of each of the parties;
provided, however, that no Borrower may assign this Agreement or any rights or
duties hereunder without the Lenders’ prior written consent and any prohibited
assignment shall be absolutely void ab initio.  No consent to assignment by the
Lenders shall release any Borrower from its Obligations.  A Lender may assign
this Agreement and the other Loan Documents and its rights and duties hereunder
and thereunder pursuant to Section 13.1 and, except as expressly required
pursuant to Section 13.1, no consent or approval by any Borrower is required in
connection with any such assignment.

 

14.                                 AMENDMENTS; WAIVERS.

 

14.1                           Amendments and Waivers.

 

(a)                                  No amendment, waiver or other modification
of any provision of this Agreement or any other Loan Document (other than Bank
Product Agreements or the Fee Letter), and no consent with respect to any
departure by Parent or any other Loan Party therefrom, shall be effective unless
the same shall be in writing and signed by the Required Lenders (or by Agent at
the written request of the Required Lenders) and the Loan Parties that are party
thereto and then any such waiver or consent shall be effective, but only in the
specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all of the Lenders directly affected thereby and all of the Loan
Parties that are party thereto, do any of the following:

 

(i)                                     increase the amount of or extend the
expiration date of any Revolver Commitment of any Lender or amend, modify, or
eliminate the last sentence of Section 2.4(c),

 

(ii)                                  postpone or delay any date fixed by this
Agreement or any other Loan Document for any payment of principal, interest,
fees, or other amounts due hereunder or under any other Loan Document,

 

(iii)                               reduce the principal of, or the rate of
interest on, any loan or other extension of credit hereunder, or reduce any fees
or other amounts payable hereunder or under any other Loan Document (except (A)
in connection with the waiver of applicability of Section 2.6(c) (which waiver
shall be effective with the written consent of the Required Lenders) and (B)
that any amendment or modification of defined terms used in the financial
covenants in this Agreement shall not constitute a reduction in the rate of
interest or a reduction of fees for purposes of this clause (iii)),

 

(iv)                              amend, modify, or eliminate this Section or
any provision of this Agreement providing for consent or other action by all
Lenders,

 

(v)                                 amend, modify, or eliminate Section 15.11,

 

(vi)                              other than as permitted by Section 15.11,
release Agent’s Lien in and to any of the Collateral,

 

47

--------------------------------------------------------------------------------


 

(vii)                           amend, modify, or eliminate the definition of
Required Lenders or Pro Rata Share,

 

(viii)                        contractually subordinate any of Agent’s Liens,

 

(ix)                                other than in connection with a merger,
liquidation, dissolution or sale of such Person expressly permitted by the terms
hereof or the other Loan Documents, release any Borrower or any Guarantor from
any obligation for the payment of money or consent to the assignment or transfer
by any Borrower or any Guarantor of any of its rights or duties under this
Agreement or the other Loan Documents,

 

(x)                                   amend, modify, or eliminate any of the
provisions of Section 2.4(b)(i) or (ii) or Section 2.4(e) or (f),

 

(xi)                                amend, modify, or eliminate any of the
provisions of Section 13.1(a) to permit a Loan Party or an Affiliate of a Loan
Party to be permitted to become an Assignee, or

 

(xii)                             amend, modify, or eliminate the definition of
Borrowing Base or any of the defined terms (including the definitions of
Eligible Accounts and Eligible Inventory) that are used in such definition to
the extent that any such change results in more credit being made available to
Borrowers based upon the Borrowing Base, but not otherwise, or the definition of
Maximum Revolver Amount or change Section 2.1(c).

 

(b)                                 No amendment, waiver, modification,
elimination, or consent shall amend, modify, or waive (i) the definition of, or
any of the terms or provisions of, the Fee Letter, without the written consent
of Agent and Borrowers (and shall not require the written consent of any of the
Lenders), and (ii) any provision of Section 15 pertaining to Agent, or any other
rights or duties of Agent under this Agreement or the other Loan Documents,
without the written consent of Agent, Borrowers, and the Required Lenders.

 

(c)                                  No amendment, waiver, modification,
elimination, or consent shall amend, modify, or waive any provision of this
Agreement or the other Loan Documents pertaining to Issuing Lender, or any other
rights or duties of Issuing Lender under this Agreement or the other Loan
Documents, without the written consent of Issuing Lender, Agent, Borrowers, and
the Required Lenders.

 

(d)                                 No amendment, waiver, modification,
elimination, or consent shall amend, modify, or waive any provision of this
Agreement or the other Loan Documents pertaining to Swing Lender, or any other
rights or duties of Swing Lender under this Agreement or the other Loan
Documents, without the written consent of Swing Lender, Agent, Borrowers, and
the Required Lenders.

 

(e)                                  Anything in this Section 14.1 to the
contrary notwithstanding, (i) any amendment, modification, elimination, waiver,
consent, termination, or release of, or with respect to, any provision of this
Agreement or any other Loan Document that relates only to the relationship of
the Lender Group among themselves, and that does not affect the rights or
obligations of Parent or any other Loan Party, shall not require consent by or
the agreement of any Loan Party, and (ii) any amendment, waiver, modification,
elimination, or consent of or with respect to any provision of this Agreement or
any other Loan Document may be entered into without the consent of, or over the
objection of, any Defaulting Lender.

 

14.2                           Replacement of Certain Lenders.

 

(a)                                  If (i) any action to be taken by the Lender
Group or Agent hereunder requires the consent, authorization, or agreement of
all Lenders or all Lenders affected thereby and if such action has received the
consent, authorization, or agreement of the Required Lenders but not of all
Lenders or all Lenders affected thereby, or (ii) any Lender makes a claim for
compensation under Section 16, then Borrowers or Agent, upon at least 5 Business
Days’ prior irrevocable notice, may permanently replace any Lender that failed

 

48

--------------------------------------------------------------------------------


 

to give its consent, authorization, or agreement (a “Holdout Lender”) or any
Lender that made a claim for compensation (a “Tax Lender”) with one or more
Replacement Lenders, and the Holdout Lender or Tax Lender, as applicable, shall
have no right to refuse to be replaced hereunder.  Such notice to replace the
Holdout Lender or Tax Lender, as applicable, shall specify an effective date for
such replacement, which date shall not be later than 15 Business Days after the
date such notice is given.

 

(b)                                 Prior to the effective date of such
replacement, the Holdout Lender or Tax Lender, as applicable, and each
Replacement Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Holdout Lender or Tax Lender, as applicable, being repaid in
full its share of the outstanding Obligations (without any premium or penalty of
any kind whatsoever, but including (i) all interest, fees and other amounts that
may be due in payable in respect thereof, and (ii) an assumption of its Pro Rata
Share of participations in the Letters of Credit).  If the Holdout Lender or Tax
Lender, as applicable, shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, Agent
may, but shall not be required to, execute and deliver such Assignment and
Acceptance in the name or and on behalf of the Holdout Lender or Tax Lender, as
applicable, and irrespective of whether Agent executes and delivers such
Assignment and Acceptance, the Holdout Lender or Tax Lender, as applicable,
shall be deemed to have executed and delivered such Assignment and Acceptance. 
The replacement of any Holdout Lender or Tax Lender, as applicable, shall be
made in accordance with the terms of Section 13.1.  Until such time as one or
more Replacement Lenders shall have acquired all of the Obligations, the
Revolver Commitments, and the other rights and obligations of the Holdout Lender
or Tax Lender, as applicable, hereunder and under the other Loan Documents, the
Holdout Lender or Tax Lender, as applicable, shall remain obligated to make the
Holdout Lender’s or Tax Lender’s, as applicable, Pro Rata Share of Advances and
to purchase a participation in each Letter of Credit, in an amount equal to its
Pro Rata Share of such Letters of Credit.

 

14.3                           No Waivers; Cumulative Remedies.  No failure by
Agent or any Lender to exercise any right, remedy, or option under this
Agreement or any other Loan Document, or delay by Agent or any Lender in
exercising the same, will operate as a waiver thereof.  No waiver by Agent or
any Lender will be effective unless it is in writing, and then only to the
extent specifically stated.  No waiver by Agent or any Lender on any occasion
shall affect or diminish Agent’s and each Lender’s rights thereafter to require
strict performance by Parent and each Borrower of any provision of this
Agreement.  Agent’s and each Lender’s rights under this Agreement and the other
Loan Documents will be cumulative and not exclusive of any other right or remedy
that Agent or any Lender may have.

 

15.                                 AGENT; THE LENDER GROUP.

 

15.1                           Appointment and Authorization of Agent.  Each
Lender hereby designates and appoints WFCF as its agent under this Agreement and
the other Loan Documents and each Lender hereby irrevocably authorizes (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to designate, appoint, and authorize) Agent to execute and deliver each
of the other Loan Documents on its behalf and to take such other action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to
Agent by the terms of this Agreement or any other Loan Document, together with
such powers as are reasonably incidental thereto.  Agent agrees to act as agent
for and on behalf of the Lenders (and the Bank Product Providers) on the
conditions contained in this Section 15.  Any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in the other Loan Documents, nor shall Agent
have or be deemed to have any fiduciary relationship with any Lender (or Bank
Product Provider), and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against Agent.  Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement or
the other Loan Documents with reference to Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only a

 

49

--------------------------------------------------------------------------------


 

representative relationship between independent contracting parties.  Each
Lender hereby further authorizes (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to authorize) Agent to act as the
secured party under each of the Loan Documents that create a Lien on any item of
Collateral.  Except as expressly otherwise provided in this Agreement, Agent
shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents.  Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect:  (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
the Collections of Loan Parties and their Subsidiaries, and related matters,
(b) execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents,
(c) make Advances, for itself or on behalf of Lenders, as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
Loan Parties and their Subsidiaries as provided in the Loan Documents, (e) open
and maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections of Loan
Parties and their Subsidiaries, (f) perform, exercise, and enforce any and all
other rights and remedies of the Lender Group with respect to Parent or its
Subsidiaries, the Obligations, the Collateral, the Collections of Loan Parties
and their Subsidiaries, or otherwise related to any of same as provided in the
Loan Documents, and (g) incur and pay such Lender Group Expenses as Agent may
deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.

 

15.2                           Delegation of Duties.  Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys in fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  Agent shall not be
responsible for the negligence or misconduct of any agent or attorney in fact
that it selects as long as such selection was made without gross negligence or
willful misconduct.

 

15.3                           Liability of Agent.  None of the Agent-Related
Persons shall (a) be liable for any action taken or omitted to be taken by any
of them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct) or (b) be responsible in any manner to any of the Lenders
(or Bank Product Providers) for any recital, statement, representation or
warranty made by Parent or any of its Subsidiaries or Affiliates, or any officer
or director thereof, contained in this Agreement or in any other Loan Document,
or in any certificate, report, statement or other document referred to or
provided for in, or received by Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of Parent or its Subsidiaries or any other party to
any Loan Document to perform its obligations hereunder or thereunder.  No
Agent-Related Person shall be under any obligation to any Lenders (or Bank
Product Providers) to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the books and records or
properties of Parent or its Subsidiaries.

 

15.4                           Reliance by Agent.  Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telegram, telefacsimile or
other electronic method of transmission, telex or telephone message, statement
or other document or conversation believed by it to be genuine and correct and
to have been signed, sent, or made by the proper Person or Persons, and upon
advice and statements of legal counsel (including counsel to Borrowers or
counsel to any Lender), independent accountants and other experts selected by
Agent.  Agent shall be fully justified in failing or refusing to take any action
under this Agreement or any other Loan Document unless Agent shall first receive
such advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable.  If Agent so requests, it shall first be

 

50

--------------------------------------------------------------------------------


 

indemnified to its reasonable satisfaction by the Lenders (and, if it so elects,
the Bank Product Providers) against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. 
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the Required Lenders and such request and any action taken
or failure to act pursuant thereto shall be binding upon all of the Lenders (and
Bank Product Providers).

 

15.5                           Notice of Default or Event of Default.  Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default, except with respect to defaults in the payment of
principal, interest, fees, and expenses required to be paid to Agent for the
account of the Lenders and, except with respect to Events of Default of which
Agent has actual knowledge, unless Agent shall have received written notice from
a Lender or any Borrower referring to this Agreement, describing such Default or
Event of Default, and stating that such notice is a “notice of default.”  Agent
promptly will notify the Lenders of its receipt of any such notice or of any
Event of Default of which Agent has actual knowledge.  If any Lender obtains
actual knowledge of any Event of Default, such Lender promptly shall notify the
other Lenders and Agent of such Event of Default.  Each Lender shall be solely
responsible for giving any notices to its Participants, if any.  Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.

 

15.6                           Credit Decision.  Each Lender (and Bank Product
Provider) acknowledges that none of the Agent-Related Persons has made any
representation or warranty to it, and that no act by Agent hereinafter taken,
including any review of the affairs of Parent and its Subsidiaries or
Affiliates, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender (or Bank Product Provider).  Each Lender
represents (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to represent) to Agent that it has, independently and
without reliance upon any Agent-Related Person and based on such due diligence,
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, prospects, operations, property,
financial and other condition and creditworthiness of any Borrower or any other
Person party to a Loan Document, and all applicable bank regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to Borrowers.  Each Lender also
represents (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to represent) that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of any Borrower or
any other Person party to a Loan Document.  Except for notices, reports, and
other documents expressly herein required to be furnished to the Lenders by
Agent, Agent shall not have any duty or responsibility to provide any Lender (or
Bank Product Provider) with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons.  Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent’s
or its Affiliates’ or representatives’ possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).

 

51

--------------------------------------------------------------------------------


 

15.7                           Costs and Expenses; Indemnification.  Agent may
incur and pay Lender Group Expenses to the extent Agent reasonably deems
necessary or appropriate for the performance and fulfillment of its functions,
powers, and obligations pursuant to the Loan Documents, including court costs,
attorneys’ fees and expenses, fees and expenses of financial accountants,
advisors, consultants, and appraisers, costs of collection by outside collection
agencies, auctioneer fees and expenses, and costs of security guards or
insurance premiums paid to maintain the Collateral, whether or not Borrowers are
obligated to reimburse Agent or Lenders for such expenses pursuant to this
Agreement or otherwise.  Agent is authorized and directed to deduct and retain
sufficient amounts from the Collections of Loan Parties and their Subsidiaries
received by Agent to reimburse Agent for such out-of-pocket costs and expenses
prior to the distribution of any amounts to Lenders (or Bank Product
Providers).  In the event Agent is not reimbursed for such costs and expenses by
or on behalf of Borrowers, each Lender hereby agrees that it is and shall be
obligated to pay to Agent such Lender’s ratable share thereof.  Whether or not
the transactions contemplated hereby are consummated, each of the Lenders, on a
ratable basis, shall indemnify and defend the Agent-Related Persons (to the
extent not reimbursed by or on behalf of Borrowers and without limiting the
obligation of Borrowers to do so) from and against any and all Indemnified
Liabilities; provided, however, that no Lender shall be liable for the payment
to any Agent-Related Person of any portion of such Indemnified Liabilities
resulting solely from such Person’s gross negligence or willful misconduct nor
shall any Lender be liable for the obligations of any Defaulting Lender in
failing to make an Advance or other extension of credit hereunder.  Without
limitation of the foregoing, each Lender shall reimburse Agent upon demand for
such Lender’s ratable share of any costs or out-of-pocket expenses (including
attorneys, accountants, advisors, and consultants fees and expenses) incurred by
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Loan Document to the extent
that Agent is not reimbursed for such expenses by or on behalf of Borrowers. 
The undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent.

 

15.8                           Agent in Individual Capacity.  WFCF and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide Bank Products to, acquire equity interests in, and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with Parent and its Subsidiaries and Affiliates
and any other Person party to any Loan Document as though WFCF were not Agent
hereunder, and, in each case, without notice to or consent of the other members
of the Lender Group.  The other members of the Lender Group acknowledge (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, pursuant to such activities, WFCF or its Affiliates
may receive information regarding Parent or its Affiliates or any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of Parent or such other Person and that prohibit the disclosure of such
information to the Lenders (or Bank Product Providers), and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver Agent will
use its reasonable best efforts to obtain), Agent shall not be under any
obligation to provide such information to them.  The terms “Lender” and
“Lenders” include WFCF in its individual capacity.

 

15.9                           Successor Agent.  Agent may resign as Agent upon
30 days’ prior written notice to the Lenders (unless such notice is waived by
the Required Lenders) and Administrative Borrower (unless such notice is waived
by Borrowers) and without any notice to the Bank Product Providers.  If Agent
resigns under this Agreement, the Required Lenders shall be entitled, with (so
long as no Event of Default has occurred and is continuing) the consent of
Administrative Borrower (such consent not to be unreasonably withheld, delayed,
or conditioned), to appoint a successor Agent for the Lenders (and the Bank
Product Providers).  If, at the time that Agent’s resignation is effective, it
is acting as the Issuing Lender or the Swing Lender, such resignation shall also
operate to effectuate its resignation as the Issuing Lender or the Swing Lender,
as applicable, and it shall automatically be relieved of any further obligation
to issue Letters of Credit, to cause the Underlying Issuer to issue Letters of
Credit, or to make Swing Loans.  If no successor Agent is appointed prior to the
effective date of the resignation of Agent, Agent may appoint, after consulting
with the Lenders and

 

52

--------------------------------------------------------------------------------


 

Administrative Borrower, a successor Agent.  If Agent has materially breached or
failed to perform any material provision of this Agreement or of applicable law,
the Required Lenders may agree in writing to remove and replace Agent with a
successor Agent from among the Lenders with (so long as no Event of Default has
occurred and is continuing) the consent of Borrowers (such consent not to be
unreasonably withheld, delayed, or conditioned).  In any such event, upon the
acceptance of its appointment as successor Agent hereunder, such successor Agent
shall succeed to all the rights, powers, and duties of the retiring Agent and
the term “Agent” shall mean such successor Agent and the retiring Agent’s
appointment, powers, and duties as Agent shall be terminated.  After any
retiring Agent’s resignation hereunder as Agent, the provisions of this
Section 15 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement.  If no successor Agent has
accepted appointment as Agent by the date which is 30 days following a retiring
Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as the Lenders appoint a
successor Agent as provided for above.

 

15.10                     Lender in Individual Capacity.  Any Lender and its
respective Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, provide Bank Products to, acquire equity interests in
and generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with Parent and its Subsidiaries and Affiliates
and any other Person party to any Loan Documents as though such Lender were not
a Lender hereunder without notice to or consent of the other members of the
Lender Group (or the Bank Product Providers).  The other members of the Lender
Group acknowledge (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that, pursuant to such
activities, such Lender and its respective Affiliates may receive information
regarding Parent or its Affiliates or any other Person party to any Loan
Documents that is subject to confidentiality obligations in favor of Parent or
such other Person and that prohibit the disclosure of such information to the
Lenders, and the Lenders acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that, in
such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.

 

15.11                     Collateral Matters.

 

(a)                                  The Lenders hereby irrevocably authorize
(and by entering into a Bank Product Agreement, each Bank Product Provider shall
be deemed to authorize) Agent to release any Lien on any Collateral (i) upon the
termination of the Revolver Commitments and payment and satisfaction in full by
Borrowers of all of the Obligations, (ii) constituting property being sold or
disposed of if a release is required or desirable in connection therewith and if
Borrowers certify to Agent that the sale or disposition is permitted under
Section 6.4 (and Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property in which neither Parent nor any
Subsidiary of Parent owned any interest at the time Agent’s Lien was granted nor
at any time thereafter, or (iv) constituting property leased to Parent or its
Subsidiaries under a lease that has expired or is terminated in a transaction
permitted under this Agreement.  The Loan Parties and the Lenders hereby
irrevocably authorize (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to authorize) Agent, based upon the instruction
of the Required Lenders, to (i) consent to, credit bid or purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale thereof conducted under the provisions of the Bankruptcy
Code, including under Section 363 of the Bankruptcy Code, (ii) credit bid or
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral at any sale or other disposition thereof conducted
under the provisions of the Code, including pursuant to Sections 9-610 or 9-620
of the Code, or (iii) credit bid or purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any other
sale or foreclosure conducted by Agent (whether by judicial action or otherwise)
in accordance with applicable law.  In connection with any such credit bid or
purchase, the Obligations owed to the Lenders and the Bank Product Providers
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims being estimated
for such purpose if the fixing or liquidation thereof would not unduly delay the
ability of Agent to credit bid or

 

53

--------------------------------------------------------------------------------


 

purchase at such sale or other disposition of the Collateral and, if such claims
cannot be estimated without unduly delaying the ability of Agent to credit bid,
then such claims shall be disregarded, not credit bid, and not entitled to any
interest in the asset or assets purchased by means of such credit bid) and the
Lenders and the Bank Product Providers whose Obligations are credit bid shall be
entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the asset or assets so purchased (or in the Stock of the
acquisition vehicle or vehicles that are used to consummate such purchase). 
Except as provided above, Agent will not execute and deliver a release of any
Lien on any Collateral without the prior written authorization of (i) if the
release is of all or substantially all of the Collateral, all of the Lenders
(without requiring the authorization of the Bank Product Providers), or
(ii) otherwise, the Required Lenders (without requiring the authorization of the
Bank Product Providers).  Upon request by Agent or any Borrower at any time, the
Lenders will (and if so requested, the Bank Product Providers will) confirm in
writing Agent’s authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 15.11; provided, however, that (i) Agent
shall not be required to execute any document necessary to evidence such release
on terms that, in Agent’s opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (ii) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of any Borrower in respect
of) all interests retained by any Borrower, including the proceeds of any sale,
all of which shall continue to constitute part of the Collateral.  The Lenders
further hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) Agent, at
its option and in its sole discretion, to subordinate any Lien granted to or
held by Agent under any Loan Document to the holder of any Permitted Lien on
such property if such Permitted Lien secures Permitted Purchase Money
Indebtedness.

 

(b)                                 Agent shall have no obligation whatsoever to
any of the Lenders (or the Bank Product Providers) to assure that the Collateral
exists or is owned by Parent or its Subsidiaries or is cared for, protected, or
insured or has been encumbered, or that Agent’s Liens have been properly or
sufficiently or lawfully created, perfected, protected, or enforced or are
entitled to any particular priority, or that any particular items of Collateral
meet the eligibility criteria applicable in respect thereof, or whether to
impose, maintain, reduce, or eliminate any particular reserve hereunder or
whether the amount of any such reserve is appropriate or not, or to exercise at
all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to Agent pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission,
or event related thereto, subject to the terms and conditions contained herein,
Agent may act in any manner it may deem appropriate, in its sole discretion
given Agent’s own interest in the Collateral in its capacity as one of the
Lenders and that Agent shall have no other duty or liability whatsoever to any
Lender (or Bank Product Provider) as to any of the foregoing, except as
otherwise provided herein.

 

15.12                     Restrictions on Actions by Lenders; Sharing of
Payments.

 

(a)                                  Each of the Lenders agrees that it shall
not, without the express written consent of Agent, and that it shall, to the
extent it is lawfully entitled to do so, upon the written request of Agent, set
off against the Obligations, any amounts owing by such Lender to Parent or its
Subsidiaries or any deposit accounts of Parent or its Subsidiaries now or
hereafter maintained with such Lender.  Each of the Lenders further agrees that
it shall not, unless specifically requested to do so in writing by Agent, take
or cause to be taken any action, including the commencement of any legal or
equitable proceedings to enforce any Loan Document against any Borrower or any
Guarantor or to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral.

 

(b)                                 If, at any time or times any Lender shall
receive (i) by payment, foreclosure, setoff, or otherwise, any proceeds of
Collateral or any payments with respect to the Obligations, except for any such
proceeds or payments received by such Lender from Agent pursuant to the terms of
this Agreement, or (ii) payments from Agent in excess of such Lender’s Pro Rata
Share of all such distributions by Agent, such

 

54

--------------------------------------------------------------------------------


 

Lender promptly shall (A) turn the same over to Agent, in kind, and with such
endorsements as may be required to negotiate the same to Agent, or in
immediately available funds, as applicable, for the account of all of the
Lenders and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (B) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other
Lenders so that such excess payment received shall be applied ratably as among
the Lenders in accordance with their Pro Rata Shares; provided, however, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

 

15.13                     Agency for Perfection.  Agent hereby appoints each
other Lender (and each Bank Product Provider) as its agent (and each Lender
hereby accepts (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to accept) such appointment) for the purpose of
perfecting Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected by possession or
control.  Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefor, shall deliver possession or control of such Collateral to Agent or in
accordance with Agent’s instructions.

 

15.14                     Payments by Agent to the Lenders.  All payments to be
made by Agent to the Lenders (or Bank Product Providers) shall be made by bank
wire transfer of immediately available funds pursuant to such wire transfer
instructions as each party may designate for itself by written notice to Agent. 
Concurrently with each such payment, Agent shall identify whether such payment
(or any portion thereof) represents principal, premium, fees, or interest of the
Obligations.

 

15.15                     Concerning the Collateral and Related Loan Documents. 
Each member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents.  Each member of the Lender Group agrees
(and by entering into a Bank Product Agreement, each Bank Product Provider shall
be deemed to agree) that any action taken by Agent in accordance with the terms
of this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

 

15.16                     Audits and Examination Reports; Confidentiality;
Disclaimers by Lenders; Other Reports and Information.  By becoming a party to
this Agreement, each Lender:

 

(a)                                  is deemed to have requested that Agent
furnish such Lender, promptly after it becomes available, a copy of each field
audit or examination report respecting Parent or its Subsidiaries (each, a
“Report”) prepared by or at the request of Agent, and Agent shall so furnish
each Lender with such Reports,

 

(b)                                 expressly agrees and acknowledges that Agent
(i) does not make any representation or warranty as to the accuracy of any
Report and (ii) shall not be liable for any information contained in any Report,

 

(c)                                  expressly agrees and acknowledges that the
Reports are not comprehensive audits or examinations, that Agent or other party
performing any audit or examination will inspect only specific information
regarding Parent and its Subsidiaries and will rely significantly upon Parent’s
and its Subsidiaries’ books and records, as well as on representations of each
Borrower’s personnel,

 

(d)                                 agrees to keep all Reports and other
material, non-public information regarding Parent and its Subsidiaries and their
operations, assets, and existing and contemplated business plans in a
confidential manner in accordance with Section 17.9, and

 

55

--------------------------------------------------------------------------------


 

(e)                                  without limiting the generality of any
other indemnification provision contained in this Agreement, agrees:  (i) to
hold Agent and any other Lender preparing a Report harmless from any action the
indemnifying Lender may take or fail to take or any conclusion the indemnifying
Lender may reach or draw from any Report in connection with any loans or other
credit accommodations that the indemnifying Lender has made or may make to
Borrowers, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a loan or loans of Borrowers, and (ii) to pay and protect,
and indemnify, defend and hold Agent, and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorneys’ fees and costs)
incurred by Agent and any such other Lender preparing a Report as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

 

In addition to the foregoing:  (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Parent or its Subsidiaries to Agent that has not been
contemporaneously provided by Parent or such Subsidiary to such Lender, and,
upon receipt of such request, Agent promptly shall provide a copy of same to
such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Parent or
any Subsidiary, any Lender may, from time to time, reasonably request Agent to
exercise such right as specified in such Lender’s notice to Agent, whereupon
Agent promptly shall request of Parent or such Subsidiary the additional reports
or information reasonably specified by such Lender, and, upon receipt thereof
from Parent or such Subsidiary, Agent promptly shall provide a copy of same to
such Lender, and (z) any time that Agent renders to any Borrower a statement
regarding the Loan Account, Agent shall send a copy of such statement to each
Lender.

 

15.17                     Several Obligations; No Liability.  Notwithstanding
that certain of the Loan Documents now or hereafter may have been or will be
executed only by or in favor of Agent in its capacity as such, and not by or in
favor of the Lenders, any and all obligations on the part of Agent (if any) to
make any credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Revolver Commitments, to make an amount of such credit not to exceed,
in principal amount, at any one time outstanding, the amount of their respective
Revolver Commitments.  Nothing contained herein shall confer upon any Lender any
interest in, or subject any Lender to any liability for, or in respect of, the
business, assets, profits, losses, or liabilities of any other Lender.  Each
Lender shall be solely responsible for notifying its Participants of any matters
relating to the Loan Documents to the extent any such notice may be required,
and no Lender shall have any obligation, duty, or liability to any Participant
of any other Lender.  Except as provided in Section 15.7, no member of the
Lender Group shall have any liability for the acts of any other member of the
Lender Group.  No Lender shall be responsible to any Borrower or any other
Person for any failure by any other Lender (or Bank Product Provider) to fulfill
its obligations to make credit available hereunder, nor to advance for such
Lender (or Bank Product Provider) or on its behalf, nor to take any other action
on behalf of such Lender (or Bank Product Provider) hereunder or in connection
with the financing contemplated herein.

 

16.                                 WITHHOLDING TAXES.

 

(a)                                  All payments made by any Borrower hereunder
or under any note or other Loan Document will be made without setoff,
counterclaim, or other defense.  In addition, all such payments will be made
free and clear of, and without deduction or withholding for, any present or
future Taxes, and in the event any deduction or withholding of Taxes is
required, Borrowers shall comply with the next sentence of this Section 16(a). 
If any Taxes are so levied or imposed, Borrowers agree to pay the full amount of
such Taxes and such additional amounts as may be necessary so that every payment
of all amounts due under this Agreement, any note, or Loan Document, including
any amount paid pursuant to this Section 16(a) after withholding or deduction
for or on account of any Taxes, will not be less than the amount provided for
herein; provided, however, that Borrowers shall not be required to increase any
such amounts if the increase in such amount payable results from Agent’s or such
Lender’s own willful misconduct or gross negligence (as finally determined by a
court of competent jurisdiction).  Borrowers will furnish to Agent as promptly
as possible

 

56

--------------------------------------------------------------------------------


 

after the date the payment of any Tax is due pursuant to applicable law,
certified copies of tax receipts evidencing such payment by Borrowers.

 

(b)                                 Borrowers agree to pay any present or future
stamp, value added or documentary taxes or any other excise or property taxes,
charges, or similar levies that arise from any payment made hereunder or from
the execution, delivery, performance, recordation, or filing of, or otherwise
with respect to this Agreement or any other Loan Document.

 

(c)                                  If a Lender or Participant is entitled to
claim an exemption or reduction from United States withholding tax, such Lender
or Participant agrees with and in favor of Agent, to deliver to Agent (or, in
the case of a Participant, to the Lender granting the participation only) one of
the following before receiving its first payment under this Agreement:

 

(i)                                     if such Lender or Participant is
entitled to claim an exemption from United States withholding tax pursuant to
the portfolio interest exception, (A) a statement of the Lender or Participant,
signed under penalty of perjury, that it is not (1) a “bank” as described in
Section 881(c)(3)(A) of the IRC, (2) a 10% shareholder of any Borrower (within
the meaning of Section 871(h)(3)(B) of the IRC), or (3) a controlled foreign
corporation related to any Borrower within the meaning of Section 864(d)(4) of
the IRC, and (B) a properly completed and executed IRS Form W-8BEN or
Form W-8IMY (with proper attachments);

 

(ii)                                  if such Lender or Participant is entitled
to claim an exemption from, or a reduction of, withholding tax under a United
States tax treaty, a properly completed and executed copy of IRS Form W-8BEN;

 

(iii)                               if such Lender or Participant is entitled to
claim that interest paid under this Agreement is exempt from United States
withholding tax because it is effectively connected with a United States trade
or business of such Lender, a properly completed and executed copy of IRS
Form W-8ECI;

 

(iv)                              if such Lender or Participant is entitled to
claim that interest paid under this Agreement is exempt from United States
withholding tax because such Lender or Participant serves as an intermediary, a
properly completed and executed copy of IRS Form W-8IMY (with proper
attachments); or

 

(v)                                 a properly completed and executed copy of
any other form or forms, including IRS Form W-9, as may be required under the
IRC or other laws of the United States as a condition to exemption from, or
reduction of, United States withholding or backup withholding tax.

 

Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.

 

(d)                                 If a Lender or Participant claims an
exemption from withholding tax in a jurisdiction other than the United States,
such Lender or such Participant agrees, with and in favor of Agent, to deliver
to Agent (or, in the case of a Participant, to the Lender granting the
participation only) any such form or forms, as may be required under the laws of
such jurisdiction as a condition to exemption from, or reduction of, foreign
withholding or backup withholding tax before receiving its first payment under
this Agreement, but only if such Lender or such Participant is legally able to
deliver such forms, provided, however, that nothing in this Section 16(d) shall
require a Lender or Participant to disclose any information that it deems to be
confidential (including without limitation, its tax returns).  Each Lender and
each Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.

 

57

--------------------------------------------------------------------------------


 

(e)                                  If a Lender or Participant claims exemption
from, or reduction of, withholding tax and such Lender or Participant sells,
assigns, grants a participation in, or otherwise transfers all or part of the
Obligations of Borrowers to such Lender or Participant, such Lender or
Participant agrees to notify Agent (or, in the case of a sale of a participation
interest, to the Lender granting the participation only) of the percentage
amount in which it is no longer the beneficial owner of Obligations of Borrowers
to such Lender or Participant.  To the extent of such percentage amount, Agent
will treat such Lender’s or such Participant’s documentation provided pursuant
to Section 16(c) or (d) as no longer valid.  With respect to such percentage
amount, such Participant or Assignee may provide new documentation, pursuant to
Section 16(c) or (d), if applicable.  Each Borrower agrees that each Participant
shall be entitled to the benefits of this Section 16 with respect to its
participation in any portion of the Revolver Commitments and the Obligations so
long as such Participant complies with the obligations set forth in this Section
16 with respect thereto.

 

(f)                                    If a Lender or a Participant is entitled
to a reduction in the applicable withholding tax, Agent (or, in the case of a
Participant, to the Lender granting the participation) may withhold from any
interest payment to such Lender or such Participant an amount equivalent to the
applicable withholding tax after taking into account such reduction.  If the
forms or other documentation required by Section 16(c) or (d) are not delivered
to Agent (or, in the case of a Participant, to the Lender granting the
participation), then Agent (or, in the case of a Participant, to the Lender
granting the participation) may withhold from any interest payment to such
Lender or such Participant not providing such forms or other documentation an
amount equivalent to the applicable withholding tax.

 

(g)                                 If the Internal Revenue Service or any other
Governmental Authority of the United States or other jurisdiction asserts a
claim that Agent (or, in the case of a Participant, to the Lender granting the
participation) did not properly withhold tax from amounts paid to or for the
account of any Lender or any Participant due to a failure on the part of the
Lender or any Participant (because the appropriate form was not delivered or was
not properly executed, or because such Lender failed to notify Agent (or such
Participant failed to notify the Lender granting the participation) of a change
in circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason), such Lender shall indemnify and hold
Agent harmless (or, in the case of a Participant, such Participant shall
indemnify and hold the Lender granting the participation harmless) for all
amounts paid, directly or indirectly, by Agent (or, in the case of a
Participant, to the Lender granting the participation), as tax or otherwise,
including penalties and interest, and including any taxes imposed by any
jurisdiction on the amounts payable to Agent (or, in the case of a Participant,
to the Lender granting the participation only) under this Section 16, together
with all costs and expenses (including attorneys’ fees and expenses).  The
obligation of the Lenders and the Participants under this subsection shall
survive the payment of all Obligations and the resignation or replacement of
Agent.

 

(h)                                 If Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by Borrowers or with respect to which Borrowers have paid additional
amounts pursuant to this Section 16, so long as no Default or Event of Default
has occurred and is continuing, it shall pay over such refund to Borrowers (but
only to the extent of payments made, or additional amounts paid, by Borrowers
under this Section 16 with respect to Taxes giving rise to such a refund), net
of all out-of-pocket expenses of Agent or such Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such a refund); provided, that Borrowers, upon the request of Agent
or such Lender, agree to repay the amount paid over to Borrowers (plus any
penalties, interest or other charges, imposed by the relevant Governmental
Authority, other than such penalties, interest or other charges imposed as a
result of the willful misconduct or gross negligence of Agent hereunder) to
Agent or such Lender in the event Agent or such Lender is required to repay such
refund to such Governmental Authority.  Notwithstanding anything in this
Agreement to the contrary, this Section 16 shall not be construed to require
Agent or any Lender to make available its tax returns (or any other information
which it deems confidential) to any Borrower or any other Person.

 

58

--------------------------------------------------------------------------------


 

17.                                 GENERAL PROVISIONS.

 

17.1                           Effectiveness.  This Agreement shall be binding
and deemed effective when executed by Parent, each Borrower, Agent, and each
Lender whose signature is provided for on the signature pages hereof.

 

17.2                           Section Headings.  Headings and numbers have been
set forth herein for convenience only.  Unless the contrary is compelled by the
context, everything contained in each Section applies equally to this entire
Agreement.

 

17.3                           Interpretation.  Neither this Agreement nor any
uncertainty or ambiguity herein shall be construed against the Lender Group,
Parent, or any Borrower, whether under any rule of construction or otherwise. 
On the contrary, this Agreement has been reviewed by all parties and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to accomplish fairly the purposes and intentions of all parties hereto.

 

17.4                           Severability of Provisions.  Each provision of
this Agreement shall be severable from every other provision of this Agreement
for the purpose of determining the legal enforceability of any specific
provision.

 

17.5                           Bank Product Providers.  Each Bank Product
Provider shall be deemed a third party beneficiary hereof and of the provisions
of the other Loan Documents for purposes of any reference in a Loan Document to
the parties for whom Agent is acting.  Agent hereby agrees to act as agent for
such Bank Product Providers and, by virtue of entering into a Bank Product
Agreement, the applicable Bank Product Provider shall be automatically deemed to
have appointed Agent as its agent and to have accepted the benefits of the Loan
Documents; it being understood and agreed that the rights and benefits of each
Bank Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not.  In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution.  Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the relevant Bank Product
Provider.  In the absence of an updated certification, Agent shall be entitled
to assume that the amount due and payable to the relevant Bank Product Provider
is the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof).  Any Borrower may obtain Bank Products from any Bank Product
Provider, although no Borrower is required to do so; provided, that until all
Obligations have been indefeasibly paid in full in cash and this Agreement and
the Revolver Commitments hereunder have been terminated, each Borrower shall
offer WFCF (or one or more of its Affiliates) the first opportunity to bid for
all interest rate protection agreements, currency hedge agreements and commodity
hedge agreements.  Each Borrower acknowledges and agrees that no Bank Product
Provider has committed to provide any Bank Products and that the providing of
Bank Products by any Bank Product Provider is in the sole and absolute
discretion of such Bank Product Provider.  Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, no provider or holder of
any Bank Product shall have any voting or approval rights hereunder (or be
deemed a Lender) solely by virtue of its status as the provider or holder of
such agreements or products or the Obligations owing thereunder, nor shall the
consent of any such provider or holder be required (other than in

 

59

--------------------------------------------------------------------------------


 

their capacities as Lenders, to the extent applicable) for any matter hereunder
or under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or Guarantors.

 

17.6                           Debtor-Creditor Relationship.  The relationship
between the Lenders and Agent, on the one hand, and the Loan Parties, on the
other hand, is solely that of creditor and debtor.  No member of the Lender
Group has (or shall be deemed to have) any fiduciary relationship or duty to any
Loan Party arising out of or in connection with the Loan Documents or the
transactions contemplated thereby, and there is no agency or joint venture
relationship between the members of the Lender Group, on the one hand, and the
Loan Parties, on the other hand, by virtue of any Loan Document or any
transaction contemplated therein.

 

17.7                           Counterparts; Electronic Execution.  This
Agreement may be executed in any number of counterparts and by different parties
on separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement.  Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement.  Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.

 

17.8                           Revival and Reinstatement of Obligations.  If the
incurrence or payment of the Obligations by any Borrower or Guarantor or the
transfer to the Lender Group of any property should for any reason subsequently
be asserted, or declared, to be void or voidable under any state or federal law
relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent conveyances, preferences, or other voidable or
recoverable payments of money or transfers of property (each, a “Voidable
Transfer”), and if the Lender Group is required to repay or restore, in whole or
in part, any such Voidable Transfer, or elects to do so upon the advice of
counsel, then, as to any such Voidable Transfer, or the amount thereof that the
Lender Group is required or elects to repay or restore, and as to all reasonable
costs, expenses, and attorneys’ fees of the Lender Group related thereto, the
liability of Borrowers or Guarantor automatically shall be revived, reinstated,
and restored and shall exist as though such Voidable Transfer had never been
made.

 

17.9                           Confidentiality.

 

(a)                                  Agent and Lenders each individually (and
not jointly or jointly and severally) agree that material, non-public
information regarding Parent and its Subsidiaries, their operations, assets, and
existing and contemplated business plans (“Confidential Information”) shall be
treated by Agent and the Lenders in a confidential manner, and shall not be
disclosed by Agent and the Lenders to Persons who are not parties to this
Agreement, except:  (i) to attorneys for and other advisors, accountants,
auditors, and consultants to any member of the Lender Group and to employees,
directors and officers of any member of the Lender Group (the Persons in this
clause (i), “Lender Group Representatives”) on a “need to know” basis in
connection with this Agreement and the transactions contemplated hereby and on a
confidential basis, (ii) to Subsidiaries and Affiliates of any member of the
Lender Group (including the Bank Product Providers), provided that any such
Subsidiary or Affiliate shall have agreed to receive such information hereunder
subject to the terms of this Section 17.9, (iii) as may be required by
regulatory authorities so long as such authorities are informed of the
confidential nature of such information, (iv) as may be required by statute,
decision, or judicial or administrative order, rule, or regulation; provided
that (A) prior to any disclosure under this clause (iv), the disclosing party
agrees to provide Administrative Borrower with prior notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice pursuant to the terms of the
applicable statute, decision, or judicial or administrative order, rule, or
regulation and (B) any disclosure under this clause (iv) shall be limited to the
portion of the Confidential Information as may be required by such statute,
decision, or judicial or administrative order, rule, or regulation, (v) as may
be agreed to in advance in writing by Borrowers, (vi) as requested or required
by any Governmental Authority pursuant to any subpoena or other legal process,
provided, that, (A) prior to any disclosure under this

 

60

--------------------------------------------------------------------------------


 

clause (vi) the disclosing party agrees to provide Administrative Borrower with
prior written notice thereof, to the extent that it is practicable to do so and
to the extent that the disclosing party is permitted to provide such prior
written notice pursuant to the terms of the subpoena or other legal process and
(B) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information hereunder
subject to the terms of this Section, (ix) in connection with any litigation or
other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents; provided, that, prior
to any disclosure to any Person (other than any Loan Party, Agent, any Lender,
any of their respective Affiliates, or their respective counsel) under this
clause (ix) with respect to litigation involving any Person (other than any
Borrower, Agent, any Lender, any of their respective Affiliates, or their
respective counsel), the disclosing party agrees to provide Administrative
Borrower with prior written notice thereof, and (x) in connection with, and to
the extent reasonably necessary for, the exercise of any secured creditor remedy
under this Agreement or under any other Loan Document.

 

(b)                                 Anything in this Agreement to the contrary
notwithstanding, Agent may (i) provide information concerning the terms and
conditions of this Agreement and the other Loan Documents to loan syndication
and pricing reporting services, and (ii) use the name, logos, and other insignia
of Borrowers and Loan Parties and the Revolver Commitments provided hereunder in
any “tombstone” or comparable advertising, on its website or in other marketing
materials of the Agent.

 

17.10                     Lender Group Expenses.  Borrowers agree to pay the
Lender Group Expenses on the earlier of (a) the first day of the month following
the date on which such Lender Group Expenses were first incurred or (b) the date
on which demand therefor is made by Agent.  Borrowers agree that their
respective obligations contained in this Section 17.10 shall survive payment or
satisfaction in full of all other Obligations.

 

17.11                     Survival.  All representations and warranties made by
the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that Agent, the Issuing Lender, or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Revolver Commitments have not expired or terminated.

 

17.12                     Patriot Act.  Each Lender that is subject to the
requirements of the Patriot Act hereby notifies Borrowers that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies each Borrower, which information includes the name and address
of each Borrower and other information that will allow such Lender to identify
each Borrower in accordance with the Patriot Act.  In addition, if Agent is
required by law or regulation or internal policies to do so, it shall have the
right to periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and
customary individual background checks for the Loan Parties and (b) OFAC/PEP
searches and customary individual background checks for the Loan Parties’ senior
management and key principals, and each Borrower agrees to cooperate in respect
of the conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Expenses hereunder and be for
the account of Borrowers.

 

61

--------------------------------------------------------------------------------


 

17.13                     Integration.  This Agreement, together with the other
Loan Documents, reflects the entire understanding of the parties with respect to
the transactions contemplated hereby and shall not be contradicted or qualified
by any other agreement, oral or written, before the date hereof.  The foregoing
to the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

 

17.14                     Supreme Indiana as Agent for Borrowers.  Each Borrower
hereby irrevocably appoints Supreme Indiana as the borrowing agent and
attorney-in-fact for all Borrowers (the “Administrative Borrower”) which
appointment shall remain in full force and effect unless and until Agent shall
have received prior written notice signed by each Borrower that such appointment
has been revoked and that another Borrower has been appointed Administrative
Borrower.  Each Borrower hereby irrevocably appoints and authorizes the
Administrative Borrower (a) to provide Agent with all notices with respect to
Advances and Letters of Credit obtained for the benefit of any Borrower and all
other notices and instructions under this Agreement, and (b) to take such action
as the Administrative Borrower deems appropriate on its behalf to obtain
Advances and Letters of Credit and to exercise such other powers as are
reasonably incidental thereto to carry out the purposes of this Agreement.  It
is understood that the handling of the Loan Account and Collateral in a combined
fashion, as more fully set forth herein, is done solely as an accommodation to
Borrowers in order to utilize the collective borrowing powers of Borrowers in
the most efficient and economical manner and at their request, and that Lender
Group shall not incur liability to any Borrower as a result hereof.  Each
Borrower expects to derive benefit, directly or indirectly, from the handling of
the Loan Account and the Collateral in a combined fashion since the successful
operation of each Borrower is dependent on the continued successful performance
of the integrated group.  To induce the Lender Group to do so, and in
consideration thereof, each Borrower hereby jointly and severally agrees to
indemnify each member of the Lender Group and hold each member of the Lender
Group harmless against any and all liability, expense, loss or claim of damage
or injury, made against the Lender Group by any Borrower or by any third party
whosoever, arising from or incurred by reason of (a) the handling of the Loan
Account and Collateral of Borrowers as herein provided, or (b) the Lender
Group’s relying on any instructions of the Administrative Borrower, except that
Borrowers will have no liability to the relevant Agent-Related Person or
Lender-Related Person under this Section 17.14 with respect to any liability
that has been finally determined by a court of competent jurisdiction to have
resulted solely from the gross negligence or willful misconduct of such
Agent-Related Person or Lender-Related Person, as the case may be.

 

[Signature pages to follow.]

 

62

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

SUPREME INDUSTRIES, INC.
a Delaware corporation, as Parent

 

 

 

 

 

By:

/s/ Kim Korth

 

Name: Kim Korth

 

Title: President and CEO

 

 

 

SUPREME INDIANA OPERATIONS, INC.
a Delaware corporation, as Administrative Borrower and as a Borrower

 

 

 

 

 

By:

/s/ Kim Korth

 

Name: Kim Korth

 

Title: President and CEO

 

 

 

SUPREME CORPORATION OF TEXAS
a Texas corporation, as a Borrower

 

 

 

 

 

By:

/s/ Kim Korth

 

Name: Kim Korth

 

Title: President and CEO

 

 

 

SUPREME MID-ATLANTIC CORPORATION
a Texas corporation, as a Borrower

 

 

 

 

 

By:

/s/ Kim Korth

 

Name: Kim Korth

 

Title: President and CEO

 

 

 

 

 

SUPREME TRUCK BODIES OF CALIFORNIA, INC.
a California corporation, as a Borrower

 

 

 

 

 

By:

/s/ Kim Korth

 

Name: Kim Korth

 

Title: President and CEO

 

 

 

 

 

WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent and as a Lender

 

 

 

 

 

By:

/s/ Sean Mullaney

 

Name: Sean Mullaney

 

Title: Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of           between              (“Assignor”) and             
(“Assignee”).  Reference is made to the Agreement described in Annex I hereto
(the “Credit Agreement”).  Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Credit Agreement.

 

1.                                       In accordance with the terms and
conditions of Section 13 of the Credit Agreement, the Assignor hereby sells and
assigns to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, that interest in and to the Assignor’s rights and obligations under
the Loan Documents as of the date hereof with respect to the Obligations owing
to the Assignor, and Assignor’s portion of the Revolver Commitments, all to the
extent specified on Annex I.

 

2.                                       The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim and (ii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment Agreement and to consummate
the transactions contemplated hereby; (b) makes no representation or warranty
and assumes no responsibility with respect to (i) any statements,
representations or warranties made in or in connection with the Loan Documents,
or (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any other instrument or document
furnished pursuant thereto; (c) makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Borrower or any
Guarantor or the performance or observance by any Borrower or any Guarantor of
any of its obligations under the Loan Documents or any other instrument or
document furnished pursuant thereto, and (d) represents and warrants that the
amount set forth as the Purchase Price on Annex I represents the amount owed by
the Borrowers to Assignor with respect to Assignor’s share of the Advances
assigned hereunder, as reflected on Assignor’s books and records.

 

3.                                       The Assignee (a) confirms that it has
received copies of the Credit Agreement and the other Loan Documents, together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment Agreement; (b) agrees that
it will, independently and without reliance upon Agent, Assignor, or any other
Lender, based upon such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under the Loan Documents; (c) confirms that it is an Eligible
Transferee; (d) appoints and authorizes the Agent to take such action as agent
on its behalf and to exercise such powers under the Loan Documents as are
delegated to Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (e) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender; [and (f) attaches the forms
prescribed by the Internal Revenue Service of the United States certifying as to
the Assignee’s status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to the Assignee under
the Credit Agreement or such other documents as are necessary to indicate that
all such payments are subject to such rates at a rate reduced by an applicable
tax treaty.]

 

4.                                       Following the execution of this
Assignment Agreement by the Assignor and Assignee, the Assignor will deliver
this Assignment Agreement to the Agent for recording by the Agent.  The
effective date of this Assignment (the “Settlement Date”) shall be the latest to
occur of (a) the date of the execution and delivery hereof by the Assignor and
the Assignee, (b) the receipt by Agent for its sole and

 

1

--------------------------------------------------------------------------------


 

separate account a processing fee in the amount of $5,000 (if required by the
Credit Agreement), (c) the receipt of any required consent of the Agent, and (d)
the date specified in Annex I.

 

5.                                       As of the Settlement Date, (a) the
Assignee shall be a party to the Credit Agreement and, to the extent of the
interest assigned pursuant to this Assignment Agreement, have the rights and
obligations of a Lender thereunder and under the other Loan Documents, and (b)
the Assignor shall, to the extent of the interest assigned pursuant to this
Assignment Agreement, relinquish its rights and be released from its obligations
under the Credit Agreement and the other Loan Documents, provided, however, that
nothing contained herein shall release any assigning Lender from obligations
that survive the termination of this Agreement, including such assigning
Lender’s obligations under Article 15 and Section 17.9(a) of the Credit
Agreement.

 

6.                                       Upon the Settlement Date, Assignee
shall pay to Assignor the Purchase Price (as set forth in Annex I).  From and
after the Settlement Date, Agent shall make all payments that are due and
payable to the holder of the interest assigned hereunder (including payments of
principal, interest, fees and other amounts) to Assignor for amounts which have
accrued up to but excluding the Settlement Date and to Assignee for amounts
which have accrued from and after the Settlement Date.  On the Settlement Date,
Assignor shall pay to Assignee an amount equal to the portion of any interest,
fee, or any other charge that was paid to Assignor prior to the Settlement Date
on account of the interest assigned hereunder and that are due and payable to
Assignee with respect thereto, to the extent that such interest, fee or other
charge relates to the period of time from and after the Settlement Date.

 

7.                                       This Assignment Agreement may be
executed in counterparts and by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument.  This Assignment
Agreement may be executed and delivered by telecopier or other facsimile
transmission all with the same force and effect as if the same were a fully
executed and delivered original manual counterpart.

 

8.                                       THIS ASSIGNMENT AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

 

[NAME OF ASSIGNOR]

 

 

 

  as Assignor

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

  as Assignee

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

ACCEPTED THIS          DAY OF



 

WELLS FARGO CAPITAL FINANCE, LLC,

a Delaware limited liability company, as Agent

 

By

 

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

 

ANNEX I

 

1.                                       Borrowers:

 

2.                                       Name and Date of Credit Agreement:

 

Credit Agreement, dated as of September 14, 2011 by and among Supreme
Industries, Inc., Supreme Indiana Operations, Inc., certain of its subsidiaries
identified on the signature pages thereof, the lenders from time to time a party
thereto (the “Lenders”), and Wells Fargo Capital Finance, LLC, a Delaware
limited liability company, as the arranger and administrative agent for the
Lenders

 

3.                                       Date of Assignment Agreement:

 

 

 

4.                                       Amounts:

 

 

 

a.                                       Assigned Amount of Revolver Commitment

$

 

 

b.                                      Assigned Amount of Advances

$

 

 

5.                                       Settlement Date:

 

 

 

6.                                       Purchase Price

$

 

 

7.                                       Notice and Payment Instructions, etc.

 

 

 

 

Assignee:

Assignor:

 

 

4

--------------------------------------------------------------------------------


 

8.                                       Agreed and Accepted:

 

[ASSIGNOR]

 

[ASSIGNEE]

 

 

 

 

 

 

By:

 

 

By:

 

Title:

 

 

Title:

 

 

 

Accepted:

WELLS FARGO CAPITAL FINANCE, LLC,

a Delaware limited liability company, as Agent

 

 

By

 

 

 

Name:

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF BORROWING BASE CERTIFICATE

 

(See attached.)

 

1

--------------------------------------------------------------------------------


 

GRAPHIC [g266331km17i001.jpg]

Summary Page Borrowing Base Certificate

 

 

Date

 

 

Name

 

 

 

A/R As of:              

 

 

Inventory As of:              

 

 

The undersigned, Supreme Indiana Operations, Inc., a Delaware corporation
(“Administrative Borrower”), pursuant to Schedule 5.2 of that certain Credit
Agreement dated as of September 14, 2011 (as amended, restated, modified,
supplemented, refinanced, renewed, or extended from time to time, the “Credit
Agreement”), entered into among Supreme Industries, Inc., Supreme Indiana
Operations, Inc., and certain of its subsidiaries identified on the signature
pages thereof, the lenders signatory thereto from time to time, and Wells Fargo
Capital Finance, LLC, a Delaware limited liability company as the arranger and
administrative agent (in such capacity, together with its successors and
assigns, if any, in such capacity, “Agent”), hereby certifies to Agent, on
behalf of the Borrowers, that the following items, calculated in accordance with
the terms and definitions set forth in the Credit Agreement for such items are
true and correct, and that Borrowers are in compliance with and, after giving
effect to any currently requested Advances, will be in compliance with, the
terms, conditions, and provisions of the Credit Agreement.

 

Accounts Receivable

 

Accounts Receivable Balance per Aging Report Assigned To Wells Fargo Capital
Finance

 

Less Ineligibles (detailed on page 2)

 

Net Eligible Accounts Receivable

 

Accounts Receivable Availability before Sublimit(s)

 

 

 

Net Available Accounts Receivable after Sublimit(s)

 

 

 

Inventory

 

 

Inventory Balance Assigned To Wells Fargo Capital Finance

 

Less Ineligibles (detailed on page 3)

 

Eligible Inventory

 

Inventory Availability before Sublimit(s)

 

 

 

Available Inventory after Sublimit(s)

 

INV to AR Ratio

 

 

 

Net Available Inventory after INV to AR Ratio Cap

 

 

 

2

--------------------------------------------------------------------------------


 

Other Assets

 

Total Availability before Reserves

 

Reserves

 

 

 

 

 

 

 

 

 

Total Reserves

 

 

 

Total Availability after Reserves before Loan Balance and LCs

 

 

 

Total Credit Line

Suppressed Availability

 

Availability before Loan Balance

 

 

Letter of Credit Balance

As of:

 

Loan Ledger Balance

As of:

 

Cash in-transit

 

Adjusted Loan Balance

 

 

 

Net Availability

 

 

Additionally, the undersigned hereby certifies and represents and warrants to
the Lender Group on behalf of Loan Parties that (i) as of the date hereof, each
representation or warranty contained in or pursuant to any Loan Document, any
agreement, instrument, certificate, document or other writing furnished at any
time under or in connection with any Loan Document, and as of the effective date
of any advance, continuation or conversion requested above is true and correct
in all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof and except to the extent any
representation or warranty expressly related to an earlier date), (ii) each of
the covenants and agreements contained in any Loan Document have been performed
(to the extent required to be performed on or before the date hereof or each
such effective date), (iii) no Default or Event of Default has occurred and is
continuing on the date hereof, nor will any thereof occur after giving effect to
the request above, and (iv) all of the foregoing is true and correct as of the
effective date of the calculations set forth above and herein and that such
calculations have been made in accordance with the requirements of the Credit
Agreement.  All initially capitalized terms used in this Borrowing Base
Certificate have the meanings set forth in the Credit Agreement unless
specifically defined herein.

 

 

List of attachments with this Borrowing Base Certificate:

Authorized Signer

Page 2 - Accounts Receivable Availability Detail

 

Page 2b - Accounts Receivable Concentrations

 

Page 2c - Accounts Receivable Dilution

 

Page 3 - Inventory Availability Detail

 

Page 3a - Inventory Availability Detail

 

Page 3b - Inventory Availability Summary

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF COMPLIANCE CERTIFICATE

 

[on Administrative Borrower’s letterhead]

 

To:                              Wells Fargo Capital Finance, LLC
150 South Wacker Drive, Suite 2200
Chicago, Illinois 60606
Attn: Loan Portfolio Manager (Supreme)

 

Re:                               Compliance Certificate dated

 

Ladies and Gentlemen:

 

Reference is made to that certain CREDIT AGREEMENT (the “Credit Agreement”)
dated as of September 14, 2011, by and among the lenders identified on the
signature pages thereof (such lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), WELLS FARGO CAPITAL FINANCE, LLC, a
Delaware limited liability company, as the arranger and administrative agent for
the Lenders (“Agent”), and SUPREME INDUSTRIES, INC., a Delaware corporation (the
“Parent”), SUPREME INDIANA OPERATIONS, INC., a Delaware corporation, and its
Subsidiaries identified on the signature pages thereof (collectively, the
“Borrowers”).  Capitalized terms used in this Compliance Certificate have the
meanings set forth in the Credit Agreement unless specifically defined herein.

 

Pursuant to Schedule 5.1 of the Credit Agreement, the undersigned officer of
Administrative Borrower hereby certifies, on behalf of Loan Parties, that:

 

1.                                       The financial information of Loan
Parties and their Subsidiaries furnished in Schedule 1 attached hereto, has been
prepared in accordance with GAAP (except for year-end adjustments and the lack
of footnotes), and fairly presents in all material respects the financial
condition of Loan Parties and their Subsidiaries.

 

2.                                       Such officer has reviewed the terms of
the Credit Agreement and has made, or caused to be made under his/her
supervision, a review in reasonable detail of the transactions and condition of
Loan Parties and their Subsidiaries during the accounting period covered by the
financial statements delivered pursuant to Schedule 5.1 of the Credit Agreement.

 

3.                                       Such review has not disclosed the
existence on and as of the date hereof, and the undersigned does not have
knowledge of the existence as of the date hereof, of any event or condition that
constitutes a Default or Event of Default, except for such conditions or events
listed on Schedule 2 attached hereto, specifying the nature and period of
existence thereof and what action Loan Parties and their Subsidiaries have
taken, are taking, or propose to take with respect thereto.

 

4.                                       The representations and warranties of
Loan Parties and their Subsidiaries set forth in the Credit Agreement and the
other Loan Documents are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are

 

1

--------------------------------------------------------------------------------


 

qualified or modified by materiality in the text thereof) on and as of the date
hereof (except to the extent they relate to a specified date), except as set
forth on Schedule 3 attached hereto.

 

5.                                       The Excess Availability Calculation for
Parent and its Subsidiaries is demonstrated on Schedule 4 hereof.

 

6.                                       [Parent and its Subsidiaries are in
compliance with the applicable covenants contained in Section 7 of the Credit
Agreement as demonstrated on Schedule 5 hereof.] (1)

 

--------------------------------------------------------------------------------

(1)  Include to the extent that Section 7 is applicable.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this            day of                               ,                 .

 

 

 

SUPREME INDIANA OPERATIONS, INC.

 

as Administrative Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO COMPLIANCE CERTIFICATE]

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Financial Information

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Default or Event of Default

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Representations and Warranties

 

6

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

Excess Availability Calculation

 

7

--------------------------------------------------------------------------------


 

SCHEDULE 5(2)

 

Financial Covenants

 

1.                                       Fixed Charge Coverage Ratio.

 

Parent’s and its Subsidiaries’ Fixed Charge Coverage Ratio, measured on a
month-end basis, for the [3, 4, 5, 6, 7, 8, 9, 10, 11, 12] Fiscal Month period
ending                   ,                 , is       :1.0, which [is/is not]
greater than or equal to the amount set forth in Section 7 of the Credit
Agreement for the corresponding period.

 

2.                                       Capital Expenditures.

 

Parent’s and its Subsidiaries’ Capital Expenditures from the beginning of
Administrative Borrower’s most recent Fiscal Year to the date hereof is
                        , which [is/is not] less than or equal to the amount set
forth in Section 7 of the Credit Agreement for the corresponding period.

 

--------------------------------------------------------------------------------

(2)  Include to the extent that Section 7 is applicable.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF GUARANTY

 

GENERAL CONTINUING GUARANTY

 

This GENERAL CONTINUING GUARANTY (this “Guaranty”), dated as of
                    , is executed and delivered by
                              , a                                (“Guarantor”),
in favor of WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as agent for the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns, if any, in such capacity,
“Agent”), in light of the following:

 

WHEREAS, Supreme Industries, Inc., a Delaware corporation, Supreme Indiana
Operations, Inc., a Delaware corporation (“Supreme Indiana”) and certain of its
Subsidiaries identified on the signature pages thereof (collectively with
Supreme Indiana, the “Borrowers”), the below defined Lenders, and Agent [are,
contemporaneously herewith, entering into that certain Credit Agreement of even
date herewith][entered into that certain Credit Agreement dated as of September
14, 2011] (as amended, restated, modified, renewed or extended from time to
time, the “Credit Agreement”);

 

WHEREAS, Guarantor is [an Affiliate] [a Subsidiary] of Borrowers and, as such,
will benefit by virtue of the financial accommodations extended to Borrowers by
the Lender Group; and

 

WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents and to extend the loans and other financial
accommodations to Borrowers pursuant to the Credit Agreement, and in
consideration thereof, and in consideration of any loans or other financial
accommodations heretofore or hereafter extended by the below defined Lender
Group to Borrowers pursuant to the Loan Documents, Guarantor has agreed to
guaranty the Guarantied Obligations.

 

NOW, THEREFORE, in consideration of the foregoing, Guarantor hereby agrees as
follows:

 

1.                                       Definitions and Construction.

 

(a)                                  Definitions.  Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to them in the
Credit Agreement.  The following terms, as used in this Guaranty, shall have the
following meanings:

 

“Agent” has the meaning set forth in the preamble to this Guaranty.

 

“Borrowers” has the meaning set forth in the recitals to this Guaranty.

 

“Credit Agreement” has the meaning set forth in the recitals to this Guaranty.

 

“Guarantied Obligations” means all of the Obligations (including any Bank
Product Obligations) now or hereafter existing, whether for principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), fees (including the fees provided for
in the Fee Letter), Lender Group Expenses (including any fees or expenses that
accrue after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), or otherwise, and any and all expenses (including reasonable
counsel fees and expenses) incurred by the Agent, the Lenders or the Issuing
Lender (or any of them) in enforcing any rights under this Guaranty.  Without
limiting the generality of the foregoing, Guarantied Obligations shall include
all amounts that

 

1

--------------------------------------------------------------------------------


 

constitute part of the Guarantied Obligations and would be owed by the Borrowers
to the Agent, the Lenders or the Issuing Lender but for the fact that they are
unenforceable or not allowable, including due to the existence of a bankruptcy,
reorganization, other Insolvency Proceeding or similar proceeding involving any
Borrower or any other guarantor.

 

“Guarantor” has the meaning set forth in the preamble to this Guaranty.

 

“Guaranty” has the meaning set forth in the preamble to this Guaranty.

 

“Lender Group” means, individually and collectively, each of the Lenders and
Agent.

 

“Lenders” means, individually and collectively, each of the lenders identified
on the signature pages to the Credit Agreement, and shall include any other
Person made a party to the Credit Agreement in accordance with the provisions
thereof (together with their respective successors and assigns).

 

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Voidable Transfer” has the meaning set forth in Section 9 of this Guaranty.

 

(b)                                 Construction.  Unless the context of this
Guaranty clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the part includes the
whole, the terms “includes” and  “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.”  The words “hereof,” “herein,” “hereby,” “hereunder,” and other
similar terms in this Guaranty refer to this Guaranty as a whole and not to any
particular provision of this Guaranty.  Section, subsection, clause, schedule,
and exhibit references herein are to this Guaranty unless otherwise specified. 
Any reference in this Guaranty to any agreement, instrument, or document shall
include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein).  Neither this
Guaranty nor any uncertainty or ambiguity herein shall be construed or resolved
against the Lender Group or Borrowers, whether under any rule of construction or
otherwise.  On the contrary, this Guaranty has been reviewed by all parties and
shall be construed and interpreted according to the ordinary meaning of the
words used so as to accomplish fairly the purposes and intentions of Guarantor
and Agent.  Any reference herein to the satisfaction, repayment, or payment in
full of the Guarantied Obligations shall mean the repayment in full in cash or
immediately available funds (or, (i) in the case of contingent reimbursement
obligations with respect to Letters of Credit, providing Letter of Credit
Collateralization, and (ii) in the case of obligations with respect to Bank
Products (other than Hedge Obligations), providing Bank Product
Collateralization) of all of the Guarantied Obligations (including the payment
of any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Guarantied Obligations)
under Hedge Agreements provided by Hedge Providers) other than (A) unasserted
contingent indemnification Guarantied Obligations, (B) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (C) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid. Any reference herein to any
Person shall be construed to include such Person’s successors and assigns.  Any
requirement of a writing contained herein shall be satisfied by the transmission
of a Record and any Record transmitted shall constitute a representation and
warranty as to the accuracy and completeness of the information contained
therein.  The captions and headings are for convenience of reference only and
shall not affect the construction of this Guaranty.

 

2

--------------------------------------------------------------------------------


 

2.                                       Guarantied Obligations.  Guarantor
hereby irrevocably and unconditionally guaranties to Agent, for the benefit of
the Lender Group and the Bank Product Providers, as and for its own debt, until
the final payment in full thereof, in cash, has been made, (a) the due and
punctual payment of the Guarantied Obligations, when and as the same shall
become due and payable, whether at maturity, pursuant to a mandatory prepayment
requirement, by acceleration, or otherwise; it being the intent of Guarantor
that the guaranty set forth herein shall be a guaranty of payment and not a
guaranty of collection; and (b) the punctual and faithful performance, keeping,
observance, and fulfillment by Borrowers of all of the agreements, conditions,
covenants, and obligations of Borrowers contained in the Credit Agreement and
under each of the other Loan Documents.

 

3.                                       Continuing Guaranty.  This Guaranty
includes Guarantied Obligations arising under successive transactions
continuing, compromising, extending, increasing, modifying, releasing, or
renewing the Guarantied Obligations, changing the interest rate, payment terms,
or other terms and conditions thereof, or creating new or additional Guarantied
Obligations after prior Guarantied Obligations have been satisfied in whole or
in part.  To the maximum extent permitted by law, Guarantor hereby waives any
right to revoke this Guaranty as to future Guarantied Obligations.  If such a
revocation is effective notwithstanding the foregoing waiver, Guarantor
acknowledges and agrees that (a) no such revocation shall be effective until
written notice thereof has been received by Agent, (b) no such revocation shall
apply to any Guarantied Obligations in existence on the date of receipt by Agent
of such written notice (including any subsequent continuation, extension, or
renewal thereof, or change in the interest rate, payment terms, or other terms
and conditions thereof), (c) no such revocation shall apply to any Guarantied
Obligations made or created after such date to the extent made or created
pursuant to a legally binding commitment of the Lender Group in existence on the
date of such revocation, (d) no payment by Guarantor, any Borrower, or from any
other source, prior to the date of Agent’s receipt of written notice of such
revocation shall reduce the maximum obligation of Guarantor hereunder, and
(e) any payment by any Borrower or from any source other than Guarantor
subsequent to the date of such revocation shall first be applied to that portion
of the Guarantied Obligations as to which the revocation is effective and which
are not, therefore, guarantied hereunder, and to the extent so applied shall not
reduce the maximum obligation of Guarantor hereunder.

 

4.                                       Performance Under this Guaranty.  In
the event that Borrowers fail to make any payment of any Guarantied Obligations,
on or prior to the due date thereof, or if Borrowers shall fail to perform,
keep, observe, or fulfill any other obligation referred to in clause (b) of
Section 2 of this Guaranty in the manner provided in the Credit Agreement or any
other Loan Document, Guarantor immediately shall cause, as applicable, such
payment in respect of the Guarantied Obligations to be made or such obligation
to be performed, kept, observed, or fulfilled.

 

5.                                       Primary Obligations.  This Guaranty is
a primary and original obligation of Guarantor, is not merely the creation of a
surety relationship, and is an absolute, unconditional, and continuing guaranty
of payment and performance which shall remain in full force and effect without
respect to future changes in conditions.  Guarantor hereby agrees that it is
directly, jointly and severally with each other guarantor of the Guarantied
Obligations, liable to Agent, for the benefit of the Lender Group and the Bank
Product Providers, that the obligations of Guarantor hereunder are independent
of the obligations of Borrowers or any other guarantor, and that a separate
action may be brought against Guarantor, whether such action is brought against
any Borrower or any other guarantor or whether any Borrower or any other
guarantor is joined in such action.  Guarantor hereby agrees that its liability
hereunder shall be immediate and shall not be contingent upon the exercise or
enforcement by any member of the Lender Group or any Bank Product Provider of
whatever remedies they may have against any Borrower or any other guarantor, or
the enforcement of any lien or realization upon any security by any member of
the Lender Group or any Bank Product Provider.  Guarantor hereby agrees that any
release which may be given by Agent to any Borrower or any other guarantor, or
with respect to any property or asset subject to a Lien, shall not release
Guarantor.  Guarantor consents and agrees that no member of the Lender Group nor
any Bank Product Provider shall be under any obligation to marshal

 

3

--------------------------------------------------------------------------------


 

any property or assets of any Borrower or any other guarantor in favor of
Guarantor, or against or in payment of any or all of the Guarantied Obligations.

 

6.                                       Waivers.

 

(a)                                  To the fullest extent permitted by
applicable law, Guarantor hereby waives: (i) notice of acceptance hereof;
(ii) notice of any loans or other financial accommodations made or extended
under the Credit Agreement, or the creation or existence of any Guarantied
Obligations; (iii) notice of the amount of the Guarantied Obligations, subject,
however, to Guarantor’s right to make inquiry of Agent to ascertain the amount
of the Guarantied Obligations at any reasonable time; (iv) notice of any adverse
change in the financial condition of Borrowers or of any other fact that might
increase Guarantor’s risk hereunder; (v) notice of presentment for payment,
demand, protest, and notice thereof as to any instrument among the Loan
Documents; (vi) notice of any Default or Event of Default under any of the Loan
Documents; and (vii) all other notices (except if such notice is specifically
required to be given to Guarantor under this Guaranty or any other Loan
Documents to which Guarantor is a party) and demands to which Guarantor might
otherwise be entitled.

 

(b)                                 To the fullest extent permitted by
applicable law, Guarantor hereby waives the right by statute or otherwise to
require any member of the Lender Group or any Bank Product Provider, to
institute suit against any Borrower or any other guarantor or to exhaust any
rights and remedies which any member of the Lender Group or any Bank Product
Provider, has or may have against any Borrower or any other guarantor.  In this
regard, Guarantor agrees that it is bound to the payment of each and all
Guarantied Obligations, whether now existing or hereafter arising, as fully as
if the Guarantied Obligations were directly owing to Agent, the Lender Group, or
the Bank Product Providers, as applicable, by Guarantor.  Guarantor further
waives any defense arising by reason of any disability or other defense (other
than the defense that the Guarantied Obligations shall have been fully and
finally performed and indefeasibly paid in full in cash, to the extent of any
such payment) of any Borrower or by reason of the cessation from any cause
whatsoever of the liability of any Borrower in respect thereof.

 

(c)                                  To the fullest extent permitted by
applicable law, Guarantor hereby waives: (i) any right to assert against any
member of the Lender Group or any Bank Product Provider, any defense (legal or
equitable), set-off, counterclaim, or claim which Guarantor may now or at any
time hereafter have against any Borrower or any other party liable to any member
of the Lender Group or any Bank Product Provider; (ii) any defense, set-off,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of perfection, sufficiency, validity, or
enforceability of the Guarantied Obligations or any security therefor; (iii) any
right or defense arising by reason of any claim or defense based upon an
election of remedies by any member of the Lender Group or any Bank Product
Provider including any defense based upon an impairment or elimination of
Guarantor’s rights of subrogation, reimbursement, contribution, or indemnity of
Guarantor against Borrowers or other guarantors or sureties; (iv) the benefit of
any statute of limitations affecting Guarantor’s liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Guarantied Obligations shall similarly
operate to defer or delay the operation of such statute of limitations
applicable to Guarantor’s liability hereunder.

 

(d)                                 Until the Guarantied Obligations have been
paid in full in cash, (i) Guarantor hereby postpones and agrees not to exercise
any right of subrogation Guarantor has or may have as against Borrowers with
respect to the Guarantied Obligations; (ii) Guarantor hereby postpones and
agrees not to exercise any right to proceed against any Borrower or any other
Person now or hereafter liable on account of the Obligations for contribution,
indemnity, reimbursement, or any other similar rights (irrespective of whether
direct or indirect, liquidated or contingent); and (iii) Guarantor hereby
postpones and agrees not to exercise any right it may have to proceed or to seek
recourse against or with respect to any property or asset of any Borrower or any
other Person now or hereafter liable on account of the Obligations. 
Notwithstanding anything to the contrary contained in this Guaranty, Guarantor
shall not exercise any rights of subrogation, contribution,

 

4

--------------------------------------------------------------------------------


 

indemnity, reimbursement or other similar rights against, and shall not proceed
or seek recourse against or with respect to any property or asset of, any
Borrower or any other guarantor (including after payment in full of the
Guaranteed Obligations) if all or any portion of the Obligations have been
satisfied in connection with an exercise of remedies in respect of the Stock of
any Borrower or such other guarantor whether pursuant to the Security Agreement
or otherwise.

 

(e)                                  If any of the Guarantied Obligations or the
obligations of Guarantor under this Guaranty at any time are secured by a
mortgage or deed of trust upon real property, any member of the Lender Group or
any Bank Product Provider may elect, in its sole discretion, upon a default with
respect to the Guarantied Obligations or the obligations of Guarantor under this
Guaranty, to foreclose such mortgage or deed of trust judicially or
nonjudicially in any manner permitted by law, before or after enforcing this
Guaranty, without diminishing or affecting the liability of Guarantor
hereunder.  Guarantor understands that (i) by virtue of the operation of
antideficiency law applicable to nonjudicial foreclosures, an election by any
member of the Lender Group or any Bank Product Provider to nonjudicially
foreclose on such a mortgage or deed of trust probably would have the effect of
impairing or destroying rights of subrogation, reimbursement, contribution, or
indemnity of Guarantor against Borrowers or other guarantors or sureties, and
(ii) absent the waiver given by Guarantor herein, such an election would estop
any member of the Lender Group and the Bank Product Providers from enforcing
this Guaranty against Guarantor.  Understanding the foregoing, and understanding
that Guarantor is hereby relinquishing a defense to the enforceability of this
Guaranty, Guarantor hereby waives any right to assert against any member of the
Lender Group or any Bank Product Provider any defense to the enforcement of this
Guaranty, whether denominated “estoppel” or otherwise, based on or arising from
an election by any member of the Lender Group or any Bank Product Provider to
nonjudicially foreclose on any such mortgage or deed of trust or as a result of
any other exercise of remedies, whether under a mortgage or deed of trust or
under any personal property security agreement.  Guarantor understands that the
effect of the foregoing waiver may be that Guarantor may have liability
hereunder for amounts with respect to which Guarantor may be left without rights
of subrogation, reimbursement, contribution, or indemnity against Borrowers or
other guarantors or sureties.  [Guarantor also agrees that the “fair market
value” provisions of Section 580a of the California Code of Civil Procedure (and
any similar law of New York or any other applicable jurisdiction) shall have no
applicability with respect to the determination of Guarantor’s liability under
this Guaranty.](3)

 

(f)                                    Without limiting the generality of any
other waiver or other provision set forth in this Guaranty, Guarantor waives all
rights and defenses that Guarantor may have if all or part of the Guarantied
Obligations are secured by real property.  This means, among other things:

 

(i)                                     Any member of the Lender Group or any
Bank Product Provider may collect from Guarantor without first foreclosing on
any real or personal property collateral that may be pledged by Guarantor, any
Borrower, or any other guarantor.

 

(ii)                                  If any member of the Lender Group or any
Bank Product Provider forecloses on any real property collateral that may be
pledged by Guarantor, any Borrower or any other guarantor:

 

(A)                              The amount of the Guarantied Obligations or any
obligations of any guarantor in respect thereof may be reduced only by the price
for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price.

 

--------------------------------------------------------------------------------

(3)  Bracketed provisions relating to California law to be included if Guarantor
is organized or resident in California or otherwise has a nexus with California.

 

5

--------------------------------------------------------------------------------


 

(B)                                Agent may collect from Guarantor even if any
member of the Lender Group or any Bank Product Provider, by foreclosing on the
real property collateral, has destroyed any right Guarantor may have to collect
from any Borrower or any other guarantor.

 

This is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have if all or part of the Guarantied Obligations are secured by
real property.  These rights and defenses are based upon Section 580a, 580b,
580d, or 726 of the California Code of Civil Procedure [, North Carolina General
Statutes Sections 26-7 and 26-9,](4) and any similar law of New York or any
other jurisdiction.

 

(g)                                 [WITHOUT LIMITING THE GENERALITY OF ANY
OTHER WAIVER OR OTHER PROVISION SET FORTH IN THIS GUARANTY, GUARANTOR HEREBY
WAIVES, TO THE MAXIMUM EXTENT SUCH WAIVER IS PERMITTED BY LAW, ANY AND ALL
BENEFITS OR DEFENSES ARISING DIRECTLY OR INDIRECTLY UNDER ANY ONE OR MORE OF
[CALIFORNIA CIVIL CODE §§ 2787, 2799, 2808, 2815, 2819, 2820, 2821, 2822, 2838,
2839, 2847, 2848, AND 2855, CALIFORNIA CODE OF CIVIL PROCEDURE §§ 580A, 580B,
580C, 580D, AND 726, AND CHAPTER 2 OF TITLE 14 OF THE CALIFORNIA CIVIL CODE]
[NORTH CAROLINA GENERAL STATUTES SECTIONS 26-7 AND 26-9] OR ANY SIMILAR LAWS OF
ANY OTHER APPLICABLE JURISDICTION.]

 

(h)                                 WITHOUT LIMITING THE GENERALITY OF ANY OTHER
WAIVER OR OTHER PROVISION SET FORTH IN THIS GUARANTY, GUARANTOR WAIVES ALL
RIGHTS AND DEFENSES ARISING OUT OF AN ELECTION OF REMEDIES BY ANY MEMBER OF THE
LENDER GROUP OR ANY BANK PRODUCT PROVIDER, EVEN THOUGH SUCH ELECTION OF
REMEDIES, SUCH AS A NONJUDICIAL FORECLOSURE WITH RESPECT TO SECURITY FOR THE
GUARANTIED OBLIGATIONS, HAS DESTROYED GUARANTOR’S RIGHTS OF SUBROGATION AND
REIMBURSEMENT AGAINST ANY BORROWER BY THE OPERATION OF APPLICABLE LAW [INCLUDING
§580D OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR ANY SIMILAR LAWS OF ANY OTHER
APPLICABLE JURISDICTION] [INCLUDING NORTH CAROLINA GENERAL STATUTES SECTIONS
26-7 AND 26-9 OR ANY SIMILAR LAWS OF ANY OTHER APPLICABLE JURISDICTION].

 

(i)                                     Without limiting the generality of any
other waiver or other provision set forth in this Guaranty, Guarantor hereby
also agrees to the following waivers:

 

(i)                                     Agent’s right to enforce this Guaranty
is absolute and is not contingent upon the genuineness, validity or
enforceability of the Guarantied Obligations or any of the Loan Documents. 
Guarantor [waives all benefits and defenses it may have under California Civil
Code Section 2810 or any similar laws in any other applicable jurisdiction and]
[waives all benefits and defenses it may have under North Carolina General
Statutes Sections 26-7 and 26-9 or any similar laws in any other applicable
jurisdiction and] agrees that Agent’s rights under this Guaranty shall be
enforceable even if Borrowers had no liability at the time of execution of the
Loan Documents or the Guarantied Obligations are unenforceable in whole or in
part, or any Borrower ceases to be liable with respect to all or any portion of
the Guarantied Obligations.

 

--------------------------------------------------------------------------------

(4)  Bracketed provisions relating to North Carolina law to be included if
Guarantor is organized or resident in North Carolina or otherwise has a nexus
with North Carolina.

 

6

--------------------------------------------------------------------------------


 

(ii)                                  Guarantor [waives all benefits and
defenses it may have under California Civil Code Section 2809 or any similar
laws in any other applicable jurisdiction with respect to its obligations under
this Guaranty and] [waives all benefits and defenses it may have under North
Carolina General Statutes Sections 26-7 and 26-9 or any similar laws in any
other applicable jurisdiction with respect to its obligations under this
Guaranty and] agrees that Agent’s rights under the Loan Documents will remain
enforceable even if the amount guaranteed hereunder is larger in amount and more
burdensome than that for which Borrowers are responsible.  The enforceability of
this Guaranty against Guarantor shall continue until all sums due under the Loan
Documents have been paid in full and shall not be limited or affected in any way
by any impairment or any diminution or loss of value of any security or
collateral for Borrowers’ obligations under the Loan Documents, from whatever
cause, the failure of any security interest in any such security or collateral
or any disability or other defense of any Borrower, any other guarantor of any
Borrower’s obligations under any other Loan Document, any pledgor of collateral
for any person’s obligations to Agent or any other person in connection with the
Loan Documents.

 

(iii)                               Guarantor waives [all benefits and defenses
it may have under California Civil Code §§ 2845, 2849 and 2850 or any similar
laws of any other applicable jurisdiction with respect to its obligations under
this Guaranty, including] [all benefits and defenses it may have under North
Carolina General Statutes Sections 26-7 and 26-9 or any similar laws of any
other applicable jurisdiction with respect to its obligations under this
Guaranty, including] the right to require Agent to (A) proceed against any
Borrower, any guarantor of any Borrower’s obligations under any Loan Document,
any other pledgor of collateral for any person’s obligations to Agent or any
other person in connection with the Guarantied Obligations, (B) proceed against
or exhaust any other security or collateral Agent may hold, or (C) pursue any
other right or remedy for Guarantor’s benefit, and agrees that Agent may
exercise its right under this Guaranty without taking any action against any
Borrower, any other guarantor of any Borrower’s obligations under the Loan
Documents, any pledgor of collateral for any person’s obligations to Agent or
any other person in connection with the Guarantied Obligations, and without
proceeding against or exhausting any security or collateral Agent holds.

 

(iv)                              [The paragraphs in this Section 6 which refer
to certain sections of the California Civil Code are included in this Guaranty
solely out of an abundance of caution and shall not be construed to mean that
any of the above-referenced provisions of California law are in any way
applicable to this Guaranty.] [The paragraphs in this Section 6 which refer to
certain sections of the North Carolina General Statutes are included in this
Guaranty solely out of an abundance of caution and shall not be construed to
mean that any of the above-referenced provisions of North Carolina law are in
any way applicable to this Guaranty.]

 

7.                                       Releases.  Guarantor consents and
agrees that, without notice to or by Guarantor and without affecting or
impairing the obligations of Guarantor hereunder, subject to the terms of the
Credit Agreement and the other Loan Documents, any member of the Lender Group or
any Bank Product Provider may, by action or inaction, compromise or settle,
shorten or extend the Maturity Date or any other period of duration or the time
for the payment of the Obligations, or discharge the performance of the
Obligations, or may refuse to enforce the Obligations, or otherwise elect not to
enforce the Obligations, or may, by action or inaction, release all or any one
or more parties to, any one or more of the terms and provisions of the Credit
Agreement or any of the

 

7

--------------------------------------------------------------------------------


 

other Loan Documents or may grant other indulgences to any Borrower or any other
guarantor in respect thereof, or may amend or modify in any manner and at any
time (or from time to time) any one or more of the Obligations, the Credit
Agreement or any other Loan Document (including any increase or decrease in the
principal amount of any Obligations or the interest, fees or other amounts that
may accrue from time to time in respect thereof), or may, by action or inaction,
release or substitute any Borrower or any guarantor, if any, of the Guarantied
Obligations, or may enforce, exchange, release, or waive, by action or inaction,
any security for the Guarantied Obligations or any other guaranty of the
Guarantied Obligations, or any portion thereof.

 

8.                                       No Election.  The Lender Group and the
Bank Product Providers shall have the right to seek recourse against Guarantor
to the fullest extent provided for herein and no election by any member of the
Lender Group or any Bank Product Provider to proceed in one form of action or
proceeding, or against any party, or on any obligation, shall constitute a
waiver of the Lender Group’s or any Bank Product Provider’s right to proceed in
any other form of action or proceeding or against other parties unless Agent, on
behalf of the Lender Group or the Bank Product Providers, has expressly waived
such right in writing.  Specifically, but without limiting the generality of the
foregoing, no action or proceeding by the Lender Group or the Bank Product
Providers under any document or instrument evidencing the Guarantied Obligations
shall serve to diminish the liability of Guarantor under this Guaranty except to
the extent that the Lender Group and the Bank Product Providers finally and
unconditionally shall have realized indefeasible payment in full of the
Guarantied Obligations by such action or proceeding.

 

9.                                       Revival and Reinstatement.  If the
incurrence or payment of the Guarantied Obligations or the obligations of
Guarantor under this Guaranty by Guarantor or the transfer by Guarantor to Agent
of any property of Guarantor should for any reason subsequently be declared to
be void or voidable under any state or federal law relating to creditors’
rights, including provisions of the Bankruptcy Code relating to fraudulent
conveyances, preferences, or other voidable or recoverable payments of money or
transfers of property (collectively, a “Voidable Transfer”), and if the Lender
Group is required to repay or restore, in whole or in part, any such Voidable
Transfer, or elects to do so upon the reasonable advice of its counsel, then, as
to any such Voidable Transfer, or the amount thereof that the Lender Group is
required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys’ fees of the Lender Group related thereto, the liability
of Guarantor automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.

 

10.                                 Financial Condition of Borrowers.  Guarantor
represents and warrants to the Lender Group and the Bank Product Providers that
it is currently informed of the financial condition of Borrowers and of all
other circumstances which a diligent inquiry would reveal and which bear upon
the risk of nonpayment of the Guarantied Obligations.  Guarantor further
represents and warrants to the Lender Group and the Bank Product Providers that
it has read and understands the terms and conditions of the Credit Agreement and
each other Loan Document.  Guarantor hereby covenants that it will continue to
keep itself informed of Borrowers’ financial condition, the financial condition
of other guarantors, if any, and of all other circumstances which bear upon the
risk of nonpayment or nonperformance of the Guarantied Obligations.

 

11.                                 Payments; Application.  All payments to be
made hereunder by Guarantor shall be made in Dollars, in immediately available
funds, and without deduction (whether for taxes or otherwise) or offset and
shall be applied to the Guarantied Obligations in accordance with the terms of
the Credit Agreement.

 

12.                                 Attorneys’ Fees and Costs.  Guarantor agrees
to pay, on demand, all attorneys’ fees and all other costs and expenses which
may be incurred by Agent or the Lender Group in connection with the enforcement
of this Guaranty or in any way arising out of, or consequential to, the
protection, assertion, or enforcement of the Guarantied Obligations (or any
security therefor), irrespective of whether suit is brought.

 

13.                                 Notices.  All notices and other
communications hereunder to Agent shall be in writing and shall be mailed, sent,
or delivered in accordance Section 11 of the Credit Agreement.  All notices and
other

 

8

--------------------------------------------------------------------------------


 

communications hereunder to Guarantor shall be in writing and shall be mailed,
sent, or delivered in care of Borrowers in accordance with Section 11 of the
Credit Agreement.

 

14.                                 Cumulative Remedies.  No remedy under this
Guaranty, under the Credit Agreement, or any other Loan Document is intended to
be exclusive of any other remedy, but each and every remedy shall be cumulative
and in addition to any and every other remedy given under this Guaranty, under
the Credit Agreement, or any other Loan Document, and those provided by law.  No
delay or omission by the Lender Group or Agent on behalf thereof to exercise any
right under this Guaranty shall impair any such right nor be construed to be a
waiver thereof.  No failure on the part of the Lender Group or Agent on behalf
thereof to exercise, and no delay in exercising, any right under this Guaranty
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right under this Guaranty preclude any other or further exercise thereof or
the exercise of any other right.

 

15.                                 Severability of Provisions.  Each provision
of this Guaranty shall be severable from every other provision of this Guaranty
for the purpose of determining the legal enforceability of any specific
provision.

 

16.                                 Entire Agreement; Amendments.  This Guaranty
constitutes the entire agreement between Guarantor and the Lender Group
pertaining to the subject matter contained herein.  This Guaranty may not be
altered, amended, or modified, nor may any provision hereof be waived or
noncompliance therewith consented to, except by means of a writing executed by
Guarantor and Agent, on behalf of the Lender Group.  Any such alteration,
amendment, modification, waiver, or consent shall be effective only to the
extent specified therein and for the specific purpose for which given.  No
course of dealing and no delay or waiver of any right or default under this
Guaranty shall be deemed a waiver of any other, similar or dissimilar, right or
default or otherwise prejudice the rights and remedies hereunder.

 

17.                                 Successors and Assigns.  This Guaranty shall
be binding upon Guarantor and its successors and assigns and shall inure to the
benefit of the successors and assigns of the Lender Group and the Bank Product
Providers; provided, however, Guarantor shall not assign this Guaranty or
delegate any of its duties hereunder without Agent’s prior written consent and
any unconsented to assignment shall be absolutely null and void.  In the event
of any assignment, participation, or other transfer of rights by the Lender
Group or the Bank Product Providers, the rights and benefits herein conferred
upon the Lender Group and the Bank Product Providers shall automatically extend
to and be vested in such assignee or other transferee.

 

18.                                 No Third Party Beneficiary.  This Guaranty
is solely for the benefit of each member of the Lender Group, each Bank Product
Provider, and each of their successors and assigns and may not be relied on by
any other Person.

 

19.                                 CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

THE VALIDITY OF THIS GUARANTY, THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING
HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS GUARANTY SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE
COURTS OF ANY

 

9

--------------------------------------------------------------------------------


 

JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND.  GUARANTOR AND EACH MEMBER OF THE LENDER GROUP
WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 19.

 

GUARANTOR AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  GUARANTOR
AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER
AND EACH KNOWINGLY AND VOLUNTARILY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE
EVENT OF LITIGATION, A COPY OF THIS SECTION MAY BE FILED AS A WRITTEN CONSENT TO
A TRIAL BY THE COURT.

 

20.                                 Counterparts; Telefacsimile Execution.  This
Guaranty may be executed in any number of counterparts and by different parties
on separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Guaranty.  Delivery of an executed counterpart
of this Guaranty by telefacsimile shall be equally as effective as delivery of
an original executed counterpart of this Guaranty.  Any party delivering an
executed counterpart of this Guaranty by telefacsimile also shall deliver an
original executed counterpart of this Guaranty but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Guaranty.

 

21.                                 Agreement to be Bound.  Guarantor hereby
agrees to be bound by each and all of the terms and provisions of the Credit
Agreement applicable to Guarantor.  Without limiting the generality of the
foregoing, by its execution and delivery of this Guaranty, Guarantor hereby: 
(a) makes to the Lender Group each of the representations and warranties set
forth in the Credit Agreement applicable to Guarantor fully as though Guarantor
were a party thereto, and such representations and warranties are incorporated
herein by this reference, mutatis mutandis; and (b) agrees and covenants (i) to
do each of the things set forth in the Credit Agreement that Borrowers agree and
covenant to cause Guarantor to do, and (ii) to not do each of the things set
forth in the Credit Agreement that Borrowers agree and covenant to cause
Guarantor not to do, in each case, fully as though Guarantor was a party
thereto, and such agreements and covenants are incorporated herein by this
reference, mutatis mutandis.

 

[Signature page to follow]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Guaranty as
of the date first written above.

 

 

 

a

 

 

 

 

 

 

By:

 

 

Title:

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT L-1

 

FORM OF LIBOR NOTICE

 

Wells Fargo Capital Finance, LLC, as Agent
under the below referenced Credit Agreement
150 South Wacker Drive, Suite 2200
Chicago, Illinois 60606
Attn: Loan Portfolio Manager (Supreme)

 

Ladies and Gentlemen:

 

Reference hereby is made to that certain Credit Agreement, dated as of
September 14, 2011 (the “Credit Agreement”), among Supreme Industries, Inc., a
Delaware corporation, Supreme Indiana Operations, Inc., a Delaware corporation
(“Supreme Indiana”) and its Subsidiaries identified on the signature
pages thereof (collectively with Supreme Indiana, the “Borrowers”), the lenders
signatory thereto (the “Lenders”), and Wells Fargo Capital Finance, LLC, a
Delaware limited liability company, as the arranger and administrative agent for
the Lenders (“Agent”).  Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement.

 

This LIBOR Notice represents Borrowers’ request to elect the LIBOR Option with
respect to outstanding Advances in the amount of $                 (the “LIBOR
Rate Advance”)[, and is a written confirmation of the telephonic notice of such
election given to Agent].

 

The LIBOR Rate Advance will have an Interest Period of [1, 2, or 3]
month(s) commencing on                                 .

 

This LIBOR Notice further confirms Borrowers’ acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.

 

Administrative Borrower, on behalf of Borrowers, represents and warrants that
(i) as of the date hereof, each representation or warranty contained in or
pursuant to any Loan Document or any agreement, instrument, certificate,
document or other writing furnished at any time under or in connection with any
Loan Document, and as of the effective date of any advance, continuation or
conversion requested above, is true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof and except to the extent any representation or warranty expressly
related to an earlier date), (ii) each of the covenants and agreements contained
in any Loan Document have been performed (to the extent required to be performed
on or before the date hereof or each such effective date), and (iii) no Default
or Event of Default has occurred and is continuing on the date hereof, nor will
any thereof occur after giving effect to the request above.

 

1

--------------------------------------------------------------------------------


 

 

Dated:

 

 

 

 

 

 

 

SUPREME INDIANA OPERATIONS, INC., a Delaware corporation, as Administrative
Borrower

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

Acknowledged by:

 

 

 

WELLS FARGO CAPITAL FINANCE, LLC,

 

a Delaware limited liability company, as Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

2

--------------------------------------------------------------------------------


 

Schedule A-1

 

Agent’s Account

 

An account at a bank designated by Agent from time to time as the account into
which Borrowers shall make all payments to Agent for the benefit of the Lender
Group and into which the Lender Group shall make all payments to Agent under
this Agreement and the other Loan Documents.  Unless and until Agent notifies
Borrowers and the Lender Group to the contrary, Agent’s Account shall be that
certain deposit account bearing account number 4124923707 and maintained by
Agent with Wells Fargo Bank, N.A., San Francisco, CA, ABA #121-000-248.

 

1

--------------------------------------------------------------------------------


 

Schedule A-2

 

Authorized Persons

 

Matt W. Long

 

Jeff Mowery

 

Terry Pipp

 

1

--------------------------------------------------------------------------------


 

Schedule C-1

 

Revolver Commitments

 

Lender

 

Revolver Commitment

 

Wells Fargo Capital Finance, LLC

 

$

45,000,000

 

 

 

 

 

 

 

 

 

 

All Lenders

 

$

45,000,000

 

 

1

--------------------------------------------------------------------------------


 

Schedule D-1

 

Designated Account

 

Account number 4122213648 of Administrative Borrower maintained with
Administrative Borrower’s Designated Account Bank, or such other deposit account
of Administrative Borrower (located within the United States) that has been
designated as such, in writing, by Administrative Borrower to Agent.

 

“Designated Account Bank” means Wells Fargo, whose ABA number is 121000248.

 

1

--------------------------------------------------------------------------------


 

Schedule E-1

 

Eligible Inventory Locations

 

Loan Party

 

Property Information

Supreme Indiana Operations, Inc.

 

2572 E. Kercher Rd., Goshen, IN 46528

 

 

2581 E. Kercher Rd., Goshen, IN 46528

 

 

2592 E. Kercher Rd., Goshen, IN 46528

 

 

3352 Maple City Drive, Goshen, IN 46528

 

 

6577 Romiss St., Berkeley, MO 63134

 

 

2051 US Highway 41, Griffin, GA 30224

 

 

Etheridge Mill Road, Griffin, GA 30224

 

 

3050 Dee St., Apopka, FL 32703

Supreme Mid-Atlantic Corporation

 

411 Jonestown Rd. Jonestown, PA 17038

 

 

135 Douglas Pike, Harrisville, RI 02830

Supreme Truck Bodies of California, Inc.

 

22135 Alessandro Blvd., Moreno Valley, CA 92553

Supreme Corporation of Texas

 

500 Commerce Blvd., Cleburne, TX 76033

 

 

3001 Main St., Cleburne, TX 76033

Supreme Northwest, L.L.C.

 

2450 Progress Way, Woodburn, OR 97071

Supreme\Murphy Truck Bodies, Inc.

 

4000 Airport Dr., Wilson, NC 27894

SC Tower Structural Laminating, Inc.

 

1491 Gerber St., Ligonier, IN 46767

 

1

--------------------------------------------------------------------------------


 

Schedule P-1

 

Permitted Investments

 

1.               Supreme Indiana Operations, Inc. owns a 1% General Partnership
interest in G-2, Ltd.

 

2.               Supreme Indiana Operations, Inc. owns a 35.48% membership
interest in BFG2011 Limited Liability Company.

 

1

--------------------------------------------------------------------------------


 

Schedule P-2

 

Permitted Liens

 

Debtor

 

Secured Party

 

Jurisdiction

 

File Date

 

File Number

 

Collateral Description

Supreme Indiana Operations, Inc.

 

Ford Motor Company

 

Delaware Secretary of State

 

10/18/2010

 

20103632548

 

All motor vehicles owned by the Ford Motor Company as consignor/bailor/secured
party on consignment/ bailment with the Debtor.

Supreme Indiana Operations, Inc.

 

Ally Financial

 

Delaware Secretary of State

 

11/17/2010

 

20104031955

 

All chassis and/or vehicles manufactured or distributed by motor vehicle
manufacturers and all other inventory owned or acquired; all reserves or other
accounts held by Secured Party; all amounts due or to become due from any
manufacturer, distributor or other seller of inventory including, factory
holdbacks, warranty accounts, rebates, incentives or discounts; all proceeds of
the foregoing including accounts, chattel paper or insurance proceeds.

Supreme Indiana Operations, Inc.

 

Sutton Ford, Inc.

 

Delaware Secretary of State

 

11/22/2010

 

20104091199

 

All motor vehicles owned by the Secured Party as consignor/secured party and on
consignment with or otherwise delivered to the Debtor as consignee/debtor for
upfitting, modification or sale.

Supreme Indiana Operations, Inc.

 

Sawgrass Ford, Inc.

 

Delaware Secretary of State

 

01/25/2011

 

20110269251

 

All motor vehicles owned by the Secured Party as consignor/secured party and on
consignment with or otherwise delivered to the Debtor as consignee/debtor for
upfitting, modification or sale.

Supreme Indiana Operations, Inc.

 

Hooley Family Management, Inc.

 

Delaware Secretary of State

 

01/25/2011

 

20110269384

 

All motor vehicles owned by the Secured Party as consignor/secured party and on
consignment with or otherwise delivered to the Debtor as consignee/debtor for
upfitting, modification or sale.

Supreme Indiana Operations, Inc.

 

Brasada Ford, Ltd.

 

Delaware Secretary of State

 

01/25/2011

 

20110269673

 

All motor vehicles owned by the Secured Party as consignor/secured party and on
consignment with or otherwise delivered to the Debtor as consignee/debtor for
upfitting,

 

1

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Jurisdiction

 

File Date

 

File Number

 

Collateral Description

 

 

 

 

 

 

 

 

 

 

modification or sale.

Supreme Indiana Operations, Inc.

 

Watson Quality Ford, Inc.

 

Delaware Secretary of State

 

05/24/2011

 

20111965147

 

All motor vehicles owned by the Secured Party as consignor/secured party and on
consignment with or otherwise delivered to the Debtor as consignee/debtor for
upfitting, modification or sale.

Supreme Indiana Operations, Inc.

 

Isuzu Corporation of America, Inc.

 

Delaware Secretary of State

 

08/23/2011

 

20113272815

 

Notice to put creditors of Supreme Corporation on notice of bailment arrangement
between Supreme Corporation and the Secured Party

Supreme Indiana Operations, Inc.

 

NOTE: filing was amended to change Debtor’s name from Supreme Corporation to
Supreme Indiana Operations, Inc.

 

General Motors Acceptance Corporation

 

Texas Secretary of State

 

10/17/1988

 

88-00239558

 

All chasses and/or vehicles manufactured or distributed by General Motors owned
or acquired; all reserves and other accounts held by Secured Party; all amounts
due or to become due from Debtor from any manufacturer, distributor or other
seller of chassis and/or vehicles manufactured or distributed by General Motors,
including factory holdbacks, warranty accounts, rebates, incentives or
discounts; and all proceeds including general intangibles, contract rights,
chattel paper, insurance proceeds, accounts and assignments of accounts.

Supreme Indiana Operations, Inc.

 

NOTE: filing was amended to change Debtor’s name from Supreme Corporation to
Supreme Indiana Operations, Inc.

 

GMAC

 

Texas Secretary of State

 

01/08/2003

 

03-0013227199

 

All chassis and/or vehicles manufactured or distributed by General Motors owned
or acquired; all reserves and other accounts held by Secured Party; all amounts
due or to become due from Debtor from any manufacturer, distributor or other
seller of chassis and/or vehicles manufactured or distributed by General Motors,
including factory holdbacks, warranty accounts, rebates, incentives or
discounts; and all proceeds including general intangibles, contract rights,
chattel paper, insurance proceeds, accounts and assignments of accounts.

 

2

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Jurisdiction

 

File Date

 

File Number

 

Collateral Description

Supreme Corporation

 

Trans Air Manufacturing Corporation

 

Texas Secretary of State

 

08/10/2007

 

07-0027370894

 

All inventory, equipment, parts and components from time to time delivered by
Secured Party or anyone on its behalf to Debtor or its premises, under a
bailment arrangement.

Supreme Corporation

 

MacNab Auto Sales Limited

 

Texas Secretary of State

 

05/13/2008

 

08-0016480916

 

Specified collateral on consignment.

Supreme Corporation

 

Ford Motor Company

 

Texas Secretary of State

 

05/28/2008

 

08-0018067313

 

All motor vehicles owned by Ford Motor Company as consignor/bailor/secured party
and on consignment/bailment with or otherwise delivered to Debtor as
consignee/bailee/debtor.

Supreme Corporation

 

Sawgrass Ford, Inc.

 

Texas Secretary of State

 

06/02/2008

 

08-0018549227

 

All motor vehicles owned by the Secured Party as consignor/secured party and on
consignment with or otherwise delivered to the Debtor as consignee/debtor for
upfitting, modification or sale.

Supreme Corporation

 

Atlantic Ford Ford Truck Sales Inc.

 

Texas Secretary of State

 

08/13/2008

 

08-0027120696

 

All motor vehicles owned by the Secured Party as consignor/secured party and on
consignment with or otherwise delivered to the Debtor as consignee/debtor for
upfitting, modification or sale.

Supreme Corporation

 

Hooley Family Management, Inc.

 

Texas Secretary of State

 

08/26/2008

 

08-0028526485

 

All motor vehicles owned by the Secured Party as consignor/secured party and on
consignment with or otherwise delivered to the Debtor as consignee/debtor for
upfitting, modification or sale.

Supreme Corporation

 

Pearson Ford, Inc.

 

Texas Secretary of State

 

12/15/2008

 

08-0038902717

 

All motor vehicles owned by the Secured Party as consignor/secured party and on
consignment with or otherwise delivered to the Debtor as consignee/debtor for
upfitting, modification or sale.

 

3

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Jurisdiction

 

File Date

 

File Number

 

Collateral Description

Supreme Corporation

 

Brasada Ford, Ltd.

 

Texas Secretary of State

 

12/16/2008

 

08-0039826581

 

All motor vehicles owned by the Secured Party as consignor/secured party and on
consignment with or otherwise delivered to the Debtor as consignee/debtor for
upfitting, modification or sale.

Supreme Corporation

 

Freightliner Customer Chassis Corporation

 

Texas Secretary of State

 

04/29/2010

 

10-0012136478

 

All motor vehicle chassis manufactured by the Secured Party; all additions and
accessions to said motor vehicle chassis including all vehicle bodies, inventory
or equipment attached or accessed thereto; all manufacturer’s certificates and
certificates of title or ownership; all proceeds.

Supreme Corporation

 

NMHG Financial Services, Inc.

 

Texas Secretary of State

 

03/31/2011

 

11-0009608934

 

All equipment leased to Debtor by Secured Party.

Supreme Mid-Atlantic Corporation

 

Department of Community and Economic Development-MELF

 

Texas Secretary of State

 

09/29/2005

 

05-0030345454

 

Equipment financed with the proceeds of a loan from the Machinery and Equipment
Loan Fund.

Supreme Mid-Atlantic Corporation

 

Bayshore Ford Truck Sales, Inc.

 

Texas Secretary of State

 

12/16/2008

 

08-0039809633

 

All motor vehicles owned by the Secured Party as consignor/secured party and on
consignment with or otherwise delivered to the Debtor as consignee/debtor for
upfitting, modification or sale.

Supreme Truck Bodies of California, Inc.

 

South Bay Ford, Inc.

 

California Secretary of State

 

11/28/2008

 

08-7179811638

 

All motor vehicles owned by the Secured Party as consignor/secured party and on
consignment with or otherwise delivered to the Debtor as consignee/debtor for
upfitting, modification or sale.

Supreme Truck Bodies of California, Inc.

 

Five Star Ford, Inc.

 

California Secretary of State

 

 

 

 

 

All motor vehicles owned by the Secured Party as consignor/secured party and on
consignment with or otherwise delivered to the Debtor as consignee/debtor for
upfitting, modification or sale.

 

4

--------------------------------------------------------------------------------


 

Schedule R-1

 

Real Property Collateral

 

Owner

 

Address

Supreme Indiana Operations, Inc.

 

2572 – 2581 East Kercher Road, Goshen, IN 46528

Supreme Indiana Operations, Inc.

 

3352 Maple City Drive, Goshen, IN 46528

Supreme Indiana Operations, Inc.

 

1491 Gerber St., Ligonier, IN 46767

Supreme Indiana Operations, Inc.

 

1493 Gerber St., Ligonier, IN 46767

Supreme Indiana Operations, Inc.

 

2051 U.S. Highway 41, Griffin, GA 30224

Supreme Indiana Operations, Inc.

 

Etheridge Mill Road, Griffin, GA 30224

Supreme Indiana Operations, Inc.

 

3050 Dee Street, Apopka, FL 32703

Supreme Indiana Operations, Inc.

 

6577 - 6581 Romiss Court, Berkeley, MO 63134

Supreme Indiana Operations, Inc.

 

1240 Ethan Dr., Streetsboro, OH 44241

Supreme Indiana Operations, Inc.

 

104 - 106 Miller Drive, White Pigeon, MI 49099

Supreme Indiana Operations, Inc.

 

2450 Progress Way, Woodburn, OR 97071

Supreme Indiana Operations, Inc.

 

24 Howard Lane, Jonestown, PA 17038

Supreme Indiana Operations, Inc.

 

401 Jonestown Road, Jonestown, PA 17038

Supreme Indiana Operations, Inc.

 

411 Jonestown Road, Jonestown, PA 17038

Supreme Indiana Operations, Inc.

 

NS Jonestown Road, Jonestown, PA 17038

Supreme Mid-Atlantic Corporation

 

2490 State Route 72, Jonestown, PA 17038

Supreme Corporation of Texas

 

500 Commerce Blvd., Cleburne, TX 76033

Supreme Corporation of Texas

 

3001 Main St., Cleburne, TX 76033

Supreme\Murphy Truck Bodies, Inc.

 

4000 Airport Drive, Wilson, NC 27894

 

1

--------------------------------------------------------------------------------


 

Schedule R-2

 

Real Property Held for Sale

 

2450 Progress Way, Woodburn, Oregon

 

Marion County

4000 Airport Dr., Wilson, North Carolina

 

Wilson County

104-106 Miller Drive, White Pigeon, Michigan

 

St. Joseph County

3352 Maple City Drive, Goshen, Indiana

 

Elkhart County

1493 Gerber St., Ligonier, Indiana

 

Noble County

1240 Ethan Drive, Steetsboro, Ohio

 

Portage County

 

1

--------------------------------------------------------------------------------


 

Schedule 1.1

 

As used in the Agreement, the following terms shall have the following
definitions:

 

“ACA Assignment” has the meaning specified therefor in clause (g) of the
definition of Eligible Accounts.

 

“Accession” means an accession (as that term is defined in the Code), attached
to or otherwise physically united with a Pool Unit after possession of the Pool
Unit is delivered to Supreme Indiana.

 

“Account” means an account (as that term is defined in the Code).

 

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

 

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

 

“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.

 

“Administrative Borrower” has the meaning specified therefor in Section 17.14 of
the Agreement.

 

“Advances” has the meaning specified therefor in Section 2.1(a) of the
Agreement.

 

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.

 

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 6.12 of the Agreement: (a) any Person which owns directly or indirectly
10% or more of the Stock having ordinary voting power for the election of
directors or other members of the governing body of a Person or 10% or more of
the partnership or other ownership interests of a Person (other than as a
limited partner of such Person) shall be deemed an Affiliate of such Person,
(b) each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.

 

“Agent” has the meaning specified therefor in the preamble to the Agreement.

 

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

 

“Agent’s Liens” means the Liens granted by Parent or its Subsidiaries to Agent
under the Loan Documents.

 

“Agreed Release Amount” means, with respect to each Pool Unit, an amount equal
to the amount advanced by ALLY to or for the account of Supreme Indiana for the
acquisition or obtaining of such

 

1

--------------------------------------------------------------------------------


 

Pool Unit, plus accrued, unpaid interest on the unpaid balance of such advance
and other customary fees and charges of ALLY specifically related only to such
advance.

 

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

 

“ALLY” means ALLY Financial Inc. and ALLY Bank and their respective successors
and assigns, both collectively and individually.

 

“ALLY Advances” has the meaning specified therefor in clause (m) of the
definition of Permitted Indebtedness.

 

“ALLY Collateral” means the ALLY Priority Collateral (as such term is the
defined in the ALLY Intercreditor Agreement), the ALLY Pledged Funds, and the
Georgia Real Estate.

 

“ALLY Collateral Account” has the meaning ascribed to such term in the ALLY
Intercreditor Agreement.

 

“ALLY Documents” means the ALLY Loan Agreements and all other instruments,
agreements and other documents evidencing or governing the Indebtedness
evidenced by the ALLY Loan Agreements or providing for any guarantee or other
right in respect thereof.

 

“ALLY Intercreditor Agreement” means that certain Intercreditor Agreement, dated
as of even date with the Agreement, among the Loan Parties, ALLY and Agent, the
form and substance of which is satisfactory to Agent.

 

“ALLY Loan Agreements” means each ALLY Inventory Loan and Security Agreement (as
such term is defined in the ALLY Intercreditor Agreement), whether such
arrangement is a loan, financing, bailment, consignment or other title retention
arrangement.

 

“ALLY Pledged Funds” means cash (whether or not held in the ALLY Collateral
Account) and deposit accounts pledged to ALLY and in which ALLY has a first
priority Lien, but excepting the proceeds of Manufacturer Receivables (as such
term is defined in the ALLY Intercreditor Agreement).

 

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of the
Agreement.

 

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

 

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

 

“Authorized Person” means any one of the individuals identified on Schedule A-2,
as such schedule is updated from time to time by written notice from
Administrative Borrower to Agent.

 

“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Advances under Section 2.1 of the Agreement (after
giving effect to all then outstanding Obligations (other than Bank Product
Obligations)).

 

“Bank Product” means any one or more of the following financial products or
accommodations extended to Parent or its Subsidiaries by a Bank Product
Provider:  (a) credit cards, (b) credit

 

2

--------------------------------------------------------------------------------


 

card processing services, (c) debit cards, (d) stored value cards, (e) purchase
cards (including so-called “procurement cards” or “P-cards”), (f) Cash
Management Services, or (g) transactions under Hedge Agreements.

 

“Bank Product Agreements” means those agreements entered into from time to time
by Parent or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.

 

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).

 

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Parent or its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all Hedge Obligations, and (c) all amounts that Agent or any Lender is
obligated to pay to a Bank Product Provider as a result of Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Parent or its Subsidiaries.

 

“Bank Product Provider” means Wells Fargo or any of its Affiliates (including
WFCF).

 

“Bank Product Reserve Amount” means, as of any date of determination, the Dollar
amount of reserves that Agent has determined it is necessary or appropriate to
establish (based upon the Bank Product Providers’ reasonable determination of
their credit exposure to Parent and its Subsidiaries in respect of Bank Product
Obligations) in respect of Bank Products then provided or outstanding.

 

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

 

“Base Rate” means the greatest of (a) 3.25% per annum, (b) the Federal Funds
Rate plus 1.0%, (c) the LIBOR Rate (which rate shall be calculated based upon an
Interest Period of 3 months and shall be determined on a daily basis), plus
1.0%, and (d) the rate of interest announced, from time to time, within Wells
Fargo at its principal office in San Francisco as its “prime rate”, with the
understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.

 

“Base Rate Loan” means each portion of the Advances that bears interest at a
rate determined by reference to the Base Rate.

 

“Base Rate Margin” means, as of any date of determination (with respect to any
portion of the outstanding Advances on such date that is a Base Rate Loan), the
applicable margin set forth in the following table that corresponds to the most
recent Excess Availability calculation delivered to Agent pursuant to
Section 5.1 of the Agreement (the “Excess Availability Calculation”); provided,
however, that for the period from the Closing Date through the date Agent
receives the Excess Availability Calculation in respect of the testing period
ending December 31, 2011, the Base Rate Margin shall be at the margin in the row
styled “Level II”:

 

3

--------------------------------------------------------------------------------


 

Level

 

Excess Availability Calculation

 

Base Rate Margin

I

 

If Excess Availability is greater than or equal to $20,000,000

 

0.75%

II

 

If Excess Availability is less than $20,000,000 but greater than or equal to
$10,000,000

 

1.00%

III

 

If Excess Availability is less than $10,000,000

 

1.25%

 

Except as set forth in the foregoing proviso, the Base Rate Margin shall be
based upon the most recent Excess Availability Calculation, which will be
calculated as of the end of each Fiscal Quarter.  Except as set forth in the
foregoing proviso, the Base Rate Margin shall be re-determined quarterly on the
first day of the month following the date of delivery to Agent of the certified
calculation of Excess Availability pursuant to Section 5.1 of the Agreement;
provided, however, that if Borrowers fail to provide such certification when
such certification is due, the Base Rate Margin shall be set at the margin in
the row styled “Level III” as of the first day of the month following the date
on which the certification was required to be delivered until the date on which
such certification is delivered (on which date (but not retroactively), without
constituting a waiver of any Default or Event of Default occasioned by the
failure to timely deliver such certification, the Base Rate Margin shall be set
at the margin based upon the calculations disclosed by such certification).  In
the event that the information regarding Excess Availability contained in any
certificate delivered pursuant to Section 5.1 of the Agreement is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Base Rate Margin for any period (a “Base Rate Period”) than the Base
Rate Margin actually applied for such Base Rate Period, then (a) Borrowers shall
immediately deliver to Agent a correct certificate for such Base Rate Period,
(b) the Base Rate Margin shall be determined as if the correct Base Rate Margin
(as set forth in the table above) were applicable for such Base Rate Period, and
(c) Borrowers shall immediately deliver to Agent full payment in respect of the
accrued additional interest as a result of such increased Base Rate Margin for
such Base Rate Period, which payment shall be promptly applied by Agent to the
affected Obligations.

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Parent or any of its Subsidiaries or ERISA Affiliates has been
an “employer” (as defined in Section 3(5) of ERISA) within the past six years.

 

“Blocked Account Agreement” means a cash management agreement, in form and
substance reasonably satisfactory to Agent, which is executed and delivered by a
Loan Party, Agent, and the Blocked Account Bank.

 

“Blocked Account Bank” has the meaning specified therefor in Section 5.18(a) of
the Agreement.

 

“Board of Directors” means the board of directors (or comparable managers) of
Parent or any committee thereof duly authorized to act on behalf of the board of
directors (or comparable managers).

 

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to the Agreement.

 

“Borrowing” means a borrowing consisting of Advances made on the same day by the
Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a Swing
Loan, or by Agent in the case of a Protective Advance.

 

4

--------------------------------------------------------------------------------


 

“Borrowing Base” means, as of any date of determination, the result of:

 

(a)           85% of the amount of Eligible Accounts, less the amount, if any,
of the Dilution Reserve (collectively, the “Accounts Borrowing Base”), plus

 

(b)           the lesser of

 

(i)            65% of the value (calculated at the lower of cost or market on a
basis consistent with Borrowers’ historical accounting practices) of Eligible
Inventory,

 

(ii)           85% times the most recently determined Net Liquidation Percentage
times the value (calculated at the lower of cost or market on a basis consistent
with Borrowers’ historical accounting practices) of Eligible Inventory;
provided, that, in the case of the foregoing clauses (i) and/or (ii), the
Availability generated by Eligible Inventory consisting of work-in-process shall
not exceed $4,000,000 at any time, and

 

(iii)          an amount equal to 110% of the Accounts Borrowing Base as of such
date of determination, minus

 

(c)           the aggregate amount of reserves, if any, established by Agent
under Section 2.1(c) of the Agreement.

 

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.

 

“Borrowing Base Excess” has the meaning set forth in Section 2.4(e)(i).

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.

 

“California Lease” means that certain AIR Commercial Real Estate Association
Standard Industrial Commercial Single-Tenant Lease-Net, dated as of May 12,
2011, between Supreme Indiana and BFG2011 Limited Liability Company, a New
Jersey limited liability company doing business in California as 22135
Alessandro, LLC.

 

“California Real Estate” means the real property and improvements with street
addresses of 22201 and 22135 Alessandro Blvd., Moreno Valley, CA 92553.

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.

 

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct

 

5

--------------------------------------------------------------------------------


 

obligations issued or fully guaranteed by any state of the United States or any
political subdivision of any such state or any public instrumentality thereof
maturing within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $250,000,000, (e) Deposit Accounts
maintained with (i) any bank that satisfies the criteria described in clause
(d) above, or (ii) any other bank organized under the laws of the United States
or any state thereof so long as the full amount maintained with any such other
bank is insured by the Federal Deposit Insurance Corporation, (f) repurchase
obligations of any commercial bank satisfying the requirements of clause (d) of
this definition or recognized securities dealer having combined capital and
surplus of not less than $250,000,000, having a term of not more than seven
days, with respect to securities satisfying the criteria in clauses (a) or
(d) above, (g) debt securities with maturities of six months or less from the
date of acquisition backed by standby letters of credit issued by any commercial
bank satisfying the criteria described in clause (d) above, and (h) Investments
in money market funds substantially all of whose assets are invested in the
types of assets described in clauses (a) through (g) above.

 

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement,  merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

 

“Casualty Event” means, with respect to any property (including real property)
of any Person, any loss of title with respect to such property or any loss of or
damage to or destruction of, or any condemnation or other taking (including by
any Governmental Authority) of, such property for which such Person or any of
its Subsidiaries receives insurance proceeds or proceeds of a condemnation award
or other compensation.  “Casualty Event” includes, but is not limited to, any
taking of all or any part of any real property of any Person or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any law, or by reason of the temporary requisition of the use or occupancy of
all or any part of any real property of any Person or any part thereof by any
Governmental Authority.

 

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).

 

“Change of Control” means that (a) any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act), other than Permitted Holders,
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 25%, or more, of the Stock of Parent having the right
to vote for the election of members of the Board of Directors, (b) a majority of
the members of the Board of Directors do not constitute Continuing Directors, or
(c) Parent fails to own and control, directly or indirectly, 100% of the Stock
of each other Loan Party.

 

“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) under the Agreement.

 

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

 

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by a Loan Party in or upon which a Lien is granted
by such Person in favor of Agent or the Lenders under any of the Loan Documents.

 

6

--------------------------------------------------------------------------------


 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in a Loan Party’s books and records, Equipment, or Inventory, in each case, in
form and substance reasonably satisfactory to Agent.

 

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Administrative Borrower
to Agent.

 

“Confidential Information” has the meaning specified therefor in
Section 17.9(a) of the Agreement.

 

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by a majority of the Continuing Directors, but excluding any
such individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Parent and whose initial assumption of office resulted from such contest or the
settlement thereof.

 

“Contracting Officer Acknowledgement” has the meaning specified therefor in
clause (g) of the definition of Eligible Accounts.

 

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Loan Party, Agent, and the
applicable securities intermediary (with respect to a Securities Account) or
bank (with respect to a Deposit Account).

 

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement on the date that it is required
to do so under the Agreement (including the failure to make available to Agent
amounts required pursuant to a Settlement or to make a required payment in
connection with a Letter of Credit Disbursement), (b) notified Parent, any
Borrower, Agent, or any Lender in writing that it does not intend to comply with
all or any portion of its funding obligations under the Agreement, (c) has made
a public statement to the effect that it does not intend to comply with its
funding obligations under the Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit,
(d) failed, within 1 Business Day after written request by Agent, to confirm
that it will comply with the terms of the Agreement relating to its obligations
to fund any amounts required to be funded by it under the Agreement,
(e) otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it under the Agreement on the date that it is required to
do so under the Agreement, or (f) (i) becomes or is insolvent or has a parent
company that has become or is insolvent or (ii) becomes the subject of a
bankruptcy or Insolvency Proceeding, or has had a receiver, conservator,
trustee, or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or Insolvency Proceeding, or has had a receiver, conservator,
trustee, or custodian appointed for

 

7

--------------------------------------------------------------------------------


 

it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

 

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).

 

“Demonstration Unit” means a motor vehicle chassis that satisfies both of the
following requirements:  (a) a Loan Party has added accessions (as such term is
defined in the Code) to such motor vehicle chassis or such motor vehicle chassis
has been fully or partially accessorized, improved, changed, converted, altered,
modified or otherwise converted by a Loan Party, in each case since the delivery
of such motor vehicle chassis, and (b) such motor vehicle chassis and its
accessions (as such term is defined in the Code) are not subject to a contract
for the purchase between such Loan Party, as seller, and a bona fide purchaser
for value, as buyer.

 

“Deposit Account” means any deposit account (as that term is defined in the
Code).

 

“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1.

 

“Designated Account Bank” has the meaning specified therefor in Schedule D-1.

 

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 365 consecutive days, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers’ Accounts
during such period, by (b) Borrowers’ billings with respect to Accounts during
such period.

 

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.

 

“Dollars” or “$” means United States dollars.

 

“DOS Agreement” means Contract No. SAQMMA07D0037 between the United States
Department of State and Supreme Corporation of Texas, as successor by merger to
Supreme SCT Operations, LP, as it may be amended, modified or renewed from time
to time.

 

“EBITDA” means, with respect to any fiscal period, Parent’s and its
Subsidiaries’ consolidated net earnings (or loss), minus extraordinary gains and
interest income, plus Stock-based compensation, plus non-cash extraordinary
losses, Interest Expense, income taxes, and depreciation and amortization for
such period, in each case, determined on a consolidated basis in accordance with
GAAP.

 

“Eligible Accounts” means those Accounts created by any Borrower in the ordinary
course of its business, that arise out of such Borrower’s sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Agent in Agent’s Permitted Discretion to address the results of any
audit performed by Agent from time to time after the Closing Date.  In
determining the amount to be included, Eligible Accounts shall be calculated net
of customer deposits and unapplied cash.  Eligible Accounts shall not include
the following:

 

8

--------------------------------------------------------------------------------


 

(a)           Accounts that the Account Debtor has failed to pay within 90 days
of original invoice date or Accounts with selling terms of more than 60 days,

 

(b)           Accounts owed by an Account Debtor (or its Affiliates) where 50%
or more of all Accounts owed by that Account Debtor (or its Affiliates) are
deemed ineligible under clause (a) above,

 

(c)           Accounts with respect to which the Account Debtor is an Affiliate
of a Borrower or an employee or agent of a Borrower or any Affiliate of a
Borrower,

 

(d)           Accounts arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold (other than a Permitted Bill and Hold Agreement),
or any other terms by reason of which the payment by the Account Debtor may be
conditional,

 

(e)           Accounts that are not payable in Dollars,

 

(f)            Accounts with respect to which the Account Debtor either (i) does
not maintain its chief executive office in the United States or Canada, or
(ii) is not organized under the laws of the United States or Canada or any state
or province thereof, or (iii) is the government of any foreign country or
sovereign state, or of any state, province, municipality, or other political
subdivision thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (A) the Account is supported by an irrevocable
letter of credit reasonably satisfactory to Agent (as to form, substance, and
issuer or domestic confirming bank) that has been delivered to Agent and is
directly drawable by Agent, or (B) the Account is covered by credit insurance in
form, substance, and amount, and by an insurer, reasonably satisfactory to
Agent,

 

(g)           Accounts with respect to which the Account Debtor is either
(i) the United States or any department, agency, or instrumentality of the
United States or (ii) any state of the United States, unless (A) (1) the
applicable Borrower has assigned its right to payment of a particular
governmental Account to Agent pursuant to the Federal Assignment of Claims Act
(an “ACA Assignment”), (2) such ACA Assignment has been duly acknowledged by a
signed writing from the appropriate contracting officer administering the
relevant government contract (a “Contracting Officer Acknowledgement”), and
(3) the appropriate disbursement or entitlement officer administering payments
under such government contract receives such Contracting Officer’s
Acknowledgement, if different than the appropriate contracting officer (the
occurrence of (1), (2) and (3) in respect of any such Government Receivable,
hereinafter a “Fully Acknowledged Assignment”) or (B) the applicable Borrower
has otherwise complied with other applicable statutes or ordinances; provided
that a Fully Acknowledged Assignment will not be required for (1) the DOS
Agreement so long as (x) Supreme Corporation of Texas has delivered a fully
completed assignment (with all necessary Borrower signatures) and cover letter
properly addressed to the relevant contracting officer and disbursing officer
identified on the DOS Agreement to properly assign payment in respect of the DOS
Agreement to the Agent in compliance with the Federal Assignment of Claims Act,
in form and substance acceptable to the Agent, on or prior to the Closing Date,
and (y) no later than 90 days from the date of this Agreement, a Fully
Acknowledged Assignment occurs with respect to the DOS Agreement or (2) so long
as no Default or Event of Default has occurred and is continuing, any government
contracts entered into after the date of this Agreement so long as the aggregate
face amount of such Accounts is no greater than $5,000,000,

 

(h)           Accounts with respect to which the Account Debtor is a creditor of
a Borrower, has or has asserted a right of setoff, or has disputed its
obligation to pay all or any portion of the Account, to the extent of such
claim, right of setoff, or dispute,

 

(i)            Accounts with respect to an Account Debtor whose total
obligations owing to Borrowers exceed 15% (or (i) in the case of Penske
Corporation, 30% and (ii) in the case of the United States

 

9

--------------------------------------------------------------------------------


 

Department of State, 25%) (each such percentage, as applied to a particular
Account Debtor, being subject to reduction by Agent in its Permitted Discretion
if the creditworthiness of such Account Debtor deteriorates) of all Eligible
Accounts, to the extent of the obligations owing by such Account Debtor in
excess of such percentage; provided, however, that, in each case, the amount of
Eligible Accounts that are excluded because they exceed the foregoing percentage
shall be determined by Agent based on all of the otherwise Eligible Accounts
prior to giving effect to any eliminations based upon the foregoing
concentration limit,

 

(j)            Accounts with respect to which the Account Debtor is subject to
an Insolvency Proceeding, is not Solvent, has gone out of business, or as to
which a Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

 

(k)           Accounts, the collection of which, Agent, in its Permitted
Discretion, believes to be doubtful by reason of the Account Debtor’s financial
condition,

 

(l)            Accounts that are not subject to a valid and perfected first
priority Agent’s Lien,

 

(m)          Accounts with respect to which (i) the goods giving rise to such
Account have not been shipped and billed to the Account Debtor or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor,

 

(n)           Accounts with respect to which the Account Debtor is a Sanctioned
Person or Sanctioned Entity, or

 

(o)           Accounts that represent the right to receive progress payments or
other advance billings that are due prior to the completion of performance by
Borrowers of the subject contract for goods or services.

 

“Eligible Inventory” means Inventory consisting of first quality finished goods
held for sale in the ordinary course of Borrowers’ business, work-in-process and
raw materials, in each case that complies with each of the representations and
warranties respecting Eligible Inventory made in the Loan Documents, and that is
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Agent in Agent’s Permitted Discretion to address the results of any
audit or appraisal performed by Agent from time to time after the Closing Date. 
In determining the amount to be so included, Inventory shall be valued at the
lower of cost or market on a basis consistent with Borrowers’ historical
accounting practices.  An item of Inventory shall not be included in Eligible
Inventory if:

 

(a)           a Borrower does not have good, valid, and marketable title
thereto,

 

(b)           a Borrower does not have actual and exclusive possession thereof
(either directly or through a bailee or agent of such Borrower),

 

(c)           it is not located at one of the locations in the continental
United States set forth on Schedule E-1 (or in-transit from one such location to
another such location),

 

(d)           it is in-transit to or from a location of a Borrower (other than
in-transit from one location set forth on Schedule E-1 to another location set
forth on Schedule E-1),

 

(e)           it is located on real property leased by a Borrower or in a
contract warehouse, in each case, unless it is subject to a Collateral Access
Agreement executed by the lessor or warehouseman, as the case may be, and unless
it is segregated or otherwise separately identifiable from goods of others, if
any, stored on the premises,

 

10

--------------------------------------------------------------------------------


 

(f)            it is the subject of a bill of lading or other document of title,

 

(g)           it is not subject to a valid and perfected first priority Agent’s
Lien,

 

(h)           it consists of goods returned or rejected by a Borrower’s
customers,

 

(i)            it consists of goods that are obsolete or slow moving,
restrictive or custom items, or goods that constitute spare parts, packaging and
shipping materials, supplies used or consumed in Borrowers’ business, bill and
hold goods (other than pursuant to a Permitted Bill and Hold Agreement),
defective goods, “seconds,” or Inventory acquired on consignment, or

 

(j)            it is subject to third party trademark, licensing or other
proprietary rights, unless Agent is satisfied that such Inventory can be freely
sold by Agent on and after the occurrence of an Event of a Default despite such
third party rights.

 

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a pre-existing
Lender, (e) so long as no Event of Default has occurred and is continuing, any
other Person approved by Agent and Borrowers (such approval by Borrowers not to
be unreasonably withheld, conditioned or delayed), and (f) during the
continuation of an Event of Default, any other Person approved by Agent.

 

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of a Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Borrower, any Subsidiary of a Borrower, or any of their predecessors in
interest for which a Borrower or any of its Subsidiaries is legally obligated or
liable.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on Parent
or its Subsidiaries, relating to the environment, the effect of the environment
on employee health, or Hazardous Materials, in each case as amended from time to
time.

 

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

11

--------------------------------------------------------------------------------


 

“Equipment” means equipment (as that term is defined in the Code).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Parent or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Parent or its Subsidiaries under IRC Section 414(c), (c) solely for
purposes of Section 302 of ERISA and Section 412 of the IRC, any organization
subject to ERISA that is a member of an affiliated service group of which Parent
or any of its Subsidiaries is a member under IRC Section 414(m), or (d) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any Person
subject to ERISA that is a party to an arrangement with Parent or its
Subsidiaries and whose employees are aggregated with the employees of Parent or
its Subsidiaries under IRC Section 414(o).

 

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

 

“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Parent and its Subsidiaries aged in excess of historical levels with respect
thereto and all book overdrafts of Parent and its Subsidiaries in excess of
historical practices with respect thereto, in each case as determined by Agent
in its Permitted Discretion.

 

“Excess Availability Calculation” has the meaning specified therefor in the
definition of Base Rate Margin.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“Exempt Account” has the meaning specified therefor in Section 6.11 of the
Agreement.

 

“Existing Credit Facility” means that certain Amended and Restated Credit
Agreement dated as of September 30, 2010, among Supreme Industries, Inc., its
Subsidiaries identified on the signature pages thereof as “Loan Parties” and
JPMorgan Chase Bank, N.A., as amended, supplemented or otherwise modified from
time to time.

 

“Extraordinary Receipts” means any payments received by Parent or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.4(e)(ii) of the Agreement) consisting of
(a) proceeds of judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, (b) indemnity payments (other than
to the extent such indemnity payments are (i) immediately payable to a Person
that is not an Affiliate of Parent or any of its Subsidiaries or (ii) received
by Parent or any of its Subsidiaries as reimbursement for any payment previously
made to such Person), and (c) any purchase price adjustment (other than a
working capital adjustment) received in connection with any purchase agreement.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

 

“Fee Letter” means that certain fee letter, dated as of even date with the
Agreement, among Borrowers and Agent, in form and substance reasonably
satisfactory to Agent.

 

12

--------------------------------------------------------------------------------


 

“Fiscal Month” means, with respect to Parent and its Subsidiaries, one of the 12
fiscal accounting periods in each Fiscal Year of Parent and its Subsidiaries.

 

“Fiscal Quarter” means, with respect to Parent and its Subsidiaries, one of the
four fiscal accounting periods in such Fiscal Year of Parent and its
Subsidiaries.

 

“Fiscal Year” means, with respect to Parent and its Subsidiaries, a 52-53 week
tax year ending on the last Saturday of December each year.

 

“Fixed Charge Coverage Ratio” means, with respect to Borrowers and their
Subsidiaries for any period, the ratio of (i) EBITDA for such period minus
Capital Expenditures made (to the extent not already incurred in a prior period)
or incurred during such period to (ii) Fixed Charges for such period.

 

“Fixed Charges” means, with respect to any fiscal period and with respect to
Parent and its Subsidiaries determined on a consolidated basis in accordance
with GAAP, the sum, without duplication, of (a) Interest Expense accrued (other
than interest paid-in-kind, amortization of financing fees, and other non-cash
Interest Expense) during such period, (b) principal payments in respect of
Indebtedness paid during such period (other than any GM Credited Principal
Payment), (c) all federal, state, and local income taxes accrued during such
period, and (d) all Restricted Junior Payments paid (whether in cash or other
property, other than common Stock) during such period.

 

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

 

“Fully Acknowledged Assignment” has the meaning specified therefor in
clause (g) of the definition of Eligible Accounts.

 

“Funding Date” means the date on which a Borrowing occurs.

 

“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, however, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.

 

“Georgia Real Estate” means the real property and improvements with a street
address of 3127 Ethridge Mill Road, Griffin, Georgia in which Agent has agreed
to subordinate its Lien to the Lien of ALLY on such Georgia Real Estate securing
the ALLY Advances pursuant to the ALLY Intercreditor Agreement.

 

“GM Converters Agreement” means that certain Special Vehicle Manufacturer
Converters Agreement effective as of February 29, 2008, by and between Supreme
Indiana (successor by merger to Supreme Corporation) and General Motors
Corporation.

 

“GM Credited Principal Payment” means any payment made by or on behalf of any
Loan Party on the outstanding principal balance of any ALLY Advance in respect
of any Pool Unit which is funded by General Motors Corporation pursuant to
Section 5.2 of the GM Converters Agreement.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

13

--------------------------------------------------------------------------------


 

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

 

“Guarantors” means (a) Supreme Northwest, L.L.C. a Texas limited liability
company, (b) SC Tower Structural Laminating, Inc., a Texas corporation,
(c) Silver Crown, LLC, a Delaware limited liability company, (d) Supreme STB,
LLC, a California limited liability company, (e) Supreme\Murphy Truck
Bodies, Inc., a North Carolina corporation, (f) Parent and (g) each other Person
that becomes a guarantor after the Closing Date, and “Guarantor” means any one
of them.

 

“Guaranty” means, collectively, (a) that certain general continuing guaranty,
dated as of even date with the Agreement (or any time hereafter), executed and
delivered by each extant Guarantor in favor of Agent, for the benefit of the
Lender Group and the Bank Product Providers and (b) any general continuing
guaranty, substantially in the form of Exhibit G-1 or otherwise in form and
substance reasonably satisfactory to Agent, executed and delivered by any party
which becomes a Guarantor after the Closing Date.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any explosives or any radioactive
materials, and (d) asbestos in any form or electrical equipment that contains
any oil or dielectric fluid containing levels of polychlorinated biphenyls in
excess of 50 parts per million.

 

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

 

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Parent or its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Bank Product
Providers.

 

“Hedge Provider” means Wells Fargo or any of its Affiliates.

 

“Holdout Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

 

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices), (f) all obligations
of such Person owing under Hedge Agreements (which amount shall be calculated
based on the amount that would be payable by such Person if the Hedge Agreement
were terminated on the date of determination), (g) any Prohibited Preferred
Stock of such Person, and (h) any obligation of such Person guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (g) above.  For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the

 

14

--------------------------------------------------------------------------------


 

obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Indebtedness, and (ii) the amount of any Indebtedness described
in clause (d) above shall be the lower of the amount of the obligation and the
fair market value of the assets of such Person securing such obligation.  In
addition, with respect to any Loan Party, the term “Indebtedness” includes,
without limitation, all obligations of any Loan Party arising in connection with
any of the ALLY Loan Agreements (including all ALLY Advances), or in connection
with any similar arrangement or transaction, between or among any Loan Party and
ALLY, whether such arrangement is a loan, financing, bailment, consignment or
other title retention arrangement.  The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

 

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

 

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
Parent, each of the other Loan Parties, and Agent, the form and substance of
which is satisfactory to Agent.

 

“Interest Expense” means, for any period, the aggregate of the interest expense
of Parent and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, less the aggregate amount of Interest Support
Payments received by Parent and its Subsidiaries during such period.

 

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) interest shall accrue at the applicable rate based upon the LIBOR Rate
from and including the first day of each Interest Period to, but excluding, the
day on which any Interest Period expires, (b) any Interest Period that would end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, or 3 months
after the date on which the Interest Period began, as applicable, and
(d) Borrowers may not elect an Interest Period which will end after the Maturity
Date.

 

“Interest Support Payment” means payments to or for the account of any Loan
Party made by General Motors Corporation or any other manufacturer or
distributor of motor vehicle chassis in connection with the purchase or
obtaining by such Loan Party, or any Affiliate of such Loan Party, of a motor
vehicle chassis from such manufacturer or distributor, the purpose of which is
to offset or reimburse such Loan Party for interest expense incurred or to be
incurred by such Loan Party in connection with financing the acquisition or
obtaining of such motor vehicle chassis.

 

“Inventory” means inventory (as that term is defined in the Code).

 

15

--------------------------------------------------------------------------------


 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide Accounts arising in the ordinary course of
business), or acquisitions of Indebtedness, Stock, or all or substantially all
of the assets of such other Person (or of any division or business line of such
other Person), and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.

 

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

 

“Issuing Lender” means WFCF or any other Lender that, at the request of any
Borrower and with the consent of Agent, agrees, in such Lender’s sole
discretion, to become an Issuing Lender for the purpose of issuing Letters of
Credit or Reimbursement Undertakings pursuant to Section 2.11 of the Agreement
and the Issuing Lender shall be a Lender.

 

“JPM Concentration Account” means account number 00030000-186-2236 established
in the name of Supreme Indiana at JPMorgan Chase Bank, N.A. which is subject to
a Blocked Account Agreement in favor of Agent.

 

“Lender” has the meaning set forth in the preamble to the Agreement, shall
include the Issuing Lender and the Swing Lender, and shall also include any
other Person made a party to the Agreement pursuant to the provisions of
Section 13.1 of the Agreement and “Lenders” means each of the Lenders or any one
or more of them.

 

“Lender Group” means each of the Lenders (including the Issuing Lender and the
Swing Lender) and Agent, or any one or more of them.

 

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by Parent or its Subsidiaries under any
of the Loan Documents that are paid, advanced, or incurred by the Lender Group,
(b) out-of-pocket fees or charges paid or incurred by Agent in connection with
the Lender Group’s transactions with Parent or its Subsidiaries under any of the
Loan Documents, including fees or charges for photocopying, notarization,
couriers and messengers, telecommunication, public record searches (including
tax lien, litigation, and UCC searches and including searches with the patent
and trademark office, the copyright office, or the department of motor
vehicles), filing, recording, publication, appraisal (including periodic
collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation) contained in the Agreement or
the Fee Letter), real estate surveys, real estate title policies and
endorsements, and environmental audits, (c) Agent’s customary fees and charges
(as adjusted from time to time) with respect to the disbursement of funds (or
the receipt of funds) to or for the account of Borrowers (whether by wire
transfer or otherwise), together with any out-of-pocket costs and expenses
incurred in connection therewith, (d) out-of-pocket charges paid or incurred by
Agent resulting from the dishonor of checks payable by or to any Loan Party,
(e) reasonable out-of-pocket costs and expenses paid or incurred by the Lender
Group to correct any default or enforce any provision of the Loan Documents, or
during the continuance of an Event of Default, in gaining possession of,
maintaining, handling, preserving, storing, shipping, selling, preparing for
sale, or advertising to sell the Collateral, or any portion thereof,
irrespective of whether a sale is consummated, (f) reasonable out-of-pocket
audit fees and expenses (including travel, meals, and lodging) of Agent related
to any inspections or audits to the extent of the fees and charges (and up to
the amount of any limitation) contained in the Agreement or the Fee Letter,
(g) reasonable out-of-pocket costs and expenses of third party claims or any
other suit paid or incurred by the Lender Group in enforcing or defending the
Loan Documents or in connection with the transactions contemplated by the Loan
Documents or the Lender Group’s relationship with Parent or any of its
Subsidiaries, (h) Agent’s reasonable costs and expenses (including reasonable
attorneys’ fees) incurred in advising, structuring, drafting, reviewing,
administering (including travel, meals, and lodging), syndicating, or

 

16

--------------------------------------------------------------------------------


 

amending the Loan Documents, (i) Agent’s and each Lender’s reasonable costs and
expenses (including reasonable attorneys, accountants, consultants, and other
advisors fees and expenses) incurred in terminating, enforcing (including
attorneys, accountants, consultants, and other advisors fees and expenses
incurred in connection with a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning Parent or any of its Subsidiaries or in exercising rights
or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether suit is brought, or in taking any Remedial Action
concerning the Collateral, and (j) usage charges, charges, fees, costs and
expenses for amendments, renewals, extensions, transfers, or drawings from time
to time imposed by the Underlying Issuer or incurred by the Issuing Lender in
respect of Letters of Credit and out-of-pocket charges, fees, costs and expenses
paid or incurred by the Underlying Issuer or Issuing Lender in connection with
the issuance, amendment, renewal, extension, or transfer of, or drawing under,
any Letter of Credit or any demand for payment thereunder.

 

“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

 

“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Lender or a letter of credit (as that term is defined in
the Code) issued by Underlying Issuer, as the context requires.

 

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit fee and all usage charges set
forth in the Agreement will continue to accrue while the Letters of Credit are
outstanding) to be held by Agent for the benefit of those Lenders with a
Revolver Commitment in an amount equal to 105% of the then existing Letter of
Credit Usage, (b) delivering to Agent documentation executed by all
beneficiaries under the Letters of Credit, in form and substance reasonably
satisfactory to Agent and the Issuing Lender, terminating all of such
beneficiaries’ rights under the Letters of Credit, or (c) providing Agent with a
standby letter of credit, in form and substance reasonably satisfactory to
Agent, from a commercial bank acceptable to Agent (in its sole discretion) in an
amount equal to 105% of the then existing Letter of Credit Usage (it being
understood that the Letter of Credit fee and all usage charges set forth in the
Agreement will continue to accrue while the Letters of Credit are outstanding
and that any such fees that accrue must be an amount that can be drawn under any
such standby letter of credit).

 

“Letter of Credit Disbursement” means a payment made by Issuing Lender or
Underlying Issuer pursuant to a Letter of Credit.

 

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

 

“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.

 

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

 

“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.

 

“LIBOR Rate” means the rate per annum rate appearing on Bloomberg L.P.’s (the
“Service”) Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service) 2 Business Days prior to the commencement of the requested
Interest Period, for a term and in an amount comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate

 

17

--------------------------------------------------------------------------------


 

Loan or as a conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrowers
in accordance with the Agreement, which determination shall be conclusive in the
absence of manifest error.

 

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

 

“LIBOR Rate Margin” means, as of any date of determination (with respect to any
portion of the outstanding Advances on such date that is a LIBOR Rate Loan), the
applicable margin set forth in the following table that corresponds to the most
recent Excess Availability Calculation; provided, however, that for the period
from the Closing Date through the date Agent receives the Excess Availability
Calculation in respect of the testing period ending December 31, 2011, the LIBOR
Rate Margin shall be at the margin in the row styled “Level II”:

 

Level

 

Excess Availability Calculation

 

Base Rate Margin

I

 

If Excess Availability is greater than or equal to $20,000,000

 

2.25%

II

 

If Excess Availability is less than $20,000,000 but greater than or equal to
$10,000,000

 

2.50%

III

 

If Excess Availability is less than $10,000,000

 

2.75%

 

Except as set forth in the foregoing proviso, the LIBOR Rate Margin shall be
based upon the most recent Excess Availability Calculation, which will be
calculated as of the end of each Fiscal Quarter.  Except as set forth in the
foregoing proviso, the LIBOR Rate Margin shall be re-determined quarterly on the
first day of the month following the date of delivery to Agent of the certified
calculation of Excess Availability pursuant to Section 5.1 of the Agreement;
provided, however, that if Borrowers fails to provide such certification when
such certification is due, the LIBOR Rate Margin shall be set at the margin in
the row styled “Level III” as of the first day of the month following the date
on which the certification was required to be delivered until the date on which
such certification is delivered (on which date (but not retroactively), without
constituting a waiver of any Default or Event of Default occasioned by the
failure to timely deliver such certification, the LIBOR Rate Margin shall be set
at the margin based upon the calculations disclosed by such certification).  In
the event that the information regarding the Excess Availability contained in
any certificate delivered pursuant to Section 5.1 of the Agreement is shown to
be inaccurate, and such inaccuracy, if corrected, would have led to the
application of a higher LIBOR Rate Margin for any period (a “LIBOR Rate Period”)
than the LIBOR Rate Margin actually applied for such LIBOR Rate Period, then
(a) Borrowers shall immediately deliver to Agent a correct certificate for such
LIBOR Rate Period, (b) the LIBOR Rate Margin shall be determined as if the
correct LIBOR Rate Margin (as set forth in the table above) were applicable for
such LIBOR Rate Period, and (c) Borrowers shall immediately deliver to Agent
full payment in respect of the accrued additional interest and Letter of Credit
fees as a result of such increased LIBOR Rate Margin for such LIBOR Rate Period,
which payment shall be promptly applied by Agent to the affected Obligations.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

 

18

--------------------------------------------------------------------------------


 

“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.

 

“Loan Documents” means the Agreement, any Borrowing Base Certificate, the
Blocked Account Agreement, the Control Agreements, the Fee Letter, the Guaranty,
the Intercompany Subordination Agreement, the Letters of Credit, the Mortgages,
the Patent Security Agreement, the Security Agreement, the Trademark Security
Agreement, the ALLY Intercreditor Agreement, any note or notes executed by any
Borrower in connection with the Agreement and payable to any member of the
Lender Group, any letter of credit application or letter of credit agreement
entered into by any Borrower in connection with the Agreement, and any other
instrument or agreement entered into, now or in the future, by Parent or any of
its Subsidiaries and any member of the Lender Group in connection with the
Agreement.

 

“Loan Party” means any Borrower or any Guarantor.

 

“Local Account” has the meaning specified therefor in Section 6.11 of the
Agreement.

 

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

 

“Master Blocked Account” means account number 4122213630 established in the name
of Supreme Indiana at Wells Fargo which is subject to a Blocked Account
Agreement in favor of Agent.

 

“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or financial condition of
Parent and its Subsidiaries, taken as a whole, (b) a material impairment of
Parent’s and its Subsidiaries’ ability to perform their obligations under the
Loan Documents to which they are parties or of the Lender Group’s ability to
enforce the Obligations or realize upon the Collateral, or (c) a material
impairment of the enforceability or priority of Agent’s Liens with respect to
the Collateral as a result of an action or failure to act on the part of Parent
or its Subsidiaries.

 

“Material Contract” means, with respect to any Person, all contracts or
agreements, (a) the loss of which could reasonably be expected to result in a
Material Adverse Change and/or (b) that are required to be publicly disclosed in
accordance with applicable law, including, without limitation, that certain Ford
Authorized Converter Pool Agreement, dated as of November 1, 2010, by and
between Supreme Indiana and Ford Motor Company and the GM Converters Agreement.

 

“Maturity Date” has the meaning specified therefor in Section 3.3 of the
Agreement.

 

“Maximum Letter of Credit Amount” means an amount equal to $5,000,000.

 

“Maximum Revolver Amount” means $45,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement.

 

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

 

“Mortgage Policy” has the meaning specified therefor in Schedule 3.1(v).

 

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Loan Party in
favor of Agent, in form and substance reasonably satisfactory to Agent, that
encumber the Real Property Collateral.

 

“Net Cash Proceeds” means:

 

19

--------------------------------------------------------------------------------


 

(a)           with respect to any sale or disposition by a Loan Party of assets
or with respect to any Casualty Event, the amount of cash proceeds received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment of deferred consideration) by or on behalf of Parent or its
Subsidiaries, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than (A) Indebtedness owing to Agent or any Lender under the Agreement or the
other Loan Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such sale or
disposition or such Casualty Event, (ii) reasonable fees, commissions, and
expenses related thereto and required to be paid by Parent or such Subsidiary in
connection with such sale or disposition or such Casualty Event and (iii) taxes
paid or payable to any taxing authorities by Parent or such Subsidiary in
connection with such sale or disposition or such Casualty Event, in each case to
the extent, but only to the extent, that the amounts so deducted are, at the
time of receipt of such cash, actually paid or payable to a Person that is not
an Affiliate of Parent or any of its Subsidiaries, and are properly attributable
to such transaction or Casualty Event; and

 

(b)           with respect to the issuance or incurrence of any Indebtedness by
Parent or any of its Subsidiaries, or the issuance by Parent or any of its
Subsidiaries of any shares of its Stock, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
Parent or such Subsidiary in connection with such issuance or incurrence, after
deducting therefrom only (i) reasonable fees, commissions, and expenses related
thereto and required to be paid by Parent or such Subsidiary in connection with
such issuance or incurrence, (ii) taxes paid or payable to any taxing
authorities by Parent or such Subsidiary in connection with such issuance or
incurrence, in each case to the extent, but only to the extent, that the amounts
so deducted are, at the time of receipt of such cash, actually paid or payable
to a Person that is not an Affiliate of Parent or any of its Subsidiaries, and
are properly attributable to such transaction.

 

“Net Liquidation Percentage” means the percentage of the book value of
Borrowers’ Inventory that is estimated to be recoverable in an orderly
liquidation of such Inventory net of all associated costs and expenses of such
liquidation, such percentage to be as determined from time to time by an
appraisal company selected by Agent.

 

“North Carolina Real Estate” means the real property and improvements with a
street address of 400 Airport Drive, Wilson, NC 27894 in which David L.
Huffstetler, as Trustee, has been granted a Deed of Trust for the benefit of
JPMorgan Chase Bank, N.A. (successor to Bank One, Indiana, N.A.) to secure
certain Permitted Indebtedness relating to a certain Reimbursement and Pledge
Agreement dated May 11, 2000 executed in connection with a Reimbursement Note
dated May 11, 2000 in an initial principal amount of $2,536.987

 

“Obligations” means (a) all loans (including the Advances (inclusive of
Protective Advances and Swing Loans)), debts, principal, interest (including any
interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Reimbursement Undertakings or with respect to Letters of Credit
(irrespective of whether contingent), premiums, liabilities (including all
amounts charged to the Loan Account pursuant to the Agreement), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), Lender Group Expenses (including any fees or expenses that
accrue after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), guaranties, and all covenants and duties of any other kind and
description owing by any Loan Party pursuant to or evidenced by the Agreement or
any of the other Loan Documents and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all interest not paid when due
and all other expenses or other amounts that any Borrower is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, (b) all debts, liabilities, or obligations (including
reimbursement obligations, irrespective of

 

20

--------------------------------------------------------------------------------


 

whether contingent) owing by any Borrower or any other Loan Party to an
Underlying Issuer now or hereafter arising from or in respect of Underlying
Letters of Credit, and (c) all Bank Product Obligations.  Any reference in the
Agreement or in the Loan Documents to the Obligations shall include all or any
portion thereof and any extensions, modifications, renewals, or alterations
thereof, both prior and subsequent to any Insolvency Proceeding.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

 

“Overadvance” has the meaning specified therefor in Section 2.5 of the
Agreement.

 

“Parent” has the meaning specified therefor in the preamble to the Agreement.

 

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

 

“Patent Security Agreement” has the meaning specified therefor in the Security
Agreement.

 

“Patriot Act” has the meaning specified therefor in Section 4.18 of the
Agreement.

 

“Payoff Date” means the first date on which all of the Obligations are paid in
full and the Revolver Commitments of the Lenders are terminated.

 

“Permitted Bill and Hold Agreement” means an agreement executed by an applicable
Account Debtor and a Borrower, on terms and conditions reasonably satisfactory
to Agent, by which title and risk of ownership relating to a particular vehicle
unit passes from such Borrower to such Account Debtor once (a) the assembly
relating to the particular vehicle unit has been completed by such Borrower,
(b) such unit has passed all applicable quality control inspections of such
Borrower and (c) such Borrower has invoiced the applicable Account Debtor for
such unit.

 

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.

 

“Permitted Dispositions” means:

 

(a)           sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, or obsolete in the ordinary course of business,

 

(b)           sales of Inventory to buyers in the ordinary course of business,

 

(c)           the use or transfer of money or Cash Equivalents in a manner that
is not prohibited by the terms of the Agreement or the other Loan Documents,

 

(d)           the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business,

 

(e)           the granting of Permitted Liens,

 

(f)            the sale or discount, in each case without recourse, of Accounts
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof,

 

21

--------------------------------------------------------------------------------


 

(g)           any involuntary loss, damage or destruction of property,

 

(h)           any involuntary condemnation, seizure or taking, by exercise of
the power of eminent domain or otherwise, or confiscation or requisition of use
of property,

 

(i)            the leasing or subleasing of assets of Parent or its Subsidiaries
in the ordinary course of business,

 

(j)            the sale or issuance of Stock (other than Prohibited Preferred
Stock) of Parent,

 

(k)           the lapse of registered patents, trademarks and other intellectual
property of Parent and its Subsidiaries to the extent not economically desirable
in the conduct of their business and so long as such lapse is not materially
adverse to the interests of the Lenders,

 

(l)            the making of a Restricted Junior Payment that is expressly
permitted to be made pursuant to the Agreement,

 

(m)          the making of a Permitted Investment,

 

(n)           dispositions and/or leases of any Real Property listed on
Schedule R-2 and of any Equipment situated thereon, and

 

(o)           dispositions of assets (other than Accounts, intellectual
property, licenses, Stock of Subsidiaries of Parent, or Material Contracts) not
otherwise permitted in clauses (a) through (m) above so long as made at fair
market value and the aggregate fair market value of all assets disposed of in
all such dispositions since the Closing Date (including the proposed
disposition) would not exceed $500,000.

 

“Permitted Holders” means either of Herbert Gardner or William Barrett,
individually.

 

“Permitted Indebtedness” means:

 

(a)           Indebtedness evidenced by the Agreement or the other Loan
Documents, as well as Indebtedness owed to Underlying Issuers with respect to
Underlying Letters of Credit,

 

(b)           Indebtedness set forth on Schedule 4.19 and any Refinancing
Indebtedness in respect of such Indebtedness,

 

(c)           Permitted Purchase Money Indebtedness and any Refinancing
Indebtedness in respect of such Indebtedness,

 

(d)           endorsement of instruments or other payment items for deposit,

 

(e)           Indebtedness consisting of (i) unsecured guarantees incurred in
the ordinary course of business with respect to surety and appeal bonds,
performance bonds, bid bonds, appeal bonds, completion guarantee and similar
obligations; (ii) unsecured guarantees arising with respect to customary
indemnification obligations to purchasers in connection with Permitted
Dispositions; and (iii) unsecured guarantees with respect to Indebtedness of
Parent or one of its Subsidiaries, to the extent that the Person that is
obligated under such guaranty could have incurred such underlying Indebtedness,

 

(f)            Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, and appeal bonds,

 

22

--------------------------------------------------------------------------------


 

(g)           Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to Parent or any of its Subsidiaries, so long as
the amount of such Indebtedness is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance for the
year in which such Indebtedness is incurred and such Indebtedness is outstanding
only during such year,

 

(h)           the incurrence by Parent or its Subsidiaries of Indebtedness under
Hedge Agreements that are incurred for the bona fide purpose of hedging the
interest rate, commodity, or foreign currency risks associated with Parent’s and
its Subsidiaries’ operations and not for speculative purposes,

 

(i)            Indebtedness incurred in respect of credit cards, credit card
processing services, debit cards, stored value cards, purchase cards (including
so-called “procurement cards” or “P-cards”), or Cash Management Services, in
each case, incurred in the ordinary course of business,

 

(j)            unsecured Indebtedness of Parent owing to former employees,
officers, or directors (or any spouses, ex-spouses, or estates of any of the
foregoing) incurred in connection with the repurchase by Parent of the Stock of
Parent that has been issued to such Persons, so long as (i) no Default or Event
of Default has occurred and is continuing or would result from the incurrence of
such Indebtedness, (ii) the aggregate amount of all such Indebtedness
outstanding at any one time does not exceed $250,000 and (iii) such Indebtedness
is subordinated to the Obligations on terms and conditions reasonably acceptable
to Agent,

 

(k)           Indebtedness composing Permitted Investments,

 

(l)            Indebtedness of Supreme Indiana deemed to exist under the
California Lease by reason of the California Lease being classified as a capital
lease for GAAP purposes (but only to the extent such Indebtedness arises
pursuant to the California Lease as it is in effect as of May 12, 2011, and not
including any amendments or modifications thereto made without the prior written
consent of the Agent),

 

(m)          Outstanding unpaid loans or advances made by ALLY to or for the
account of Supreme Indiana under an ALLY Loan Agreement (“ALLY Advances”) in an
aggregate unpaid amount not to exceed at any time $25,750,000, to pay for the
restricted purchase of Pool Units, but only so long as such ALLY Advances are
used solely to pay 100% (and not any lesser portion) of the purchase price of
Pool Units, and

 

(n)           so long as no Event of Default has occurred and is continuing or
would result therefrom, any other unsecured Indebtedness in an aggregate
principal amount not exceeding $500,000 at any time outstanding.

 

“Permitted Intercompany Advances” means loans made by a Loan Party to another
Loan Party, so long as the parties thereto are party to the Intercompany
Subordination Agreement.

 

“Permitted Investments” means:

 

(a)           Investments in cash and Cash Equivalents,

 

(b)           Investments in negotiable instruments deposited or to be deposited
for collection in the ordinary course of business,

 

(c)           advances made in connection with purchases of goods or services in
the ordinary course of business,

 

(d)           Investments received in settlement of amounts due to any Loan
Party or any of its Subsidiaries effected in the ordinary course of business or
owing to any Loan Party or any of its Subsidiaries

 

23

--------------------------------------------------------------------------------


 

as a result of Insolvency Proceedings involving an Account Debtor or upon the
foreclosure or enforcement of any Lien in favor of a Loan Party or its
Subsidiaries,

 

(e)           Investments owned by any Loan Party or any of its Subsidiaries on
the Closing Date and set forth on Schedule P-1,

 

(f)            guarantees permitted under the definition of Permitted
Indebtedness,

 

(g)           Permitted Intercompany Advances,

 

(h)           Stock or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,

 

(i)            deposits of cash made in the ordinary course of business to
secure performance of operating leases,

 

(j)            non-cash loans to employees, officers, and directors of Parent or
any of its Subsidiaries for the purpose of purchasing Stock in Parent so long as
the proceeds of such loans are used in their entirety to purchase such stock in
Parent,

 

(k)           Investments in the form of capital contributions and the
acquisition of Stock made by any Loan Party in any other Loan Party (other than
capital contributions to or the acquisition of Stock of Parent),

 

(l)            Investments resulting from entering into (i) Bank Product
Agreements or (ii) agreements relative to Indebtedness that is permitted under
clause (h) of the definition of Permitted Indebtedness, and

 

(m)          so long as no Event of Default has occurred and is continuing or
would result therefrom, any other Investments in an aggregate amount not to
exceed $100,000 during the term of the Agreement.

 

“Permitted Liens” means

 

(a)           Liens granted to, or for the benefit of, Agent to secure the
Obligations,

 

(b)           Liens for unpaid taxes, assessments, or other governmental charges
or levies that either (i) are not yet delinquent or (ii) do not have priority
over Agent’s Liens and the underlying taxes, assessments, or charges or levies
are the subject of Permitted Protests,

 

(c)           judgment Liens arising solely as a result of the existence of
judgments, orders, or awards that do not constitute an Event of Default under
Section 8.3 of the Agreement,

 

(d)           Liens set forth on Schedule P-2; provided, however, that to
qualify as a Permitted Lien, any such Lien described on Schedule P-2 shall only
secure the Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof,

 

(e)           the interests of lessors under operating leases and non-exclusive
licensors under license agreements,

 

24

--------------------------------------------------------------------------------


 

(f)                                    purchase money Liens or the interests of
lessors under Capital Leases to the extent that such Liens or interests secure
Permitted Purchase Money Indebtedness and so long as (i) such Lien attaches only
to the asset purchased or acquired and the proceeds thereof and (ii) such Lien
only secures the Indebtedness that was incurred to acquire the asset purchased
or acquired or any Refinancing Indebtedness in respect thereof,

 

(g)                                 Liens arising by operation of law in favor
of warehousemen, landlords, carriers, mechanics, materialmen, laborers, or
suppliers, incurred in the ordinary course of business and not in connection
with the borrowing of money, and which Liens either (i) are for sums not yet
delinquent or (ii) are the subject of Permitted Protests,

 

(h)                                 Liens on amounts deposited to secure
Parent’s and its Subsidiaries’ obligations in connection with worker’s
compensation or other unemployment insurance,

 

(i)                                     Liens on amounts deposited to secure
Parent’s and its Subsidiaries’ obligations in connection with the making or
entering into of bids, tenders, or leases in the ordinary course of business and
not in connection with the borrowing of money,

 

(j)                                     Liens on amounts deposited to secure
Parent’s and its Subsidiaries’ reimbursement obligations with respect to surety
or appeal bonds obtained in the ordinary course of business,

 

(k)                                  with respect to any Real Property,
easements, rights of way, and zoning restrictions that do not materially
interfere with or impair the use or operation thereof,

 

(l)                                     non-exclusive licenses of patents,
trademarks, copyrights, and other intellectual property rights in the ordinary
course of business,

 

(m)                               Liens that are replacements of Permitted Liens
to the extent that the original Indebtedness is the subject of permitted
Refinancing Indebtedness and so long as the replacement Liens only encumber
those assets that secured the original Indebtedness,

 

(n)                                 rights of setoff or bankers’ liens upon
deposits of cash in favor of banks or other depository institutions, solely to
the extent incurred in connection with the maintenance of such deposit accounts
in the ordinary course of business,

 

(o)                                 Liens granted in the ordinary course of
business on the unearned portion of insurance premiums securing the financing of
insurance premiums to the extent the financing is permitted under the definition
of Permitted Indebtedness,

 

(p)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods,

 

(q)                                 Liens on the ALLY Collateral securing only
ALLY Advances permitted by clause (m) of the definition of Permitted
Indebtedness; provided however, notwithstanding the foregoing, the ALLY Pledged
Funds shall not exceed $500,000 at any one time outstanding, and

 

(r)                                    other Liens which do not secure
Indebtedness for borrowed money or letters of credit and as to which the
aggregate amount of the obligations secured thereby does not exceed $250,000.

 

“Permitted Preferred Stock” means and refers to any Preferred Stock issued by
Parent (and not by one or more of its Subsidiaries) that is not Prohibited
Preferred Stock.

 

25

--------------------------------------------------------------------------------


 

“Permitted Protest” means the right of Parent or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Parent’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Parent or its Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent’s Liens.

 

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $250,000.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

“Pool Unit” means a new motor vehicle chassis (a) for which ALLY provides
Supreme Indiana a loan or advance solely to pay 100% of the purchase price owed
GM for the restricted purchase of such new motor vehicle chassis, (b) to which
there have been made or attached no Accessions, improvements, changes,
additions, conversions, alterations, or modifications since the delivery of such
Pool Unit to Supreme Indiana by GM, and (c) for which the Agreed Release Amount
has not been paid.  A “Pool Unit” does not include for any purpose any
Accessions attached to or otherwise physically united with such Pool Unit.

 

“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.

 

“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 1 year after the Maturity Date, or,
on or before the date that is less than 1 year after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common stock).

 

“Projections” means Parent’s and its Subsidiaries’ forecasted (a) balance
sheets, (b) profit and loss statements, and (c) cash flow statements, all
prepared on a consolidated basis consistent with Parent’s historical financial
statements, together with appropriate supporting details and a statement of
underlying assumptions.

 

“Pro Rata Share” means, as of any date of determination:

 

(a)                                  with respect to a Lender’s obligation to
make Advances and right to receive payments of principal, interest, fees, costs,
and expenses with respect thereto, (i) prior to the Revolver Commitments being
terminated or reduced to zero, the percentage obtained by dividing (A) such
Lender’s Revolver Commitment, by (B) the aggregate Revolver Commitments of all
Lenders, and (ii) from and after the time that the Revolver Commitments have
been terminated or reduced to zero, the percentage obtained by dividing (A) the
outstanding principal amount of such Lender’s Advances by (B) the outstanding
principal amount of all Advances,

 

26

--------------------------------------------------------------------------------


 

(b)                                 with respect to a Lender’s obligation to
participate in Letters of Credit and Reimbursement Undertakings, to reimburse
the Issuing Lender, and right to receive payments of fees with respect thereto,
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (A) such Lender’s Revolver Commitment, by (B)
the aggregate Revolver Commitments of all Lenders, and (ii) from and after the
time that the Revolver Commitments have been terminated or reduced to zero, the
percentage obtained by dividing (A) the outstanding principal amount of such
Lender’s Advances by (B) the outstanding principal amount of all Advances;
provided, however, that if all of the Advances have been repaid in full and
Letters of Credit remain outstanding, Pro Rata Share under this clause shall be
determined based upon subclause (i) of this clause as if the Revolver
Commitments had not been terminated or reduced to zero and based upon the
Revolver Commitments as they existed immediately prior to their termination or
reduction to zero, and

 

(c)                                  with respect to all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of the Agreement), (i) prior to the Revolver Commitments being
terminated or reduced to zero, the percentage obtained by dividing (A) such
Lender’s Revolver Commitment by (B) the aggregate amount of Revolver Commitments
of all Lenders, and (ii) from and after the time that the Revolver Commitments
have been terminated or reduced to zero, the percentage obtained by dividing (A)
the outstanding principal amount of such Lender’s Advances by (B) the
outstanding principal amount of all Advances; provided, however, that if all of
the Advances have been repaid in full and Letters of Credit remain outstanding,
Pro Rata Share under this clause shall be determined based upon subclause (i) of
this clause as if the Revolver Commitments had not been terminated or reduced to
zero and based upon the Revolver Commitments as they existed immediately prior
to their termination or reduction to zero.

 

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.

 

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

 

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Parent and its Subsidiaries that is in
Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Parent or its Subsidiaries and the improvements thereto.

 

“Real Property Collateral” means the Real Property identified on Schedule R-1
and any Real Property hereafter acquired by Parent or its Subsidiaries.

 

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

 

(a)                                  such refinancings, renewals, or extensions
do not result in an increase in the principal amount of the Indebtedness so
refinanced, renewed, or extended, other than by the amount of premiums paid

 

27

--------------------------------------------------------------------------------


 

thereon and the fees and expenses incurred in connection therewith and by the
amount of unfunded commitments with respect thereto,

 

(b)                                 such refinancings, renewals, or extensions
do not result in a shortening of the average weighted maturity (measured as of
the refinancing, renewal, or extension) of the Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions that, taken as a
whole, are or could reasonably be expected to be materially adverse to the
interests of the Lenders,

 

(c)                                  if the Indebtedness that is refinanced,
renewed, or extended was subordinated in right of payment to the Obligations,
then the terms and conditions of the refinancing, renewal, or extension must
include subordination terms and conditions that are at least as favorable to the
Lender Group as those that were applicable to the refinanced, renewed, or
extended Indebtedness, and

 

(d)                                 the Indebtedness that is refinanced,
renewed, or extended is not recourse to any Person that is liable on account of
the Obligations other than those Persons which were obligated with respect to
the Indebtedness that was refinanced, renewed, or extended.

 

“Reimbursement Undertaking” has the meaning specified therefor in Section
2.11(a) of the Agreement.

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

 

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.

 

“Report” has the meaning specified therefor in Section 15.16 of the Agreement.

 

“Required Availability” means that the sum of (a) Excess Availability, plus (b)
Qualified Cash equals or exceeds $8,000,000.

 

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (c) of the definition of Pro Rata Shares) exceed 50%;
provided, however, that at any time there are 2 or more Lenders, “Required
Lenders” must include at least 2 Lenders.

 

“Restricted Junior Payment” means to (a) declare or pay any dividend or make any
other payment or distribution on account of Stock issued by any Loan Party
(including any payment in connection with any merger or consolidation involving
Parent) or to the direct or indirect holders of Stock issued by a Loan Party in
their capacity as such (other than dividends or distributions payable in Stock
(other than Prohibited Preferred Stock) issued by Parent), or (b) purchase,
redeem, or otherwise acquire or retire for value (including in connection with
any merger or consolidation involving any Loan Party) any Stock issued by any
Loan Party.

 

28

--------------------------------------------------------------------------------


 

“Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.

 

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

 

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Securities Account” means a securities account (as that term is defined in the
Code).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Security Agreement” means a security agreement, dated as of even date with the
Agreement, in form and substance reasonably satisfactory to Agent, executed and
delivered by Borrowers and Guarantors to Agent.

 

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

 

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

 

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.

 

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

 

“Supreme Indiana” means Supreme Indiana Operations, Inc., a Delaware
corporation.

 

“Sweep Instruction” has the meaning specified therefor in Section 5.18(a) of the
Agreement.

 

29

--------------------------------------------------------------------------------


 

“Swing Lender” means WFCF or any other Lender that, at the request of Borrowers
and with the consent of Agent agrees, in such Lender’s sole discretion, to
become the Swing Lender under Section 2.3(b) of the Agreement.

 

“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.

 

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

 

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments and all interest, penalties or similar liabilities with respect
thereto; provided, however, that Taxes shall exclude (a) any tax imposed on the
net income or net profits of any Lender or any Participant (including any branch
profits taxes), in each case imposed by the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Lender or such
Participant is organized or the jurisdiction (or by any political subdivision or
taxing authority thereof) in which such Lender’s or such Participant’s principal
office is located in each case as a result of a present or former connection
between such Lender or such Participant and the jurisdiction or taxing authority
imposing the tax (other than any such connection arising solely from such Lender
or such Participant having executed, delivered or performed its obligations or
received payment under, or enforced its rights or remedies under the Agreement
or any other Loan Document); (b) taxes resulting from a Lender’s or a
Participant’s failure to comply with the requirements of Section 16(c) or (d) of
the Agreement; and (c) any United States federal withholding taxes that would be
imposed on amounts payable to a Foreign Lender based upon the applicable
withholding rate in effect at the time such Foreign Lender becomes a party to
the Agreement (or designates a new lending office), except that Taxes shall
include (i) any amount that such Foreign Lender (or its assignor, if any) was
previously entitled to receive pursuant to Section 16(a) of the Agreement, if
any, with respect to such withholding tax at the time such Foreign Lender
becomes a party to the Agreement (or designates a new lending office), and
(ii) additional United States federal withholding taxes that may be imposed
after the time such Foreign Lender becomes a party to the Agreement (or
designates a new lending office), as a result of a change in law, rule,
regulation, order or other decision with respect to any of the foregoing by any
Governmental Authority.

 

“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.

 

“Trigger Period” means any period (a) commencing on the day that an Event of
Default occurs or Excess Availability is less than an amount equal to 15% of the
Maximum Revolver Amount and (b) continuing until no Event of Default has existed
and Excess Availability has been greater than or equal to an amount equal to 15%
of the Maximum Revolver Amount at all times for two consecutive months.

 

“Underlying Issuer” means Wells Fargo or one of its Affiliates.

 

“Underlying Letter of Credit” means a Letter of Credit that has been issued by
an Underlying Issuer.

 

“United States” means the United States of America.

 

“Unused Revolver Fee Margin” means, as of any date of determination under
Section 2.10(b) of the Agreement, the applicable per annum rate set forth in the
following table that corresponds to the most recent Daily Balance of the
Revolver Usage:

 

Most Recent Daily Balance of Revolver Usage

 

Unused Revolver
Fee Margin

 

Greater than or equal to $25,000,000

 

0.375

%

 

30

--------------------------------------------------------------------------------


 

Most Recent Daily Balance of Revolver Usage

 

Unused Revolver
Fee Margin

 

Less than $25,000,000

 

0.500

%

 

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“WFCF” means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company.

 

“Winding Down Entities” has the meaning specified therefor in Section 6.18 of
the Agreement.

 

31

--------------------------------------------------------------------------------

 


 

Schedule 3.1

 

The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:

 

(a)                                  the Closing Date shall occur on or before
September 14, 2011;

 

(b)                                 Agent shall have received a letter duly
executed by each Borrower and each Guarantor authorizing Agent to file
appropriate financing statements in such office or offices as may be necessary
or, in the opinion of Agent, desirable to perfect the security interests to be
created by the Loan Documents;

 

(c)                                  Agent shall have received evidence that
appropriate financing statements have been duly filed in such office or offices
as may be necessary or, in the opinion of Agent, desirable to perfect the
Agent’s Liens in and to the Collateral, and Agent shall have received searches
reflecting the filing of all such financing statements;

 

(d)                                 Agent shall have received each of the
following documents, in form and substance satisfactory to Agent, duly executed,
and each such document shall be in full force and effect:

 

(i)                                     the Control Agreements,

 

(ii)                                  the Blocked Account Agreements,

 

(iii)                               the Security Agreement,

 

(iv)                              the Patent Security Agreement,

 

(v)                                 the Trademark Security Agreement,

 

(vi)                              a disbursement letter executed and delivered
by Administrative Borrower, on behalf of Borrowers, to Agent regarding the
extensions of credit to be made on the Closing Date, the form and substance of
which is satisfactory to Agent,

 

(vii)                           the Fee Letter,

 

(viii)                        the ALLY Intercreditor Agreement,

 

(ix)                                the Guaranty,

 

(x)                                   the Mortgages,

 

(xi)                                the Intercompany Subordination Agreement,

 

(xii)                             a Borrowing Base Certificate prepared as of a
date that is no more than 45 days prior to the Closing Date, and

 

(xiii)                          a letter, in form and substance reasonably
satisfactory to Agent, from JPMorgan Chase Bank, N.A. (“Existing Lender”) to
Agent respecting the amount necessary to repay in full all

 

1

--------------------------------------------------------------------------------


 

of the obligations of each Borrower and its Subsidiaries owing to Existing
Lender and obtain a release of all of the Liens existing in favor of Existing
Lender in and to the assets of such Borrower and its Subsidiaries, together with
termination statements and other documentation evidencing the termination by
Existing Lender of its Liens in and to the properties and assets of such
Borrower and its Subsidiaries and respecting the cash collateralization of all
existing letters of credit issued under the Existing Credit Facility;

 

(e)                                  Agent shall have received a certificate
from the Secretary of each Borrower (i) attesting to the resolutions of such
Borrower’s Board of Directors authorizing its execution, delivery, and
performance of this Agreement and the other Loan Documents to which such
Borrower is a party, (ii) authorizing specific officers of such Borrower to
execute the same, and (iii) attesting to the incumbency and signatures of such
specific officers of such Borrower;

 

(f)                                    Agent shall have received copies of each
Borrower’s Governing Documents, as amended, modified, or supplemented to the
Closing Date, certified by the Secretary of such Borrower;

 

(g)                                 Agent shall have received a certificate of
status with respect to each Borrower, dated within 10 Business Days of the
Closing Date, such certificate to be issued by the appropriate officer of the
jurisdiction of organization of such Borrower, which certificate shall indicate
that such Borrower is in good standing in such jurisdiction;

 

(h)                                 Agent shall have received certificates of
status with respect to each Borrower, each dated within 30 days of the Closing
Date, such certificates to be issued by the appropriate officer of the
jurisdictions (other than the jurisdiction of organization of such Borrower) in
which its failure to be duly qualified or licensed would constitute a Material
Adverse Change, which certificates shall indicate that such Borrower is in good
standing in such jurisdictions;

 

(i)                                     Agent shall have received a certificate
from the Secretary of each Guarantor (i) attesting to the resolutions of such
Guarantor’s Board of Directors authorizing its execution, delivery, and
performance of the Loan Documents to which such Guarantor is a party,
(ii) authorizing specific officers of such Guarantor to execute the same and
(iii) attesting to the incumbency and signatures of such specific officers of
Guarantor;

 

(j)                                     Agent shall have received copies of each
Guarantor’s Governing Documents, as amended, modified, or supplemented to the
Closing Date, certified by the Secretary of such Guarantor;

 

(k)                                  Agent shall have received a certificate of
status with respect to each Guarantor, dated within 10 Business Days of the
Closing Date, such certificate to be issued by the appropriate officer of the
jurisdiction of organization of such Guarantor, which certificate shall indicate
that such Guarantor is in good standing in such jurisdiction;

 

(l)                                     Agent shall have received certificates
of status with respect to each Guarantor, each dated within 30 days of the
Closing Date, such certificates to be issued by the appropriate officer of the
jurisdictions (other than the jurisdiction of organization of such Guarantor) in
which its failure to be duly qualified or licensed would constitute a Material
Adverse Change, which certificates shall indicate that such Guarantor is in good
standing in such jurisdictions;

 

(m)                               Agent shall have received certificates of
insurance, together with the endorsements thereto, as are required by
Section 5.6, the form and substance of which shall be satisfactory to Agent;

 

(n)                                 Agent shall have received Collateral Access
Agreements with respect to the locations set forth on Schedule 4.28;

 

2

--------------------------------------------------------------------------------


 

(o)                                 Agent shall have received an opinion of
Borrowers’ counsel in form and substance reasonably satisfactory to Agent;

 

(p)                                 Borrowers shall have the Required
Availability after giving effect to the initial extensions of credit hereunder
and the payment of all fees and expenses required to be paid by Borrowers on the
Closing Date under this Agreement or the other Loan Documents;

 

(q)                                 Agent shall have completed its business,
legal, and collateral due diligence, including (i) a collateral audit and review
of each Borrower’s and its Subsidiaries’ books and records and verification of
such Borrower’s representations and warranties to Lender Group, the results of
which shall be satisfactory to Agent, and (ii) an inspection of each of the
locations where each Borrower’s and its Subsidiaries’ Inventory is located, the
results of which shall be satisfactory to Agent;

 

(r)                                    Agent shall have completed (i) Patriot
Act searches, OFAC/PEP searches and customary individual background checks for
each Borrower, and (ii) OFAC/PEP searches and customary individual background
searches for each Borrower’s senior management and key principals, and each
Guarantor, in each case, the results of which shall be satisfactory to Agent;

 

(s)                                  Agent shall have received an appraisal of
the Net Liquidation Percentage applicable to each Borrower’s and its
Subsidiaries’ Inventory, the results of which shall be reasonably satisfactory
to Agent;

 

(t)                                    Agent shall have received a set of
Projections of Parent and its Subsidiaries for the 3 year period following the
Closing Date (on a year by year basis, and for the 1 year period following the
Closing Date, on a month by month basis), in form and substance (including as to
scope and underlying assumptions) satisfactory to Agent;

 

(u)                                 Borrowers shall have paid all Lender Group
Expenses incurred in connection with the transactions evidenced by this
Agreement;

 

(v)                                 Agent shall have received (i) appraisals of
the Real Property Collateral reasonably satisfactory to Agent and (ii) mortgagee
title insurance policies (or marked commitments to issue the same) for the Real
Property Collateral issued by a title insurance company satisfactory to Agent
(each a “Mortgage Policy” and, collectively, the “Mortgage Policies”) in amounts
satisfactory to Agent assuring Agent that the Mortgages on such Real Property
Collateral are valid and enforceable first priority mortgage Liens on such Real
Property Collateral free and clear of all defects and encumbrances except
Permitted Liens, and the Mortgage Policies otherwise shall be in form and
substance reasonably satisfactory to Agent;

 

(w)                               Agent shall have received copies of each of
the ALLY Documents, together with a certificate of the Secretary of the
Administrative Borrower certifying each such document as being a true, correct,
and complete copy thereof;

 

(x)                                   Parent and each of its Subsidiaries shall
have received all licenses, approvals or evidence of other actions required by
any Governmental Authority or other third party in connection with the execution
and delivery by Parent or its Subsidiaries of the Loan Documents or with the
consummation of the transactions contemplated thereby, which licenses, approvals
or evidence shall be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority which would restrain, prevent or otherwise impose adverse
conditions on the execution and delivery by Parent or its Subsidiaries of the
Loan Documents and/or the consummation of the transactions contemplated thereby;

 

3

--------------------------------------------------------------------------------


 

(y)                                 Agent shall have received internal credit
approval to consummate the transactions contemplated by the Loan Documents; and

 

(z)                                   all other documents and legal matters in
connection with the transactions contemplated by this Agreement shall have been
delivered, executed, or recorded and shall be in form and substance satisfactory
to Agent.

 

4

--------------------------------------------------------------------------------


 

Schedule 4.1(b)

 

Capitalization of Borrowers

 

 

 

 

 

Number of

 

Class of

 

Percentage of

 

Certificate

 

Owner

 

Issuer

 

Shares/Units

 

Interests

 

Class Owned

 

Nos.

 

Supreme Industries, Inc.

 

Supreme Indiana Operations, Inc.

 

1,000 Shares

 

common

 

100%

 

2

 

 

 

 

 

 

 

 

 

 

 

 

 

Supreme Indiana Operations, Inc.

 

Supreme Mid-Atlantic Corporation

 

1,000 Shares

 

common

 

100%

 

2

 

 

 

 

 

 

 

 

 

 

 

 

 

Supreme Indiana Operations, Inc.

 

Supreme Truck Bodies of California, Inc.

 

1,000 Shares

 

common

 

100%

 

2

 

 

 

 

 

 

 

 

 

 

 

 

 

Supreme Indiana Operations, Inc.

 

Supreme Corporation of Texas

 

1,000 Shares

 

common

 

100%

 

2

 

 

1

--------------------------------------------------------------------------------


 

Schedule 4.1(c)

 

Capitalization of Borrowers’ Subsidiaries

 

 

 

 

 

Number of

 

Class of

 

Percentage of

 

Certificate

 

Owner

 

Issuer

 

Shares/Units

 

Interests

 

Class Owned

 

Nos.

 

Supreme Indiana Operations, Inc.

 

Supreme Northwest, L.L.C.

 

100 Units

 

limited liability company membership interest

 

100%

 

4

 

 

 

 

 

 

 

 

 

 

 

 

 

Supreme Indiana Operations, Inc.

 

Silver Crown, LLC

 

1,000 Units

 

limited liability company membership interest

 

100%

 

2

 

 

 

 

 

 

 

 

 

 

 

 

 

Supreme Indiana Operations, Inc.

 

Supreme\Murphy Truck Bodies, Inc.

 

1,000 Shares

 

common

 

100%

 

2

 

 

 

 

 

 

 

 

 

 

 

 

 

Supreme Indiana Operations, Inc.

 

SC Tower Structural Laminating, Inc.

 

1,000 Shares

 

common

 

100%

 

2

 

 

 

 

 

 

 

 

 

 

 

 

 

Supreme Truck Bodies of California, Inc.

 

Supreme STB, LLC

 

1,000 Units

 

limited liability company membership interest

 

100%

 

2

 

 

 

 

 

 

 

 

 

 

 

 

 

Supreme Indiana Operations, Inc.

 

Supreme Indiana Management, Inc.

 

1,000 Shares

 

common

 

100%

 

2

 

 

 

 

 

 

 

 

 

 

 

 

 

Supreme Industries, Inc.

 

Supreme Insurance Company, Inc.

 

1,000 Shares

 

common

 

100%

 

1

 

 

1

--------------------------------------------------------------------------------


 

Schedule 4.6(a)

 

States of Organization

 

Entity

 

State of Organization

Supreme Industries, Inc.

 

Delaware

Supreme Indiana Operations, Inc.

 

Delaware

Supreme Mid-Atlantic Corporation

 

Texas

Supreme Corporation of Texas

 

Texas

Supreme Northwest, L.L.C.

 

Texas

Supreme Truck Bodies of California, Inc.

 

California

Supreme STB, LLC

 

California

Supreme Indiana Management, Inc.

 

Delaware

SC Tower Structural Laminating, Inc.

 

Texas

Supreme\Murphy Truck Bodies, Inc.

 

North Carolina

Silver Crown, LLC

 

Delaware

 

1

--------------------------------------------------------------------------------


 

Schedule 4.6(b)

 

Chief Executive Offices

 

2581 East Kercher Road, Goshen, IN, 46528 (for all Loan Parties)

 

1

--------------------------------------------------------------------------------


 

Schedule 4.6(c)

 

Organizational Identification Numbers

 

Entity

 

Organizational ID

 

Tax ID

Supreme Industries, Inc.

 

2194699

 

75-1670945

Supreme Indiana Operations, Inc.

 

3869935

 

20-2007769

Supreme Mid-Atlantic Corporation

 

101792500

 

35-1714584

Supreme Corporation of Texas

 

44046400

 

74-2283398

Supreme Northwest, L.L.C.

 

800264134

 

20-0364574

Supreme Truck Bodies of California, Inc.

 

C1270935

 

35-1676396

Supreme STB, LLC

 

200635610151

 

26-4120982

Supreme Indiana Management, Inc.

 

3869939

 

20-2002978

SC Tower Structural Laminating, Inc.

 

139907800

 

35-2015418

Supreme\Murphy Truck Bodies, Inc.

 

C-0351217

 

56-1891328

Silver Crown, LLC

 

4095168

 

83-0451887

 

1

--------------------------------------------------------------------------------


 

Schedule 4.6(d)

 

Commercial Tort Claims

 

None.

 

1

--------------------------------------------------------------------------------

 


 

Schedule 4.7

 

Litigation

 

Summary of Existing and Threatened Lawsuits

 

Zika — (Supreme Mid-Atlantic)

 

A personal injury liability litigation claim whereby Plaintiff alleges that he
was injured while using a Supreme-manufactured truck body. This claim is covered
by Supreme’s General Liability insurance policy, subject to a $250k deductible.
To-date approximately $68k has been paid toward the deductible.

 

Geist — (Supreme Mid-Atlantic)

 

A personal injury liability litigation claim whereby Plaintiff alleges personal
injuries while working as a temporary employee at Supreme’s Pennsylvania
manufacturing facility. Supreme is aggressively contesting this claim on the
grounds that the Plaintiff is covered by the temporary agency’s workers comp
policy. If necessary, Supreme’s workers comp policy will cover this claim,
subject to a $250k deductible.  To-date approximately $29k of defense costs have
been paid.

 

Gendrolis — (Supreme Industries, Inc.)

 

A personal injury liability demand alleging injuries to the Plaintiff as a
result of falling out of a Supreme-manufactured truck body. This is a $10M
demand which Supreme will aggressively contest on the grounds of poor
maintenance of the vehicle in question. Supreme has seen pictures of the
poorly-maintained vehicle and will be conducting its own on-site inspection of
the vehicle. If this demand turns into a lawsuit, it will be covered by
Supreme’s General Liability insurance policy, subject to a $250k deductible.

 

Bus Fire — (Supreme Indiana Operations, Inc.)

 

Supreme was notified on 8/26/11 of a potential claim involving three buses
destroyed by fire while at a Supreme customer’s facility. The
Supreme-manufactured bus was parked between two other buses and is alleged to
have caused the fire due to an electrical malfunction. Supreme has hired a fire
investigative agency to perform a thorough investigation as soon as possible.
This will be covered by Supreme’s General Liability insurance policy, subject to
a $100k deductible.

 

1

--------------------------------------------------------------------------------


 

Schedule 4.12

 

Environmental Matters

 

None.

 

1

--------------------------------------------------------------------------------


 

Schedule 4.13

 

Intellectual Property

 

PATENTS:

 

 

 

 

 

 

 

If Foreign

 

 

 

 

 

 

 

 

 

Registration,

 

 

 

Description

 

Application No.

 

Patent No.

 

Country

 

Issue Dates

 

Armored Booth

 

10/150357

 

6711980

 

 

 

3/30/2004

 

 

TRADEMARKS/SERVICEMARKS:

 

 

 

 

 

 

 

If Foreign

 

 

 

 

 

 

 

 

 

Registration,

 

 

 

Description

 

Serial No.

 

Registration No.

 

Country

 

Issue Dates

 

Classic American Trolleys Supreme Corporation

 

75299902

 

2345913

 

 

 

4/25/2000

 

Iner-City Van

 

73188923

 

1137829

 

 

 

7/15/1980

 

Kold King

 

78604148

 

3137188

 

 

 

8/29/2006

 

Startrans

 

78604164

 

3140466

 

 

 

9/5/2006

 

Supreme — United States

 

73389568

 

1249791

 

 

 

8/30/1983

 

Tourliner

 

77004022

 

3307935

 

 

 

10/9/2007

 

Vanscaper

 

78604156

 

3319885

 

 

 

10/23/2007

 

 

1

--------------------------------------------------------------------------------


 

Schedule 4.15

 

Deposit Accounts and Securities Accounts

 

 

 

Institution

 

 

 

Account

 

 

Entity

 

Name

 

Address

 

Number

 

Purpose

Supreme Industries, Inc.

 

JP Morgan Chase

 

7610 W. Washington St,. Indianapolis, IN 46231

 

000300001068431

 

Checking

Supreme Indiana Operations, Inc.

 

JP Morgan Chase

 

7610 W. Washington St,. Indianapolis, IN 46231

 

000300001862236

 

Checking - Main

Supreme Indiana Operations, Inc.

 

JP Morgan Chase

 

PO Box 260164, Baton Rouge, LA 70826-9944

 

000000633224753

 

Controlled Disbursements

Supreme Indiana Operations, Inc.

 

JP Morgan Chase

 

7610 W. Washington St,. Indianapolis, IN 46231

 

000000628209132

 

Checking – Group Insurance

Supreme Indiana Operations, Inc.

 

First National Bank of Griffin

 

PO Box Drawer F, Griffin, GA 30224

 

01084151

 

Checking – Transfer Checks

Supreme Indiana Operations, Inc.

 

Bank of America

 

PO Box 31019, Tampa, FL 33631-3019

 

0028-3032-5569

 

Checking - Imprest

Supreme Corporation of Texas

 

First National Bank of Cleburne

 

PO Box 537, Cleburne, TX 76033-0537

 

170274

 

Checking – Transfer Checks

Supreme Corporation of Texas

 

First National Bank of Cleburne

 

PO Box 537, Cleburne, TX 76033-0537

 

170142

 

Checking - Imprest

Supreme Mid-Atlantic Corporation

 

Jonestown Bank & Trust Company

 

PO Box 717, Jonestown, PA 17038-0717

 

522755

 

Checking – Transfer Checks

Supreme Mid-Atlantic Corporation

 

Citizens Bank

 

PO Box 789, Providence, RI 02901-0789

 

11140410

 

Checking - Imprest

Supreme Mid-Atlantic Corporation

 

Citizens Bank

 

PO Box 789, Providence, RI 02901-0789

 

11140437

 

Checking – Transfer Checks

Supreme STB, LLC

 

JP Morgan Chase

 

PO Box 659754, San Antonio, TX 78265-9754

 

000000628209140

 

Transfer Account

 

1

--------------------------------------------------------------------------------

 


 

Schedule 4.17

 

Material Contracts

 

1998 Stock Option Plan, filed as Exhibit 10.3 to the Company’s annual report on
Form 10-K for the fiscal year ended December 31, 1998.

 

Amendment No. 1 to the Company’s 1998 Stock Option Plan, filed as Exhibit 10.4
to the Company’s annual report on Form 10-K for the fiscal year ended
December 31, 1999.

 

Amendment No. 2 to the Company’s 1998 Stock Option Plan, filed as Exhibit 10.5
to the Company’s annual report on Form 10-K for the fiscal year ended
December 31, 2000.

 

2001 Stock Option Plan, filed as Exhibit 10.6 to the Company’s annual report on
Form 10-K for the fiscal year ended December 31, 2001.

 

Amendment No. 1 to the Company’s 2001 Stock Option Plan, filed as Exhibit 10.7
to the Company’s annual report on Form 10-K for the fiscal year ended
December 31, 2001.

 

2004 Stock Option Plan, filed as Exhibit 4.1 to the Company’s Registration
Statement on Form S-8 effective on August 26, 2004.

 

Amended and Restated 2004 Stock Option Plan filed as Exhibit A to the Company’s
Revised Definitive Proxy Statement filed on April 5, 2006.

 

Amendment Number One to the Company’s Amended and Restated 2004 Stock Option
Plan dated October 25, 2006, included in the Company’s Definitive Proxy
Statement filed on April 2, 2007.

 

Amendment No. Two to the Company’s Amended and Restated 2004 Stock Option Plan
dated March 28, 2007, included in the Company’s Definitive Proxy Statement filed
on April 2, 2007.

 

Amendment No. 3 to the Company’s Amended and Restated 2004 Stock Option Plan
dated March 25, 2008, included in the Company’s Definitive Proxy Statement filed
on April 3, 2008.

 

Amendment No. Four to the Company’s Amended and Restated 2004 Stock Option Plan
dated August 25, 2009, filed as Exhibit 10.3 to the Company’s quarterly report
on Form 10-Q for the quarterly period ended September 26, 2009.

 

Form of Supreme Industries, Inc. Director and Officer Indemnification Agreement,
filed as Exhibit 10.1 to the Company’s Current Report on Form 8-K filed on
October 6, 2008.

 

Indemnification Agreement by and among Supreme Industries, Inc. and Kim Korth
dated February 16, 2011, filed as Exhibit 10.2 to the Company’s Current Report
on Form 8-K filed on February 22, 2011.

 

Special Vehicle Manufacturer Converters Agreement with General Motors
Corporation, effective February 29, 2008, between General Motors Corporation and
Supreme Corporation, filed as Exhibit 10.11 to the Company’s annual report on
Form 10-K for the fiscal year ended December 27, 2008.

 

Ford Authorized Converter Pool Agreement, effective May 1, 2008, among Ford
Motor Company, Supreme Corporation and certain subsidiaries, filed as
Exhibit 10.12 to the Company’s annual report on Form 10-K for the fiscal year
ended December 27, 2008.

 

1

--------------------------------------------------------------------------------


 

Inventory Loan and Security Agreement by and between Supreme Indiana
Operations, Inc. and Ally Bank dated March 4, 2011, filed on Form 10-Q for the
quarterly period ended April 2, 2011.

 

Inventory Loan and Security Agreement by and between Supreme Indiana
Operations, Inc. and Ally Financial, Inc. dated March 4, 2011, filed on
Form 10-Q for the quarterly period ended April 2, 2011.

 

Guaranty Agreement by and between Supreme Indiana Operations, Inc. and Ally Bank
dated March 4, 2011 filed on Form 10-Q for the quarterly period ended April 2,
2011.

 

Guaranty Agreement by and between Supreme Indiana Operations, Inc. and Ally
Financial, Inc. dated March 4, 2011 filed on Form 10-Q for the quarterly period
ended April 2, 2011.

 

Credit Balance Agreement by and between Supreme Indiana Operations, Inc. and
Ally Financial, Inc. dated March 21, 2011, filed on Form 10-Q for the quarterly
period ended April 2, 2011.

 

Option Agreement by and between Supreme Indiana Operations, Inc. and Barrett
Gardner Associates, Inc. dated March 24, 2011, filed on Form 10-Q for the
quarterly period ended April 2, 2011.

 

Lease dated July 25, 1988, between Supreme Corporation and G-2, Ltd., a Texas
limited partnership, relating to Supreme’s Goshen, Indiana facilities, filed as
Exhibit 10.22 to the Company’s annual report on Form 10-K for the fiscal year
ended December 31, 1988.

 

Lease dated July 25, 1988, between Supreme Corporation and G-2, Ltd., a Texas
limited partnership, relating to Supreme Corporation’s Griffin, Georgia
facilities, filed as Exhibit 10.23 to the Company’s annual report on Form 10-K
for the fiscal year ended December 31, 1988.

 

Amended and Restated Employment Contract by and among Supreme Industries, Inc.
and Herbert M. Gardner dated to be effective January 1, 2005, filed as
Exhibit 10.2 to the Company’s Current Report on Form 8-K dated February 10,
2006.

 

Amended and Restated Employment Contract by and among Supreme Industries, Inc.
and William J. Barrett dated to be effective January 1, 2005, filed as
Exhibit 10.3 to the Company’s Current Report on Form 8-K dated February 10,
2006.

 

Employment Agreement by and among Supreme Industries, Inc., Supreme Indiana
Operations, Inc., and Kim Korth dated to be effective February 1, 2011, filed as
Exhibit 10.1 to the Company’s Current Report on Form 8-K dated February 22,
2011.

 

Addendum Number One to Employment Agreement by and among Supreme
Industries, Inc., Supreme Indiana Operations, Inc., and Kim Korth dated to be
effective August 1, 2011, filed as Exhibit 10.1 to the Company’s Current Report
on Form 8-K dated August 4, 2011.

 

Addendum Number Two to Employment Agreement by and among Supreme
Industries, Inc., Supreme Indiana Operations, Inc., and Kim Korth dated to be
effective September 1, 2011, filed as Exhibit 10.1 to the Company’s Current
Report on Form 8-K dated September 7, 2011, and incorporated herein by
reference.

 

Air Commercial Real Estate Association Standard Industrial/Commercial
Single-Tenant Lease — Net, by and between Supreme Indiana Operations, Inc. and
BFG2011 Limited Liability Company, dated May 12, 2011.

 

Memorandum of Lease, Option to Purchase and Right of First Refusal, by Supreme
Indiana Operations, Inc., dated May 12, 2011

 

2

--------------------------------------------------------------------------------


 

Civil Settlement Agreement dated May 25, 2011, by and between The Armored Group,
LLC and Supreme Indiana Operations, Inc., and Supreme Corporation of Texas,
filed as Exhibit 10.3 on Form 10-Q for the quarterly period ended July 2, 2011.

 

Amendment to Civil Settlement Agreement dated June 7, 2011, by and between The
Armored Group, LLC and Supreme Indiana Operations, Inc., and Supreme Corporation
of Texas, filed as Exhibit 10.4 on Form 10-Q for the quarterly period ended
July 2, 2011.

 

3

--------------------------------------------------------------------------------


 

Schedule 4.19

 

Permitted Indebtedness

 

(See also Schedule P-2: Permitted Liens)

 

1. Ally Loan Documents - Aggregate Principal Amount as of September 7, 2011:
$16,291,324

 

Guaranty, dated as of March 4, 2011, executed by the Supreme Indiana
Operations, Inc. as Guarantor, and accepted by Ally Bank.

 

Guaranty, dated as of March 4, 2011, executed by the Supreme Indiana
Operations, Inc., as Guarantor, and accepted by Ally Financial, Inc.

 

Inventory Loan and Security Agreement, dated as of March 4, 2011, executed by
Supreme Indiana Operations, Inc., as Manufacturer, and Ally Bank.

 

Inventory Loan and Security Agreement, dated as of March 4, 2011, executed by
Supreme Indiana Operations, Inc., as Manufacturer, and Ally Financial, Inc.

 

Credit Balance Agreement, dated as of March 16, 2011, and signed as of March 21,
2011, executed by Supreme Indiana Operations, Inc., as Obligor, and Ally
Financial, Inc.

 

Deed to Secure Debt and Security Agreement, dated as of April 15, 2011, by and
between Supreme Indiana Operations, Inc. and Ally Financial, Inc.

 

2. Intercompany Note - Aggregate Principal Amount as of Closing Date: $0

 

Master Intercompany Demand Note, to be dated the date of this Agreement, by and
among the Loan Parties party thereto.

 

3. North Carolina IRB Documents- Aggregate Principal Amount as of Closing Date:
$900,000

 

Loan Agreement dated as of October 1, 2000 between the Wilson County Industrial
Facilities and Pollution Control Financing Authority, as Issuer and
Supreme\Murphy Truck Bodies, Inc., as Borrower.

 

Promissory Note dated as of October 1, 2000 issued by Supreme\Murphy Truck
Bodies, Inc. to the Wilson County Industrial Facilities and Pollution Control
Financing Authority in the stated principal amount of $2,500,000.

 

Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing dated May 11, 2000 among Supreme\Murphy Truck Bodies, Inc., as Grantor,
David L. Huffstetler, as Trustee, and Bank One Indiana, N.A., as Beneficiary.

 

Unlimited Continuing Guaranty, dated as of October 11, 2000, executed by
Atlantic Sales Corporation in favor of Bank One, Indiana, N.A.

 

Reimbursement and Pledge Agreement, dated October 11, 2000, by and between
Supreme\Murphy Truck Bodies, Inc. and Bank One Indiana, N.A.

 

1

--------------------------------------------------------------------------------


 

4. Machinery and Equipment Loan Fund Documents— Aggregate Principal Amount as of
Closing Date: $83,150.28

 

Loan Agreement, effective as of April 18, 2006, by and between Supreme
Mid-Atlantic Corporation and The Commonwealth of Pennsylvania, acting by and
through the Department of Community and Economic Development.

 

Note, effective as of April 18, 2006, executed by Supreme Mid-Atlantic
Corporation payable to the Commonwealth of Pennsylvania acting through the
Department of Community and Economic Development, in the original principal
amount of $325,000.

 

Security Agreement, effective as of April, 2006, between Supreme Mid-Atlantic
Corporation and the Commonwealth of Pennsylvania, acting through the Department
of Community and Economic Development.

 

Guaranty and Surety Agreement, effective as of April 18, 2006, executed by
Supreme Industries, Inc., in favor of the Commonwealth of Pennsylvania, acting
by and through the Department of Community and Economic Development.

 

5. Payoff Letter Cash Collateral — Aggregate Principal Amount as of Closing
Date: $185,000

 

Cash collateral held in the amount of $185,000 to serve as security and cash
collateral for all obligations, liabilities, and indebtedness of any of the Loan
Parties now existing or hereafter arising under, pursuant to or in connection
with the Credit Card Facility, as defined in the Letter Re: Payoff of Credit
Facilities dated the date of this Agreement among JPMorgan Chase Bank, N.A. and
the Loan Parties.

 

2

--------------------------------------------------------------------------------


 

Schedule 4.28

 

Locations of Inventory and Equipment

 

See Schedule E-1 and Schedule 6.16, above.

 

1

--------------------------------------------------------------------------------

 


 

Schedule 5.1

 

Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, or other items set forth below at the following times in form
satisfactory to Agent:

 

as soon as available, but in any event within 30 days (45 days in the case of a
month that is the end of one of Parent’s Fiscal Quarters) after the end of each
month during each of Parent’s Fiscal Years,

 

(a) an unaudited consolidated and consolidating balance sheet, income statement,
and statement of cash flow covering Parent’s and its Subsidiaries’ operations
during such period, and

 

(b) a Compliance Certificate.

 

 

 

as soon as available, but in any event within 90 days after the end of each of
Parent’s Fiscal Years,

 

 

(c) consolidated and consolidating financial statements of Parent and its
Subsidiaries for each such Fiscal Year, audited by independent certified public
accountants reasonably acceptable to Agent and certified, without any
qualifications (including any (i) “going concern” or like qualification or
exception, (ii) qualification or exception as to the scope of such audit, or
(iii) qualification which relates to the treatment or classification of any item
and which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 6.10), by such accountants to have been prepared
in accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, and statement of cash flow and, if prepared, such
accountants’ letter to management), and

 

(d) a Compliance Certificate.

 

 

 

as soon as available, but in any event within 30 days after the start of each of
Parent’s Fiscal Years,

 

(e) copies of Parent’s and its Subsidiaries’ Projections, in form and substance
(including as to scope and underlying assumptions) satisfactory to Agent, in its
Permitted Discretion, for the forthcoming 3 years, year by year, and for the
forthcoming Fiscal Year, month by month, certified by the chief financial
officer of Administrative Borrower as being such officer’s good faith estimate
of the financial performance of Parent and its Subsidiaries during the period
covered thereby.

 

 

 

if and when filed by any Loan Party,

 

(f) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,

 

(g) any other filings made by any Loan Party with the SEC, and

 

(h) any other information that is provided by any Loan Party to its shareholders
generally.

 

 

 

promptly, but in any

 

(i) notice of such event or condition and a statement of the curative action
that

 

1

--------------------------------------------------------------------------------


 

event within 5 days after any Loan Party has knowledge of any event or condition
that constitutes a Default or an Event of Default,

 

Borrowers propose to take with respect thereto.

 

 

 

promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on any Loan Party or any of its
Subsidiaries,

 

(j) notice of all actions, suits, or proceedings brought by or against Parent or
any of its Subsidiaries before any Governmental Authority which reasonably could
be expected to result in a Material Adverse Change.

 

 

 

upon the request of Agent,

 

(k) any other information reasonably requested relating to the financial
condition of Parent or its Subsidiaries.

 

2

--------------------------------------------------------------------------------


 

Schedule 5.2

 

Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:

 

Daily

 

(a) an Account roll-forward with supporting details supplied from sales
journals, collection journals, credit registers and any other records,

 

(b) notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to Borrowers’ and their Subsidiaries’ Accounts, and

 

(c) copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of an amount
determined in the sole discretion of Agent, from time to time.

 

 

 

Monthly (no later than the 10th day of each month); provided that during any
Trigger Period, the reports described in clauses (d) through (l) shall be
delivered weekly (no later than the 4th day of each week in respect of the
immediately preceding week)

 

(d) a Borrowing Base Certificate (which, as long as Freightliner Customer
Chassis Corporation (“Freightliner”) maintains UCC financing statement no
10-0012136478 against SIO, shall include an ineligible category for all
inventory or equipment affixed to any vehicle chassis owned by or subject to a
security interest in favor of Freightliner),

 

(e) a detailed aging, by total, of Borrowers’ Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Borrowers have implemented
electronic reporting),

 

(f) a detailed calculation of those Accounts that are not eligible for the
Borrowing Base, if Borrowers have not implemented electronic reporting,

 

(g) (i) prior to Borrowers’ compliance with Section 5.21 of the Agreement, a
detailed Inventory report and (ii) upon Borrowers’ compliance with Section 5.21
of the Agreement, a detailed Inventory system/perpetual report, in each case,
together with a reconciliation to Borrowers’ general ledger accounts (delivered
electronically in an acceptable format, if Borrowers have implemented electronic
reporting),

 

(h) (i) prior to Borrowers’ compliance with Section 5.21 of the
Agreement, Inventory reports and (ii) upon Borrowers’ compliance with
Section 5.21 of the Agreement, Inventory system/perpetual reports, in each case,
specifying the cost and the wholesale market value of Borrowers’ and their
Subsidiaries’ Inventory, by category, with additional detail showing additions
to and deletions therefrom (delivered electronically in an acceptable format, if
Borrowers have implemented electronic reporting),

 

(i) a detailed calculation of Inventory categories that are not eligible for the
Borrowing Base, if Borrowers have not implemented electronic reporting,

 

(j) a summary aging, by vendor, of Borrowers’ and their Subsidiaries’ accounts
payable and any book overdraft (delivered electronically in an acceptable
format, if Borrowers have implemented electronic reporting) and an aging, by
vendor, of any held checks,

 

(k) a detailed report regarding Borrowers’ and their Subsidiaries’ cash and Cash
Equivalents, including an indication of which amounts constitute Qualified Cash,
and

 

1

--------------------------------------------------------------------------------


 

 

 

(l) a monthly Account roll-forward, in a format acceptable to Agent in its
discretion, tied to the beginning and ending account receivable balances of
Borrowers’ general ledger.

 

 

 

Monthly (no later than the 30th day of each month)

 

(m) (i) a reconciliation of Accounts and trade accounts payable of Borrowers’
general ledger accounts to their monthly financial statements including any book
reserves related to each category and (ii) upon compliance with Section 5.21 of
the Agreement, a reconciliation of Inventory of Borrowers’ general ledger
accounts to their monthly financial statements including any book reserves
related to each category.

 

 

 

Quarterly

 

(n) a report regarding Borrowers’ and their Subsidiaries’ accrued, but unpaid,
ad valorem taxes.

 

 

 

Annually

 

(o) a detailed list of Borrowers’ and their Subsidiaries’ customers, with
address and contact information.

 

 

 

Upon request by Agent

 

(p) copies of purchase orders and invoices for Inventory and Equipment acquired
by any Borrower or its Subsidiaries, and

 

(q) such other reports as to the Collateral or the financial condition of
Borrowers and their Subsidiaries, as Agent may reasonably request.

 

2

--------------------------------------------------------------------------------


 

Schedule 6.6

 

Nature of Business

 

Established in 1974 as a truck body manufacturer, Supreme Industries, Inc.,
through its wholly-owned subsidiary, Supreme Indiana Operations, Inc., is one of
the nation’s leading manufacturers of specialized commercial vehicles. The
Company engages principally in the production and sale of customized truck
bodies, buses, and other specialty vehicles. Building on its expertise in
providing both cargo and passenger transportation solutions, the Company’s
specialty vehicle offerings include products such as customized armored vehicles
and homeland response vehicles.

 

1

--------------------------------------------------------------------------------


 

Schedule 6.16

 

Consignments

 

(as of August 1, 2011)

 

Loan Party

 

Names and Addresses

 

 

 

Supreme Indiana Operations, Inc.

 

McCormick Motors, 1255 W. Market St., Nappanee, IN 46550
Jordan Ford, 609 E. Jefferson Blvd., Mishawaka, IN 46546

 

 

Northwest Ford, 4000 Mannheim Road, Franklin Park, IL 60131

 

 

Mike Bass Ford, I-90 Detroit Road, Lorain, OH 44052

 

 

Harold Zigler Ford, 2525 Bypass Road, Elkhart, IN 46514

 

 

American Fleet Services, 7714 Commerce Park Oval, Independence, OH 44131

 

 

 

Supreme Truck Bodies of California, Inc.

 

Auto Safety House, 2630 W. Buckeye Road, Phoenix, AZ 85009

 

1

--------------------------------------------------------------------------------